Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (hereinafter referred to as this
“Amendment”) is entered into as of January 13, 2020 (the “Effective Date”) by
and among SUNDANCE ENERGY INC., a Delaware corporation (“Parent”), SUNDANCE
ENERGY, INC., a Colorado corporation (the “Borrower”), the other LOAN PARTIES
hereto, the LENDERS party hereto, KEYBANK NATIONAL ASSOCIATION (referred to
herein as the “New Lender”), Toronto Dominion (Texas) LLC (“TD”), as
Administrative Agent (in such capacity, the “Administrative Agent”), NATIXIS,
NEW YORK BRANCH, in its own capacity (in such capacity, “Natixis”) and in its
capacity as Resigning Agent (as defined below) and BANK OF AMERICA, N.A.
(“BofA”).  Unless the context otherwise requires or unless otherwise expressly
defined herein, capitalized terms used but not defined in this Amendment have
the meanings assigned to such terms in the Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Parent, the Borrower, the Resigning Administrative Agent and the
Lenders have entered into that certain Credit Agreement dated as of April 23,
2018 (as the same may have been amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”);

 

WHEREAS, Resigning Agent desires to resign as “Administrative Agent”
concurrently with the appointment of TD as successor Administrative Agent and
Natixis desires to resign as “Issuing Bank” and be replaced by TD in such
capacity;

 

WHEREAS, pursuant to this Amendment, Natixis, BofA and each Lender (other than
the New Lender) is assigning a portion of its Commitment to the New Lender and
Annex I to the Credit Agreement is being amended and restated to reflect such
assignment as provided herein;

 

WHEREAS, the Administrative Agent and the Lenders (including the New Lender)
have agreed to amend the Credit Agreement and the Loan Documents as provided
herein, subject to the terms and conditions set forth herein; and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and the Loan Documents for certain purposes
as provided herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Parent, the
Borrower, the Administrative Agent and the Lenders party hereto hereby agree as
follows:

 

SECTION 1.  Amendments.  Subject to the satisfaction or waiver in writing of
each condition precedent set forth in Section 2 of this Amendment and
immediately after giving effect to Section 4 of this Amendment, and in reliance
on the representations, warranties, covenants and agreements contained in this
Amendment, the Parties hereby agree as follows:

 

1.1                               The Credit Agreement is hereby amended to
delete the red stricken text (indicated in the same manner as the following
example: stricken text) and to add the blue underlined text (indicated in the
same manner as the following example: double-underlined text) as and where
indicated in Exhibit A attached hereto.

 

Fourth Amendment to Credit Agreement — Page 1

 

--------------------------------------------------------------------------------



 

1.2                               Schedule 7.14 of the Credit Agreement is
deleted in its entirety and replaced with Schedule 7.14 attached hereto.

 

1.3                               Each reference in the body of any Loan
Document (excluding, for purposes of clarity, any references thereto in any
schedule or annex and excluding any reference in this Amendment) as of the date
hereof to “Sundance Energy Australia Limited, a limited company organized and
existing under the laws of South Australia” (and similar references) and
“Parent” shall be amended mutatis mutandis, respectively, to mean and be a
reference to “Sundance Energy Inc., a Delaware corporation” and “Parent” (as
such term is defined in the Credit Agreement after giving effect to this
Amendment).

 

SECTION 2.    Conditions.  This Amendment shall become effective upon the
satisfaction of each of the conditions set forth in this Section 2.

 

2.1                               Execution and Delivery.  (a) Each Loan Party,
each of the Lenders (including the New Lender), Natixis and BofA (solely for the
purposes described on its respective signature page below), the Resigning Agent
(solely for the purposes described on its signature page below) and the
Administrative Agent shall have executed and delivered counterparts of this
Amendment to the Administrative Agent, (b) Administrative Agent, the applicable
Loan Parties and Term Agent shall have executed and delivered counterparts of a
letter agreement addressed to the Term Agent with respect to Section 5.03(c) of
the Intercreditor Agreement and (c) Parent shall have executed and delivered the
instrument contemplated by Section 8.07 of the Intercreditor Agreement to the
Administrative Agent.

 

2.2                               Security Instruments.  The Administrative
Agent shall have received from each party thereto duly executed (and, where
applicable, acknowledged) counterparts (in such number as may be requested by
the Administrative Agent) of ratifications and amendments to the Security
Instruments, in form and substance satisfactory to Administrative Agent in its
reasonable discretion.

 

2.3                               Certificates.  The Administrative Agent shall
have received a certificate of a duly authorized officer of each Loan Party
setting forth (a) resolutions of its board of directors or other appropriate
governing body with respect to the authorization of such Loan Party to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (b) the officers of such Loan
Party (i) who are authorized to sign the Loan Documents to which such Loan Party
is a party and (ii) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Amendment and the transactions contemplated hereby, (c) specimen signatures
of such authorized officers, and (d) the articles or certificate of
incorporation and by-laws or other applicable Organizational Documents of such
Loan Party, certified as being true and complete.

 

2.4                               Opinions. The Administrative Agent shall have
received an opinion of Baker & McKenzie, counsel for the Loan Parties, covering
such matters and in form and substance reasonably satisfactory to the
Administrative Agent.

 

2.5                               Term Credit Agreement Amendment.  The
Administrative Agent shall have received an executed and effective copy of an
amendment to the Term Loan Credit Agreement, in form and substance satisfactory
to Administrative Agent in its sole discretion.

 

2.6                               Fee Letter; Fees.  (a) Administrative Agent
shall have received multiple executed, original counterparts, as requested by
the Administrative Agent, of that certain Engagement Letter

 

Fourth Amendment to Credit Agreement — Page 2

 

--------------------------------------------------------------------------------



 

dated as of January 13, 2020 between the Administrative Agent and the Borrower,
(b) the Borrower shall have paid to the Administrative Agent, in immediately
available funds, all fees required to be paid on or before the Effective Date
pursuant to such Engagement Letter and (c) the Borrower shall have paid all
expenses owed to Resigning Agent as of the Effective Date pursuant to
Section 12.03 of the Credit Agreement, such amount equaling $44,247.04.

 

2.7                               Outstanding Obligations. All Obligations
accrued or owing to Natixis and BofA as of the Effective Date constituting
outstanding Loans, outstanding or accrued interest on Loans and fees outstanding
or accrued pursuant to Section 3.05 of the Credit Agreement shall have been paid
in full to each of Natixis and BofA.

 

2.8                               Letters of Credit. All Letters of Credit
issued by Natixis, as an Issuing Bank, shall have been cancelled and returned to
Natixis.

 

2.9                               Novation of Hedges. All Secured Swap
Agreements for which Natixis or an Affiliate of Natixis is a party thereto as
the Secured Swap Provider shall have been novated to another Secured Swap
Provider on terms satisfactory to Natixis.

 

2.10                        No Default.  After giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing.

 

2.11                        KYC.  The Administrative Agent shall have received,
at least two (2) days prior to the Effective Date, all documentation and other
information previously requested and required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and the Beneficial Ownership Regulation.

 

2.12                        Other Documents.  The Administrative Agent shall
have received such other instruments and documents incidental and appropriate to
the transactions provided for herein as the Administrative Agent or its special
counsel may reasonably request, and all such documents shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

SECTION 3.  Increase of Borrowing Base.  Upon the satisfaction of the conditions
set forth in Section 2 of this Amendment and immediately after giving effect to
Section 4 of this Amendment, the Borrowing Base is hereby increased from
$170,000,000 to $210,000,000 and the Aggregate Elected Commitments shall equal
$190,000,000.  This increase of the Borrowing Base constitutes the November 1,
2019 Scheduled Redetermination of the Borrowing Base under Section 2.07 of the
Credit Agreement, and this Section 3 shall be deemed to be the New Borrowing
Base Notice for such increased Borrowing Base.  Such redetermined Borrowing Base
will remain in effect until the next Redetermination Date or otherwise adjusted
in accordance with the provisions of the Credit Agreement, as amended hereby.

 

SECTION 4.  Assignment and Assumption.  Upon the satisfaction of the conditions
set forth in Section 2 of this Amendment:

 

4.1                               Each Lender other than the New Lender,
together with Natixis and BofA (for purposes of this Section 4 herein
collectively with the Lenders, referred to as the “Assignors”) hereby
irrevocably sells and assigns, severally and not jointly, to the New Lender and
each other Lender (other than Natixis and BofA) (for purposes of this Section 4
herein referred to as the “Assignees”), and each Assignee hereby irrevocably
purchases and assumes from each Assignor, (i) such portion of such Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto so that after
giving effect to such assignment and assumption the Commitments and Applicable
Percentages of the

 

Fourth Amendment to Credit Agreement — Page 3

 

--------------------------------------------------------------------------------



 

Lenders shall be as set forth on Annex I hereto, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of such Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignors
to each Assignee pursuant to clauses (i) and (ii) above being referred to herein
as such Assignee’s “Assigned Interest”). Such sale and assignment is without
recourse to any Assignor and, except as expressly provided in this Section 4
without representation or warranty by such Assignor.

 

4.2                               Each Assignor (i) represents and warrants that
(A) it is the legal and beneficial owner of its portion of each Assigned
Interest being assigned by it pursuant to this Section 4, (B) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim, and
(C) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated by this Section 4, and (ii) assumes no responsibility with respect
to (A) any statements, warranties or representation made in or in connection
with the Credit Agreement or any other Loan Document, (B) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any Collateral thereunder, (C) the financial condition of any
Loan Party, or (D) the performance or observance by any Loan Party of any of
their respective obligations under any Loan Document.

 

4.3                               Each Assignee (i) represents and warrants that
(A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (B) it
satisfies the requirements specified in the Credit Agreement that are required
to be satisfied by it in order to acquire its Assigned Interest, (C) from and
after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of such Assigned Interest,
shall have the obligations of a Lender thereunder, (D) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant thereto, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Amendment and to purchase such Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender or the New Lender, and (E) if it is
not organized under the laws of the United States of America or one of its
states, it has supplied to Administrative Agent any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee, and (ii) agrees that (A) it will, independently
and without reliance on Administrative Agent, any Assignor or any other Lender
or the New Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (B) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

4.4                               From and after the date of the satisfaction of
the conditions set forth in Section 2 of this Amendment, Administrative Agent
shall distribute all payments in respect of the Assigned Interests (including
payments of principal, interest, fees and other amounts) to the Assignors for
amounts that have accrued to but excluding such date and to the Assignees for
amounts that accrue from and after such date.

 

4.5                               After giving effect to the assignment
referenced in this Section 4, (a) Borrower,

 

Fourth Amendment to Credit Agreement — Page 4

 

--------------------------------------------------------------------------------



 

Administrative Agent and the Lenders hereby approve the allocation of the
Commitments and Applicable Percentages as set forth on Annex I attached hereto,
which amends and restates, in its entirety, Annex I to the Credit Agreement,
(b) Natixis and BofA shall each cease to be a Lender under the Credit Agreement,
(c) Natixis shall cease to be an “Issuing Bank” and TD shall succeed Natixis in
such capacity and (d) for the avoidance of doubt, BofA (or an applicable
Affiliate) shall remain a “Secured Swap Provider” under the Credit Agreement
with respect to any Secured Swap Agreements between BofA (or an Affiliate of
BofA) and a Loan Party that were in existence prior to the effectiveness of this
Amendment.

 

SECTION 5.  Resignation and Appointment of Administrative Agent.  Upon the
satisfaction of the conditions set forth in Section 2 of this Amendment:

 

5.1                               Natixis, in its capacity as Administrative
Agent (the “Resigning Agent”) hereby resigns as “Administrative Agent” under the
Credit Agreement effective as of the date of this Amendment.  The Lenders party
hereto, which constitute the Majority Lenders, hereby appoint TD, and TD hereby
accepts its appointment, as successor “Administrative Agent” under the Credit
Agreement effective as of the date of this Amendment.  The Loan Parties hereby
acknowledge and agree to such resignation, such appointment, and such
acceptance. Each of the Loan Parties ratifies and confirms that the provisions
of ARTICLE XI and Section 12.03 of the Credit Agreement shall continue in effect
for the benefit of the Resigning Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (a) while it was acting as “Administrative Agent” and/or (b) related to the
transactions contemplated hereby.

 

5.2                               The Resigning Agent hereby grants, assigns,
transfers and conveys unto Administrative Agent, for the benefit of
Administrative Agent and each of the Secured Parties, and Administrative Agent
hereby accepts, all powers of attorney, security interests, mortgages, Liens,
collateral and other rights, titles, indemnities, interests, privileges, claims,
demands, equities and charges of the Resigning Agent as the mortgagee, secured
party, pledgee or beneficiary, whether now or hereafter existing under or
pursuant to the Security Instruments or any other Liens of record in favor of
the Resigning Agent in its capacity as the administrative agent under the Credit
Agreement and all other rights, benefits, remedies and privileges of the
Resigning Agent in its capacity as the holder, mortgagee, secured party, pledgee
or beneficiary of the security and the collateral under or pursuant to the
Credit Agreement and the other Loan Documents (collectively, the “Assigned
Security Interests”).

 

5.3                               From and after the date of this Amendment,
each of the Loan Parties acknowledges and agrees that each reference in the
Assigned Security Interests to “Administrative Agent” shall mean and be a
reference to TD, in TD’s capacity as Administrative Agent. Each Loan Party
authorizes Administrative Agent to prepare and file all notices, assignments and
other documents as may be necessary or convenient to evidence the Resigning
Agent’s resignation and the appointment of TD as “Administrative Agent.”

 

SECTION 6.  Representations and Warranties of Loan Parties.  To induce the
Lenders (including the New Lender) to enter into this Amendment, each Loan Party
hereby represents and warrants to the Lenders (including the New Lender) as
follows:

 

6.1                               Reaffirmation of Representations and
Warranties/Further Assurances.  After giving effect to this Amendment, each
representation and warranty of such Loan Party contained in the Credit Agreement
and the other Loan Documents is true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on the date
hereof, except to the extent such representations and warranties relate solely
to an earlier date, in which case such

 

Fourth Amendment to Credit Agreement — Page 5

 

--------------------------------------------------------------------------------



 

representations and warranties shall have been true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such date.

 

6.2                               Corporate Authority; No Conflicts.  The
execution, delivery and performance by such Loan Party of this Amendment and all
documents, instruments and agreements contemplated herein are within such Loan
Party’s corporate or other organizational powers, have been duly authorized by
all necessary action, require no action by or in respect of, or filing with, any
court or agency of government and do not violate or constitute a default under
any provision of any applicable law or other agreements binding upon such Loan
Party or result in the creation or imposition of any Lien upon any of the assets
of such Loan Party except for Liens permitted under Section 9.03 of the Credit
Agreement.

 

6.3                               Enforceability.  This Amendment has been duly
executed and delivered by each Loan Party and constitutes the valid and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as (a) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (b) the availability of
equitable remedies may be limited by equitable principles of general
application.

 

6.4                               No Default.  As of the Effective Date, both
before and immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

SECTION 7. Waiver and Release.  AS ADDITIONAL CONSIDERATION TO THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT BY THE PARTIES HERETO AND TO INDUCE
ADMINISTRATIVE AGENT, THE LENDERS, THE RESIGNING AGENT, NATIXIS AND BOFA TO
ENTER INTO THIS AMENDMENT, EACH OF THE LOAN PARTIES HEREBY WAIVES, REMISES,
RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, THE RESIGNING AGENT,
LEAD ARRANGERS, ISSUING BANK, LENDER, NATIXIS AND BOFA AND ALL OF THE FOREGOING
PERSONS’ RESPECTIVE RELATED PARTIES (COLLECTIVELY, THE “LENDER RELATED PARTIES”
AND EACH A “LENDER RELATED PARTY”) OF, FROM AND AGAINST ANY AND ALL CLAIMS,
ACTIONS, CAUSES OF ACTION AND LIABILITIES WHATSOEVER OF EVERY NAME AND NATURE,
WHETHER OR NOT WELL FOUNDED IN FACT OR IN LAW, AND WHETHER IN LAW, AT EQUITY, OR
OTHERWISE, WHICH ANY LOAN PARTY EVER HAD OR NOW HAS FOR OR BY ANY REASON OR ANY
MATTER, CAUSE OR ANYTHING WHATSOEVER UP TO AND INCLUDING THE DATE OF THIS
AMENDMENT RELATING TO OR ARISING OUT OF THE LOANS, OR ANY OF THEM, OR ANY OF THE
LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION ANY ACTUAL OR ALLEGED ACT OR
OMISSION OF ANY LENDER RELATED PARTY WITH RESPECT TO THE LOANS, OR ANY OF THEM,
OR ANY OF THE LOAN DOCUMENTS, OR ANY LIENS OR COLLATERAL IN CONNECTION
THEREWITH, OR THE ENFORCEMENT OF ANY OF THE LENDER RELATED PARITIES’ RIGHTS OR
REMEDIES THEREUNDER, EXCLUDING, HOWEVER, FOR ALL PURPOSES WITH RESPECT TO ANY
LENDER RELATED PARTY, ANY AND ALL SUCH CLAIMS, ACTIONS, CAUSES OF ACTION OR
LIABILITIES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
LENDER RELATED PARTY.

 

SECTION 8. Miscellaneous.

 

8.1                               Reaffirmation of Loan Documents and Liens. 
Except as amended and modified hereby, any and all of the terms and provisions
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect and are hereby in all respects ratified and confirmed by each Loan
Party, prior to and after giving effect to Section 5 hereof.  Each Loan Party
hereby

 

Fourth Amendment to Credit Agreement — Page 6

 

--------------------------------------------------------------------------------



 

agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Loan Party under
the Credit Agreement and the other Loan Documents or the Liens securing the
payment and performance thereof. Further, each party hereto agrees and
acknowledges that all Secured Swap Agreements for which BofA or an Affiliate of
BofA is a party thereto as the Secured Swap Provider that were entered into
prior to the Effective Date shall remain Secured Swap Agreements.

 

8.2                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

8.3                               Legal Expenses.  Borrower hereby agrees to pay
all reasonable fees and expenses of special counsel to Administrative Agent
incurred by Administrative Agent in connection with the preparation, negotiation
and execution of this Amendment and all related documents.

 

8.4                               Counterparts.  This Amendment may be executed
in one or more counterparts and by different parties hereto in separate
counterparts each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

8.5                               Complete Agreement.  THIS AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

8.6                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

8.7                               Severability.  Any provision of this Amendment
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

8.8                               Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of New York.

 

8.9                               Reference to and Effect on the Loan Documents.

 

(a)                                 This Amendment shall be deemed to constitute
a Loan Document for all purposes and in all respects.  Each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference in the Credit Agreement or in any other Loan
Document, or other agreements, documents or other instruments executed and
delivered pursuant to the Credit Agreement to the “Credit Agreement”, shall mean
and be a reference to the Credit Agreement as amended by this Amendment.

 

Fourth Amendment to Credit Agreement — Page 7

 

--------------------------------------------------------------------------------



 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

[Signature Pages Follow]

 

Fourth Amendment to Credit Agreement — Page 8

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

PARENT:

 

 

 

Sundance Energy Inc.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Eric McCrady

 

Name:

Eric McCrady

 

Title:

CEO

 

 

 

BORROWER:

 

 

 

Sundance Energy, Inc.,

 

a Colorado corporation

 

 

 

 

By:

/s/ Eric McCrady

 

Name:

Eric McCrady

 

Title:

CEO

 

 

 

 

OTHER LOAN PARTIES:

 

 

 

Sea Eagle Ford, LLC

 

 

 

 

By:

/s/ Eric McCrady

 

Name:

Eric McCrady

 

Title:

CEO

 

 

 

 

Armadillo E&P, Inc.

 

 

 

 

By:

/s/ Eric McCrady

 

Name:

Eric McCrady

 

Title:

CEO

 

 

 

 

JOINING HERETO SOLELY FOR THE PURPOSES OF SECTIONS 1 AND 8:

 

 

 

Sundance Energy Australia Limited,

 

a limited company organized and existing under the laws of South Australia

 

 

 

 

By:

/s/ Eric McCrady

 

Name:

Eric McCrady

 

Title:

CEO

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

TORONTO DOMINION (TEXAS) LLC,

 

as Administrative Agent

 

 

 

 

By:

/s/ Hughroy Enniss

 

Name:

Hughroy Enniss

 

Title:

Authorized Signatory

 

 

 

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Hughroy Enniss

 

Name:

Hughroy Enniss

 

Title:

Authorized Signatory

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Managing Director

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a New Lender

 

 

 

 

By:

/s/ David M. Bornstein

 

Name:

David M. Bornstein

 

Title:

Senior Vice President

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

Truist Bank, as successor by merger to SunTrust Bank,

 

as a Lender

 

 

 

By:

/s/ John Kovarik

 

Name:

John Kovarik

 

Title:

Director

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY CAPITAL GROUP INC.,

 

as a Lender

 

 

 

By:

/s/ Parker Corbin

 

Name:

Parker Corbin

 

Title:

Vice President

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Lender

 

 

 

By:

/s/ Joseph Cariello

 

Name:

Joseph Cariello

 

Title:

Director

 

 

 

 

By:

/s/ Nimisha Srivastav

 

Name:

Nimisha Srivastav

 

Title:

Director

 

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

Joining hereto solely for the purposes of Sections 4, 5 and 7:

 

 

 

NATIXIS, NEW YORK BRANCH,

 

as Resigning Agent and Issuing Bank

 

 

 

By:

/s/ Frederic Bouley

 

Name:

Frederic Bouley

 

Title:

Vice-President

 

 

 

 

By:

/s/ Valerie Du Mars

 

Name:

Valerie Du Mars

 

Title:

Executive Director

 

 

 

NATIXIS, NEW YORK BRANCH,

 

as an Assignor under Section 4

 

 

 

By:

/s/ Brian O’Keefe

 

Name:

Brian O’Keefe

 

Title:

Vice President

 

 

 

NATIXIS, NEW YORK BRANCH,

 

as an Assignor under Section 4

 

 

 

By:

/s/ Vikram Nath

 

Name:

Vikram Nath

 

Title:

Director

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

 

Joining hereto solely for the purposes of Sections 4 and 7:

 

 

 

BANK OF AMERICA, N.A.,

 

as an Assignor under Section 4

 

 

 

By:

/s/ Lauren Halliday

 

Name:

Lauren Halliday

 

Title:

Vice President

 

Fourth Amendment to Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------



 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable
Percentage

 

Applicable
Percentage of the
Initial Borrowing
Base

 

Maximum Credit
Amount

 

Aggregate Elected
Commitments

 

The Toronto-Dominion Bank, New York Bank

 

26.578947368

%

26.578947368

%

$

132,894,736.84

 

$

50,500,000

 

KeyBank National Association

 

21.052631579

%

21.052631579

%

$

105,263,157.89

 

$

40,000,000

 

ABN AMRO Capital USA LLC

 

21.052631579

%

21.052631579

%

$

105,263,157.89

 

$

40,000,000

 

Credit Agricole Corporate and Investment Bank

 

16.842105263

%

16.842105263

%

$

84,210,526.32

 

$

32,000,000

 

Truist Bank

 

9.210526316

%

9.210526316

%

$

46,052,631.58

 

$

17,500,000

 

Morgan Stanley Capital Group Inc.

 

5.263157895

%

5.263157895

%

$

26,315,789.47

 

$

10,000,000

 

TOTAL:

 

100.0

%

100.0

%

$

500,000,000.00

 

$

190,000,000

 

 

Fourth Amendment to Credit Agreement – Annex I

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Amendments to Credit Agreement

 

(see attached)

 

Fourth Amendment to Credit Agreement – Exhibit A

 

--------------------------------------------------------------------------------



 

 

CREDIT AGREEMENT

 

dated as of

 

April 23, 2018

 

among

 

SUNDANCE ENERGY INC.,

 

as Parent,

 

SUNDANCE ENERGY, INC.,

 

as Borrower,

 

TORONTO DOMINION (TEXAS) LLC,

 

as Administrative Agent,

 

and

 

the Lenders party hereto

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Issuing Bank

 

TD SECURITIES (USA) LLC, KEYBANC CAPITAL MARKETS INC. AND ABN AMRO CAPITAL USA
LLC,

as Joint Lead Arrangers and Joint Book Runners

 

KEYBANC CAPITAL MARKETS INC. AND ABN AMRO CAPITAL USA LLC,

as Co-Syndication Agents

 

[CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Article I Definitions and Accounting Matters

 

1

 

 

 

Section 1.01

 

Terms Defined Above

 

1

Section 1.02

 

Certain Defined Terms

 

1

Section 1.03

 

Terms Generally; Rules of Construction

 

29

Section 1.04

 

Accounting Terms and Determinations; GAAP

 

29

Section 1.05

 

Timing of Payment or Performance

 

29

 

 

 

 

 

Article II The Credits

 

29

 

 

 

Section 2.01

 

Commitments

 

29

Section 2.02

 

Loans and Borrowings

 

30

Section 2.03

 

Requests for Borrowings

 

31

Section 2.04

 

[Reserved]

 

32

Section 2.05

 

Funding of Borrowings

 

32

Section 2.06

 

Termination and Reduction of Aggregate Maximum Credit Amounts; Reduction and
Increase of Aggregate Elected Commitments

 

32

Section 2.07

 

Borrowing Base

 

36

Section 2.08

 

Letters of Credit

 

39

 

 

 

 

 

Article III Payments of Principal and Interest; Prepayments; Fees

 

44

 

 

 

Section 3.01

 

Repayment of Loans

 

44

Section 3.02

 

Interest

 

44

Section 3.03

 

Alternate Rate of Interest

 

45

Section 3.04

 

Prepayments

 

46

Section 3.05

 

Fees

 

48

 

 

 

 

 

Article IV Payments; Pro Rata Treatment; Sharing of Set-offs

 

49

 

 

 

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

49

Section 4.02

 

Presumption of Payment by the Borrower

 

50

Section 4.03

 

Certain Deductions by the Administrative Agent

 

50

Section 4.04

 

Disposition of Proceeds

 

50

Section 4.05

 

Defaulting Lenders

 

50

 

 

 

 

 

Article V Increased Costs; Break Funding Payments; Taxes

 

53

 

 

 

Section 5.01

 

Increased Costs

 

53

Section 5.02

 

Break Funding Payments

 

54

Section 5.03

 

Taxes

 

54

Section 5.04

 

Designation of Different Lending Office

 

58

Section 5.05

 

Replacement of Lenders

 

58

 

 

 

 

 

Article VI Conditions Precedent

 

59

 

 

 

Section 6.01

 

Effective Date

 

59

 

i

--------------------------------------------------------------------------------



 

Section 6.02

 

Each Credit Event

 

61

 

 

 

 

 

Article VII Representations and Warranties

 

62

 

 

 

Section 7.01

 

Organization; Powers

 

62

Section 7.02

 

Authority; Enforceability

 

62

Section 7.03

 

Approvals; No Conflicts

 

62

Section 7.04

 

Financial Condition; No Material Adverse Change

 

63

Section 7.05

 

Litigation

 

63

Section 7.06

 

Environmental Matters

 

63

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

 

64

Section 7.08

 

Investment Company Act

 

65

Section 7.09

 

Taxes

 

65

Section 7.10

 

ERISA

 

65

Section 7.11

 

Disclosure; No Material Misstatements

 

66

Section 7.12

 

Insurance

 

66

Section 7.13

 

Restriction on Liens

 

66

Section 7.14

 

Group Members

 

66

Section 7.15

 

Foreign Operations

 

67

Section 7.16

 

Location of Business and Offices

 

67

Section 7.17

 

Properties; Titles, Etc.

 

67

Section 7.18

 

Maintenance of Properties

 

68

Section 7.19

 

Gas Imbalances

 

68

Section 7.20

 

Marketing of Production

 

68

Section 7.21

 

Security Instruments

 

68

Section 7.22

 

Swap Agreements and Eligible Contract Participant

 

69

Section 7.23

 

Use of Loans and Letters of Credit

 

69

Section 7.24

 

Solvency

 

69

Section 7.25

 

Sanctions; Anti-Corruption

 

69

Section 7.26

 

Anti-Terrorism Laws

 

70

Section 7.27

 

Money Laundering

 

71

Section 7.28

 

EEA Financial Institutions

 

71

Section 7.29

 

Beneficial Ownership

 

71

 

 

 

 

 

Article VIII Affirmative Covenants

 

71

 

 

 

Section 8.01

 

Financial Statements; Other Information

 

71

Section 8.02

 

Notices of Material Events

 

74

Section 8.03

 

Existence; Conduct of Business

 

74

Section 8.04

 

Payment of Obligations

 

75

Section 8.05

 

Performance of Obligations under Loan Documents

 

75

Section 8.06

 

Operation and Maintenance of Properties

 

75

Section 8.07

 

Insurance

 

75

Section 8.08

 

Books and Records; Inspection Rights

 

76

Section 8.09

 

Compliance with Laws

 

76

Section 8.10

 

Environmental Matters

 

76

Section 8.11

 

Further Assurances

 

77

Section 8.12

 

Reserve Reports

 

77

Section 8.13

 

Title Information

 

78

Section 8.14

 

Additional Collateral; Additional Guarantors

 

79

 

ii

--------------------------------------------------------------------------------



 

Section 8.15

 

ERISA Compliance

 

81

Section 8.16

 

Marketing Activities

 

81

Section 8.17

 

Swap Agreements

 

81

Section 8.18

 

Sanctions, Money Laundering Laws; Anti-Corruption Laws

 

81

Section 8.19

 

Deposit Accounts

 

82

Section 8.20

 

Vitol Prepayments

 

82

Section 8.21

 

Anti-Cash Hoarding

 

82

 

 

 

 

 

Article IX Negative Covenants

 

82

 

 

 

Section 9.01

 

Financial Covenants

 

82

Section 9.02

 

Debt

 

83

Section 9.03

 

Liens

 

84

Section 9.04

 

Restricted Payments

 

85

Section 9.05

 

Investments, Loans and Advances

 

85

Section 9.06

 

Nature of Business; No International Operations

 

86

Section 9.07

 

Proceeds of Loans

 

86

Section 9.08

 

ERISA Compliance

 

86

Section 9.09

 

Sale or Discount of Receivables

 

87

Section 9.10

 

Mergers, Etc.

 

87

Section 9.11

 

Sale of Properties and Termination of Hedging Transactions

 

87

Section 9.12

 

Sales and Leasebacks

 

88

Section 9.13

 

Environmental Matters

 

89

Section 9.14

 

Transactions with Affiliates

 

89

Section 9.15

 

Negative Pledge Agreements; Dividend Restrictions

 

89

Section 9.16

 

Take-or-Pay or other Prepayments

 

89

Section 9.17

 

Swap Agreements

 

89

Section 9.18

 

Amendments to Organizational Documents, Term Loan Documents, and Material
Contracts

 

91

Section 9.19

 

Changes in Fiscal Periods

 

91

Section 9.20

 

Anti-Terrorism Laws

 

91

Section 9.21

 

Sanctions

 

92

Section 9.22

 

Gas Imbalances

 

92

Section 9.23

 

Minimum Revenue Contracts

 

90

 

 

 

 

 

Article X Events of Default; Remedies

 

92

 

 

 

Section 10.01

 

Events of Default

 

92

Section 10.02

 

Remedies

 

94

 

 

 

 

 

Article XI The Administrative Agent

 

95

 

 

 

Section 11.01

 

Appointment; Powers

 

95

Section 11.02

 

Duties and Obligations of Administrative Agent

 

95

Section 11.03

 

Action by Administrative Agent

 

96

Section 11.04

 

Reliance by Administrative Agent

 

97

Section 11.05

 

Subagents

 

97

Section 11.06

 

Resignation of Administrative Agent

 

97

Section 11.07

 

Administrative Agent as Lender

 

98

Section 11.08

 

No Reliance

 

98

 

iii

--------------------------------------------------------------------------------



 

Section 11.09

 

Administrative Agent May File Proofs of Claim

 

98

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

 

99

Section 11.11

 

Duties of the Arranger

 

99

 

 

 

 

 

Article XII Miscellaneous

 

99

 

 

 

Section 12.01

 

Notices

 

99

Section 12.02

 

Waivers; Amendments

 

101

Section 12.03

 

Expenses, Indemnity; Damage Waiver

 

102

Section 12.04

 

Successors and Assigns

 

106

Section 12.05

 

Survival; Revival; Reinstatement

 

109

Section 12.06

 

Counterparts; Integration; Effectiveness

 

110

Section 12.07

 

Severability

 

110

Section 12.08

 

Right of Setoff

 

110

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

111

Section 12.10

 

Headings

 

112

Section 12.11

 

Confidentiality

 

112

Section 12.12

 

Interest Rate Limitation

 

112

Section 12.13

 

Collateral Matters; Swap Agreements

 

113

Section 12.14

 

No Third Party Beneficiaries

 

113

Section 12.15

 

EXCULPATION PROVISIONS

 

113

Section 12.16

 

USA Patriot Act Notice

 

114

Section 12.17

 

Flood Insurance Provisions

 

114

Section 12.18

 

Releases

 

114

Section 12.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

115

Section 12.20

 

Intercreditor Agreements

 

115

Section 12.21

 

Acknowledgement Regarding

 

115

 

iv

--------------------------------------------------------------------------------



 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

List of Maximum Credit Amounts and Elected Commitments

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

[Reserved]

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Solvency Certificate

Exhibit F-1

Security Instruments

Exhibit F-2

Form of Guarantee and Collateral Agreement

Exhibit G

Form of Assignment and Assumption

Exhibit H-1

Form of U.S. Tax Compliance Certificate

 

(Non-U.S. Lenders; non-partnerships)

Exhibit H-2

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; non-partnerships)

Exhibit H-3

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; partnerships)

Exhibit H-4

Form of U.S. Tax Compliance Certificate

 

(Non-U.S. Lenders; partnerships)

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.12

Insurance

Schedule 7.14

Group Members

Schedule 7.19

Gas Imbalances

Schedule 7.20

Marketing of Production

Schedule 7.22

Swap Agreements

Schedule 9.03

Liens

Schedule 9.05

Investments

Schedule 9.14

Transactions with Affiliates

 

v

--------------------------------------------------------------------------------



 

THIS CREDIT AGREEMENT dated as of April 23, 2018, is among SUNDANCE ENERGY INC.,
a Delaware corporation (“Parent”), SUNDANCE ENERGY, INC., a Colorado corporation
(the “Borrower”), each of the LENDERS from time to time party hereto and TORONTO
DOMINION (TEXAS) LLC (in its individual capacity, “TD”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and THE TORONTO-DOMINION BANK, NEW YORK
BRANCH (“TDNY”), as issuer of Letters of Credit hereunder.

 

R E C I T A L S

 

A.            The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower and that each Issuing Bank
provide Letters of Credit, and the Lenders have indicated their willingness to
lend and make such extensions of credit and each Issuing Bank has indicated its
willingness to issue Letters of Credit, in each case subject to the terms and
conditions of this Agreement.

 

B.            In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                             Terms Defined Above.  As used in this
Agreement, each term defined above has the meaning indicated above.

 

Section 1.02                             Certain Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Acquisition” means the acquisition by the Loan Parties of the Assets (as
defined in the Acquisition PSA).

 

“Acquisition Interim Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Acquisition PSA” means that certain Purchase and Sale Agreement dated as of
March 9, 2018, by and among Pioneer Natural Resources USA, Inc., a Delaware
corporation, Reliance Eagleford Upstream Holding LP, a Texas limited
partnership, and Newpek, LLC, a Delaware limited liability company, as sellers,
and Borrower, as buyer, as amended by that certain First Amendment to Purchase
and Sale Agreement dated as of March 19, 2018.

 

“Additional Lender” has the meaning set forth in Section 2.06(c).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1

--------------------------------------------------------------------------------



 

“Agent” means each of the Administrative Agent and any other agent or sub-agent
pursuant to Section 11.05 appointed by the Administrative Agent with respect to
matters related to the Loan Documents.

 

“Aggregate Elected Commitments” means (a) on the Fourth Amendment Effective
Date, $190,000,000, and (b) at any time thereafter, an amount determined in
accordance with Section 2.06(c).

 

“Aggregate Maximum Credit Amounts” means, at any time, an amount equal to the
sum of the Maximum Credit Amounts, as the same may be reduced or terminated
pursuant to Section 2.06.

 

“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, as the same may be amended, modified, supplemented, restated, replaced
or otherwise modified from time to time.

 

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.26.

 

“Applicable Margin” means, for any date, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect:

 

Borrowing Base
Utilization Percentage

 

< 25%

 

> 25%
and
< 50%

 

> 50%
and
< 75%

 

> 75%
and
< 90%

 

>
90%

 

Base Rate Loans

 

1.25

%

1.50

%

1.75

%

2.00

%

2.25

%

Eurodollar Loans

 

2.25

%

2.50

%

2.75

%

3.00

%

3.25

%

Commitment Fee

 

0.375

%

0.375

%

0.50

%

0.50

%

0.50

%

 

Each change in the Applicable Margin or Commitment Fee rate shall apply during
the period commencing on the effective date of such change in the Borrowing Base
Utilization Percentage and ending on the date immediately preceding the
effective date of the next such change, provided, that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a), then
until delivery of such Reserve Report, the “Applicable Margin” and the
Commitment Fee shall mean the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount.  The initial Applicable Percentage of each Lender is set forth on Annex
I.  If the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.

 

“Approved Counterparty” means a counterparty to a Swap Agreement that at the
time of entering into such Swap Agreement either (a) is a Secured Swap Provider,
(b) is a Person whose senior unsecured long-term debt obligations are rated A or
higher by S&P and A3 or higher by Moody’s, (c) Shell Oil Trading (US) Company,
Shell Trading Risk Management LLC and their Affiliates, or (d) any other
counterparty reasonably acceptable to the Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

--------------------------------------------------------------------------------



 

“Approved Petroleum Engineer” means (a) DeGolyer and MacNaughton,
(b) Netherland, Sewell & Associates, Inc., (c) Cawley, Gillespie &
Associates, Inc., (d) Ryder Scott Company Petroleum Consultants, L.P., and
(e) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

 

“Arrangers” means TD Securities (USA) LLC, KeyBanc Capital Markets Inc. and ABN
AMRO Capital USA LLC, in their capacities as joint lead arrangers and joint
bookrunners hereunder.

 

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect.

 

“Assignee” has the meaning assigned to such term in Section 12.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.08(c).

 

“Available Commitment” means, at any time, the positive difference, if any,
between the total Commitments and the total Credit Exposures of all Lenders.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Effective Rate plus 50 basis points (0.50%);
(b) the Prime Rate for such day; or (c) the LIBO Rate for a term of one month
commencing that day plus 100 basis points (1.00%).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation. [First Amendment]

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. [First Amendment]

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
of Loan and, in the case of Eurodollar Loans, having the same Interest Period,
made by each of the Lenders.

 

3

--------------------------------------------------------------------------------



 

“Borrowing Base” means at any time an amount determined in accordance with
Section 2.07, as the same may be adjusted from time to time pursuant to the
Borrowing Base Adjustment Provisions.

 

“Borrowing Base Adjustment Provisions” means Section 2.07(f),
Section 8.13(c) and Section 9.11(e) and any other provisions hereunder which
adjust the amount of the Borrowing Base (but for purposes of clarity not
including any redeterminations pursuant to Section 2.07 other than
Section 2.07(f)).

 

“Borrowing Base Deficiency” occurs if, at any time, the total Credit Exposures
at such time exceeds the aggregate Commitments in effect at such time.  The
amount of the Borrowing Base Deficiency at such time is the amount by which the
total Credit Exposures of all Lenders at such time exceeds the aggregate
Commitments in effect at such time.

 

“Borrowing Base Properties” means the Oil and Gas Properties of the Loan Parties
included in the Initial Reserve Report and thereafter in the most recently
delivered Reserve Report delivered pursuant to Section 8.12.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Base Value” means, at any time with respect to any Swap Agreement
considered in determining the then effective Borrowing Base or any Property to
which Proved Reserves were attributed in the Reserve Report then most recently
delivered, the value attributed thereto by the Administrative Agent in
determining the then current Borrowing Base.  The Administrative Agent will
notify the Borrower of the value attributed to any such Swap Agreement or
Property specified by the Borrower upon request.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or the Interest Period
for, a Eurodollar Loan or a notice by the Borrower with respect to any such
Borrowing or continuation, payment, prepayment or Interest Period, any day which
is also a day on which banks are open for dealings in Dollar deposits in the
London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases that are or should
be, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent
thereunder.  Any lease that was treated as an operating lease under GAAP at the
time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement, and any
lease that was treated as a capital lease under GAAP at the time it was entered
into that later becomes an operating lease as a result of a change in GAAP
during the life of such lease, including any renewals, shall be treated as a
capital lease for all purposes under this Agreement.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent (in a manner reasonably satisfactory to the Administrative
Agent, which may require such deposit to made into a controlled account), for
the benefit of any Issuing Bank or the Lenders, as collateral for LC Exposure or
obligations of the Lenders to fund participations in respect of LC Exposure,
cash or deposit account balances or, if the Administrative Agent and each
Issuing Bank shall agree, in their sole discretion, other

 

4

--------------------------------------------------------------------------------



 

credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.

 

“Cash Equivalents” means cash held in Dollars and all Investments of the type
identified in Section 9.05(c) through (f).

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house services, return items, interstate depository network
services, electronic funds transfer services, lockbox services and stop payment
services), (c) any other demand deposit or operating account relationships and
(d) any other cash management services, including for collections and for
operating, payroll and trust accounts of the Borrower or any of the Borrower’s
Subsidiaries.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Borrowing Base Properties having a fair market value
in excess of $4,000,000; provided that a Casualty Event as a result of loss,
casualty or other insured damage shall not be deemed to have occurred (other
than for purposes of Section 8.01(l)) if the applicable Loan Party has restored,
repaired or replaced the affected Borrowing Base Property in the ordinary course
of business within ninety (90) days of such loss, casualty or other insured
damage.

 

“CERCLA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

 

“Change in Control” means (a) Parent shall at any time after the Effective Date
fail to own, in the aggregate, 100% of the then issued and outstanding Equity
Interests in Borrower or, except as permitted by Section 9.10, any other direct
or indirect Subsidiary of Parent that is a Guarantor, (b) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) (other than the
holders of the Equity Interests of Parent as of the Fourth Amendment Effective
Date) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, directly or indirectly, of more than 35% of
the Equity Interests of Parent entitled to vote in the election of members of
the board of directors (or equivalent governing body) of Parent,
(c) the Continuing Directors do not constitute a majority of the Board of
Directors of the Parent or (d) the occurrence a “change in control”, “change of
control”, “change in management” or other similar provision occurs under an
agreement with respect to Debt committed to or owed by any Loan Party in an
aggregate amount in excess of $25,000,000.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

5

--------------------------------------------------------------------------------



 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.

 

“Commitment” means with respect to each Lender, the obligation of such Lender to
make or continue Loans and to incur or acquire participations in Letters of
Credit hereunder, as such obligation may be (a) modified from time to time
pursuant to Section 2.06, (b) modified from time to time pursuant to assignments
by or to such Lender pursuant to Section 12.04(b) or (c) otherwise modified
pursuant to the terms of this Agreement.  The amount representing each Lender’s
Commitment shall at any time be the lesser of (x) such Lender’s Maximum Credit
Amount, (y) such Lender’s Applicable Percentage of the then effective Borrowing
Base and (z) such Lender’s Elected Commitment.

 

“Commitment Fee Rate” means, for any date, a rate per annum equal to that then
set forth therefor in the Borrowing Base Utilization Percentage grid in the
definition of Applicable Margin.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Balance” means, as of the end of any calendar month, (a) the
aggregate amount of cash and cash equivalents, marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds,
commercial paper and Cash Equivalents, in each case, held or owned by (either
directly or indirectly), credited to the account of or would otherwise be
required to be reflected in Consolidated Total Assets less (b) the sum of
(i) any restricted cash or Cash Equivalents to pay royalty obligations, working
interest obligations, suspense payments, severance taxes, payroll, payroll
taxes, other taxes, employee wage and benefit payments and trust and fiduciary
obligations or other obligations of the Parent, the Borrower and their
Subsidiaries to third parties and for which Parent, the Borrower or such
Subsidiary has issued checks or has initiated wires or ACH transfers (or will
issue checks or initiate wires or ACH transfers within thirty (30) days) in
order to pay, (ii) other amounts for which the Parent, the Borrower or such
Subsidiary has issued checks or has initiated wires or ACH transfers but have
not yet been subtracted from the balance in the relevant account of the Parent,
the Borrower or such Subsidiary, (iii) while and to the extent refundable, any
cash or Cash Equivalents of the Parent, the Borrower and their Subsidiaries
constituting purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with a third party containing customary
provisions regarding the payment and refunding of such deposits and (iv) any Net
Cash Proceeds from the issuance of Equity Interests of the Parent.

 

“Consolidated Cash Balance Threshold” means $20,000,000.

 

“Consolidated Interest Expense” means for any period, total cash interest
expense (including that attributable to obligations under Capital Leases) of
Parent, the Borrower and their Subsidiaries for such period with respect to all
outstanding Debt (other than any intercompany indebtedness and any interest
expense of any Oil and Gas Property or Person acquired pursuant to an Investment
permitted under Section 9.05(h) accrued and paid prior to the date of such
acquisition) of Parent, the Borrower and their Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

 

6

--------------------------------------------------------------------------------



 

“Consolidated Net Income” means with respect to Parent, the Borrower and their
Subsidiaries, for any period, the aggregate of the net income (or loss) of
Parent, the Borrower and their Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which Parent, the
Borrower or any Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of
Parent, the Borrower and their Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to Parent, the Borrower or to a
Subsidiary, as the case may be; (b) the net income (but not loss) during such
period of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Subsidiary is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (c) the net income (or loss) of any Person acquired in a pooling of
interests transaction for any period prior to the date of such transaction;
(d) any extraordinary non-cash gains or losses during such period; (e) non-cash
gains or losses under ASC 815 resulting from the net change in mark to market
portfolio of commodity price risk management activities during that period;
(f) the net income attributable to interest in respect of intercompany
indebtedness and (g) any gains or losses attributable to writeups or writedowns
of assets; and provided further that if Parent, the Borrower or any Subsidiary
shall acquire or dispose of any Property during such period with fair market
value or consideration in excess of five percent (5%) of the then effective
Borrowing Base, then Consolidated Net Income shall be calculated after giving
pro forma effect to such acquisition or disposition, as if such acquisition or
disposition had occurred on the first day of such period; provided that at the
Borrower’s sole discretion, such acquisition or dispositions with aggregate fair
market value or consideration, as applicable, of less than five percent (5%) of
the then effective Borrowing Base may be included in the calculation of
Consolidated Net Income after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition had occurred on the first day
of such period.

 

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated statement of financial position
of Parent, the Borrower and their Subsidiaries at such date.

 

“Continuing Directors” means the directors (or equivalent governing body) of
Parent on the Fourth Amendment Effective Date, and each other director (or
equivalent) of Parent, if, in each case, such other Person is nominated,
designated, recommended or approved for election to the board of directors (or
equivalent governing body) of Parent by at least 51% of the then Continuing
Directors.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure
(excluding all LC Exposure that has been Cash Collateralized) at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued

 

7

--------------------------------------------------------------------------------



 

expenses, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services that are more than one hundred-twenty
(120) days past their invoiced due date other than those which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) all obligations of such Person
as lessee under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others for the purpose of maintaining the
financial position or covenants of others; (i) obligations to deliver
commodities, goods or services, including Hydrocarbons, in consideration of one
or more advance payments, made more than one month in advance of the month in
which the commodities, goods or services are to be delivered other than gas
balancing arrangements and/or prepaid drilling obligations in the ordinary
course of business; (j) take-or-pay or similar obligations that require such
Person to pay for goods or services whether or not such goods or services are
not actually received or utilized by such Person; (k) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.  Debt shall not include liabilities resulting from endorsements of
instruments for collection in the ordinary course of business.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 4.05(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective

 

8

--------------------------------------------------------------------------------



 

funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.05(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, and each Lender.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the later of the Maturity Date and (b) the date on which there are no
Loans, LC Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest (including, solely with respect
to any period of time ending on or before December 31, 2017, any Surcharge
Amount (as defined in the Vitol Prepayment Contract), income and franchise taxes
(including gross receipts taxes), depreciation, depletion, amortization,
exploration expenses and other noncash charges (including expenses relating to
stock based compensation, hedging, etc.) minus all noncash income added to
Consolidated Net Income.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

9

--------------------------------------------------------------------------------



 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 and Section 6.02 are satisfied (or waived in accordance with
Section 12.02).

 

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c).

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (insofar as either may be affected by a Release of,
or exposure to, Hazardous Materials) the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including, the Oil Pollution Act of 1990, as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, the Natural Gas
Pipeline Safety Act of 1968, as amended, the Hazardous Liquid Pipeline Safety
Act of 1979, as amended, and other environmental conservation or protection
Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Group Member would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or subsections (b), (c),
(m) or (o) of Section 414 of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to any Plan subject to
Title IV of ERISA, (b) the withdrawal of the Borrower or any of its Subsidiaries
or ERISA Affiliates from a Plan subject to Title IV of ERISA during a plan year
in which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), (c) the providing of notice of intent to terminate a Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Plan or a Multiemployer Plan or, (e) any
event or condition (i) that provides a basis under Section 4042(a)(1),

 

10

--------------------------------------------------------------------------------



 

(2), or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan subject to Title IV of ERISA, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, or
(f) the partial or complete withdrawal within the meaning of Sections 4203 and
4205 of ERISA, of the Borrower, any of its Subsidiaries or ERISA Affiliates from
a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to such
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens (including liens
granted to the lessor of any oil and gas lessor and any financing statement
giving notice thereof), operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law or otherwise in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under real property leases, operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, service agreements, supply agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or other geophysical permits or
agreements, and other agreements which are usual and customary in the oil and
gas business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by any
Group Member or materially impair the value of such Property subject thereto;
(e) Liens arising solely by virtue of any statutory or common law provision or
customary deposit account terms relating to banker’s liens, rights of set-off or
similar rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by any Group
Member to provide collateral to the depository institution to secure any Debt
(other than pursuant to the Loan Documents); (f) zoning and land use
requirements, easements, restrictions, servitudes, permits, conditions,
covenants, rights-of-way, building codes, exceptions or reservations in any
Property of any Group Member for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by any Group

 

11

--------------------------------------------------------------------------------



 

Member or materially impair the value of such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and not in connection with the borrowing of money; (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; (i) Liens (i) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted hereunder to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to sell or otherwise dispose of any Property permitted hereunder,
in each case, solely to the extent such Investment or disposition, as the case
may be, would have been permitted on the date of the creation of such Lien; and
(j) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; provided, that Liens described in clauses
(a) through (e) above shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced, and no intention to subordinate
the first priority Lien otherwise granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.

 

“Excluded Account” means (a) each deposit account all or substantially all of
the deposits in which consist of amounts utilized to fund payroll, employee
benefit or tax obligations of any Loan Party, (b)  deposit accounts with an
average daily balance of $500,000 or less in the aggregate among all such
accounts, and (c) any fiduciary, trust, suspense, escrow or third-party oil and
gas royalty account, provided that in no event shall any of the principal
operating accounts of any Loan Party constitute an Excluded Account.

 

“Excluded Swap Obligation” means, with respect to any Guarantor any Swap
Obligation if, and to the extent that, all or a portion of the guarantee by such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Agreement (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
swap for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on or measured by net income (however
denominated), state franchise Taxes, and branch profits Taxes, in each case,
(i) by the United States of America (or any political subdivision thereof) or
such other jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.05 or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender

 

12

--------------------------------------------------------------------------------



 

became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to any such recipient’s failure to comply
with Section 5.03(e), and (d) any United States federal withholding Tax that is
imposed under FATCA.

 

“Executive Order” has the meaning assigned to such term in Section 7.26(a).

 

“Existing Credit Facilities” means the credit facilities of the Borrower and the
Loan Parties pursuant to that certain Credit Agreement, dated as of May 14,
2015, by and among Morgan Stanley Energy Capital Inc., the lenders party
thereto, the Borrower and the Parent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

“Facility” means the Commitments and the extensions of credit made thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that certain second amended and restated fee letter dated as
of April 20, 2018 among the Borrower and the Administrative Agent.

 

“Financial Officer” means, for any Person, the Chief Executive Officer, Chief
Financial Officer, Vice President of Finance, principal accounting officer,
treasurer or controller of such Person.  Unless otherwise specified, all
references herein to a Financial Officer means a Financial Officer of the
Borrower.

 

“First Amendment” means the First Amendment to Credit Agreement dated as of
July 31, 2018 by and among the Borrower, the Parent, the Lenders, party thereto,
ABN AMRO Capital USA LLC, as “New Lender” and the Administrative Agent.  [First
Amendment]

 

“First Amendment Effective Date” means the date that all conditions to the
effectiveness of the First Amendment have occurred.  [First Amendment]

 

“fiscal quarter” means each fiscal quarter ending on the last day of each March,
June, September and December.

 

“fiscal year” means each fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or

 

13

--------------------------------------------------------------------------------



 

hereafter in effect or any successor statute thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may
be amended or recodified from time to time, (d) the Flood Insurance Reform Act
of 2004, and (e) the Biggert-Waters Flood Reform Act of 2012, and any
regulations promulgated thereunder.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fourth Amendment Effective Date” means January 13, 2020.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposures other than LC Exposures as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

“Group Members” means the collective reference to Parent, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement” means an agreement executed by the Loan
Parties in substantially the form of Exhibit F-2, as the same may be amended,
modified or supplemented from time to time.

 

“Guarantors” means Parent and each Material Subsidiary (as of the Effective Date
and those that guarantee the Secured Obligations pursuant to Section 8.14(b));
provided, that, for purposes of clarity and to the extent constituting an
Immaterial Subsidiary, Sundance Energy Australia Limited will not be a Guarantor
following the Fourth Amendment Effective Date.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste
(including drilling fluids and any produced water), crude oil, and any
components, fractions, or

 

14

--------------------------------------------------------------------------------



 

derivatives thereof; and (c) radioactive materials, explosives, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon, infectious
materials or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
constituents, elements or compounds thereof and all products refined or
separated therefrom.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Increase Effective Date” has the meaning set forth in Section 2.06(c).

 

“Increase Notice” has the meaning set forth in Section 2.06(c).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 12.03(b).

 

“Initial Reserve Report” means the Ryder Scott Company Petroleum Consultants,
L.P. reserve report dated January 1, 2018.

 

“Intercompany Debt” means Debt among Loan Parties which is unsecured and
subordinated in right of payment to the payment in full of all of the Secured
Obligations in a manner and on terms and conditions reasonably satisfactory to
Administrative Agent and is not held, assigned, transferred, negotiated or
pledged to any Person other than a Loan Party.

 

“Intercreditor Agreement” means that certain intercreditor agreement of even
date herewith among the Borrower, the Guarantors, the Administrative Agent, as
Senior Representative, the Term Agent, as Second Priority Representative, as the
same may be amended, modified, supplemented, restated, replaced or otherwise
modified from time to time.

 

“Interest Payment Date” means, (a) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and, in the case of a Eurodollar Loan with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (b) with respect to any Base Rate Loan, the last Business
Day of each March, June, September and December.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one,

 

15

--------------------------------------------------------------------------------



 

two, three or six months thereafter; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (c) no
Interest Period may have a term which would extend beyond the Maturity Date. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent continuation of such Borrowing.

 

“Interim Redetermination” means an Acquisition Interim Redetermination or a
Standard Interim Redetermination.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of goods
or services sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means (a) TDNY, and (b) each Lender approved by the
Administrative Agent and reasonably satisfactory to, or requested by, the
Borrower that agrees to act as an issuer of Letters of Credit hereunder, in each
case, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.08(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“January 1 Reserve Report” has the meaning assigned to such term in
Section 8.12(a).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
amount available to be drawn of all outstanding Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

 

“LC Sublimit” at any time means twenty-five million dollars ($25,000,000.00).

 

“Lender Certificate” has the meaning set forth in Section 2.06(c).

 

16

--------------------------------------------------------------------------------



 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including, for purposes of clarity, those certain letters of credit issued by
TDNY on or about December 21, 2019 in favor of the counterparties under the
Transaction Support Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with an Issuing Bank
relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the greater of (a) 0.00% and (b) the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) appearing on the applicable Bloomberg screen (or on any
successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Loan for such Interest Period shall be the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) at which Dollar deposits of an amount
comparable to such Eurodollar Loan and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent (or such other commercial bank reasonably selected by the Administrative
Agent) in immediately available funds in the London interbank market at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations that
burden Property to the extent they secure an obligation owed to a Person other
than the owner of the Property. For the purposes of this Agreement, the Loan
Parties shall be deemed to be the owner of any Property which they have acquired
or hold subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.

 

“Liquidity” means, as of any date of determination, the sum of (a) the Available
Commitment on such date plus (b) the aggregate amount of Unrestricted Cash and
Cash Equivalents of the Parent, the Borrower and their Subsidiaries at such date
minus (c) the amount of any Borrowing Base Deficiency on such date.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Intercreditor
Agreement, the Fee Letter and any other agreement entered into, now or in the
future, in connection with this Agreement, but for the avoidance of doubt,
excluding Swap Agreements and Secured Cash Management Agreements.

 

17

--------------------------------------------------------------------------------



 

“Loan Party” means the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means Lenders holding more than fifty percent (50%) of
(i) the outstanding aggregate principal amount of Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)) or (ii) the unused Commitments
if no Loans or LC Exposure is outstanding; provided, that (x) at any time when
there are three or more Lenders, the Majority Lenders shall also require the
consent of at least two Lenders; provided further that the aggregate principal
amount of the Commitments and aggregate Credit Exposures of the Defaulting
Lenders (if any) shall be excluded from the determination of Majority Lenders.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, assets, liabilities (actual or contingent), condition
(financial or otherwise) of the Borrower and the other Loan Parties taken as a
whole, (b) the ability of the Loan Parties to perform the obligations under the
Loan Documents, (c) the validity or enforceability of any Loan Documents against
the Loan Parties, or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
any Loan Party in an aggregate principal amount exceeding $5,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Loan Party in respect of any Swap Agreement at any time shall
be the Swap Termination Value.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary of
Parent or the Borrower whose Total Assets at the last day of the period for
which financial statements have been delivered under Section 8.01(a) or (b) were
equal to or greater than 5% of the Consolidated Total Assets of Parent and the
Borrower and the Subsidiaries at such date; provided that if, at any time and
from time to time after the Effective Date, Subsidiaries that are not Material
Subsidiaries have, in the aggregate Total Assets at the last day of such test
period equal to or greater than 10% of the Consolidated Total Assets of Parent
and the Borrower and the Subsidiaries at such date determined in accordance with
GAAP, then the Borrower shall, on the date on which financial statements for
such quarter are delivered pursuant to this Agreement, designate in writing to
the Administrative Agent one or more of such Subsidiaries as “Material
Subsidiaries” such that, after giving effect to such designation, the aggregate
Total Assets of the Subsidiaries that are not Material Subsidiaries do not
exceed 10% of the Consolidated Total Assets of Parent and the Borrower and their
Subsidiaries at such date.

 

“Maturity Date” means October 23, 2022.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06 or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b). As of the Effective Date, the Aggregate Maximum
Credit Amounts of the Lenders are $500,000,000.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) if the Borrower agrees to

 

18

--------------------------------------------------------------------------------



 

deliver Cash Collateral consisting of Property other than cash or deposit
account balances, an amount determined by the relevant Issuing Bank in its sole
discretion.

 

“Money Laundering Law” means any law governing conduct or acts designed in whole
or in part to conceal or disguise the nature, location, source, ownership or
control of money (including currency or equivalents, e.g., checks, electronic
transfers, etc.) to avoid a transaction reporting requirement under state or
federal law or to disguise the fact that the money was acquired by illegal
means.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any assumptions or assignments of the
obligations thereunder by any Loan Party, and “Mortgages” shall mean all of such
Mortgages collectively.

 

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

 

“Multiemployer Plan” means a multiemployer plan, as defined in section 3(37) or
4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which the
Borrower, a Subsidiary or an ERISA Affiliate is making or accruing an obligation
to make contributions or was obligated to make contributions within the last six
(6) years.

 

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

 

“New Debt” has the meaning assigned to such term in the definition of “Permitted
Refinancing Debt”.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 12.02 and (ii) has been approved
by the Majority Lenders or the Required Lenders, as applicable.

 

“Non-U.S. Lender” means a Lender, with respect to the Borrower, that is not a
U.S. Person.

 

“Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; (d) all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, transportation, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,

 

19

--------------------------------------------------------------------------------



 

products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise qualified, all
references to a “Oil and Gas Property” or to “Oil and Gas Properties” in this
Agreement shall refer to the Oil and Gas Properties of the Loan Parties.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.05).

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Participant” has the meaning assigned to such term in Section 12.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 12.04(c).

 

“Patriot Act” has the meaning assigned to such term in Section 12.16.

 

“Payment in Full” has the meaning assigned to such term in Section 12.18(a).

 

20

--------------------------------------------------------------------------------



 

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “New
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such New Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such New Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and a weighted average life no shorter than the weighted average life of the
Refinanced Debt; (c) such New Debt does not have compensatory economics
(including, without limitation, stated interest rate, payment-in-kind interest
rates, interest rate floors, make-whole payments, original issue discount,
premiums, fees and other similar components of interest or yield) in excess of
the same of the Refinanced Debt; (d) such New Debt does not contain any
covenants which, taken as a whole, are more onerous to Parent, the Borrower and
their Subsidiaries than those imposed by the Refinanced Debt; (e) if such
Refinanced Debt was subordinated, such New Debt (and any guarantees thereof) is
subordinated in right of payment to the Secured Obligations to at least the same
extent as the Refinanced Debt and is otherwise subordinated on terms reasonably
satisfactory to the Administrative Agent; and (f) if such Refinanced Debt is the
Term Debt, such New Debt is subject to the Intercreditor Agreement or any
replacement thereof acceptable to the Majority Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA but excluding any Multiemployer Plan, which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower or a
Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by TD as its “prime rate”. The “prime rate” is a rate set
by TD based upon various factors including TD’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by TD shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

 

“Projections” has the meaning assigned to such term in Section 7.11.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

 

21

--------------------------------------------------------------------------------



 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty agreement or the grant of the relevant Lien becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1(a)(18)(A)(v)(ii) of the Commodity Exchange Act.

 

“RCRA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Permitted Refinancing Debt”.

 

“Register” has the meaning assigned to such term in Section 12.04(b)(v).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives (including attorneys,
accountants and experts) of such Person and such Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Removal Effective Date” has the meaning specified in Section 11.06(b).

 

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.

 

“Required Hedges” means Swap Agreements entered into by the Borrower at prices
reasonably acceptable to the Administrative Agent on not less than (a) 70% of
the reasonably projected production from the Proved Reserves classified as
“Developed Producing Reserves” attributable to any Oil and Gas

 

22

--------------------------------------------------------------------------------



 

Properties of the Loan Parties for each of crude oil and natural gas, calculated
separately, through April 2023 as reflected in the Initial Reserve Report and
(b) 50% of the reasonably projected production from the Proved Reserves
classified as “Developed Producing Reserves” attributable to any Oil and Gas
Properties of the Loan Parties for each of crude oil and natural gas, calculated
separately, for a rolling 36 months period thereafter as reflected in the most
recently delivered Reserve Report. Notwithstanding the foregoing, if the
Borrower and the Required Lenders agree in writing (including by email), then
the Required Hedges may instead be Swap Agreements entered into by the Borrower
on a percentage of projected production from the Oil and Gas Properties of the
Loan Parties for each of crude oil and natural gas, calculated separately, on
terms and conditions (including pricing, percentages, notional volumes, the
projections upon which such percentages and notional volumes are based, tenor
and other terms and conditions) that are reasonably acceptable to the Required
Lenders and agreed to by the Borrower.

 

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two thirds percent (66-2/3%)
of the Commitments; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least sixty-six and two thirds percent (66-2/3%)
of the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided, that (x) at any
time when there are three or more Lenders, the Required Lenders shall also
require the consent of at least two Lenders; provided, that (x) at any time when
there are three or more Lenders, the Required Lenders shall also require the
consent of at least two Lenders; provided further that the Commitments and
participation interests in Letters of Credit of the Defaulting Lenders (if any)
shall be excluded from the determination of Required Lenders.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in
Section 8.12(a) (or such other date in the event of an Interim Redetermination),
the Proved Reserves attributable to the Oil and Gas Properties of the Borrower
and the other Loan Parties located in the United States of America (which, for
the avoidance of doubt, shall be net of any third party interest in such Oil and
Gas Properties pursuant to any agreement described in clause (d) of the
definition of “Excepted Liens”), together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.

 

“Reserve Report Certificate” has the meaning set forth in Section 8.12(c).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, conversion, cancellation or termination of
any such Equity Interests.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

23

--------------------------------------------------------------------------------



 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury or other relevant sanctions authority.

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Cash Management Agreement” means an agreement related to Cash
Management Services between (x) any Loan Party and (y) a Secured Cash Management
Provider.

 

“Secured Cash Management Provider” means, with respect to any agreement related
to Cash Management Services, (a) a Lender or an Affiliate of a Lender, (b) the
Administrative Agent or an Affiliate of the Administrative Agent or (c) any
other counterparty reasonably acceptable to the Administrative Agent who is the
counterparty to any such Cash Management Agreement.

 

“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party (x) to the Administrative Agent, any Issuing Bank or any Lender under any
Loan Document, (y) to any Secured Swap Provider or Secured Cash Management
Provider and (z) all renewals, extensions and/or rearrangements of any of the
foregoing, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (including interest accruing after the maturity of the Loans
and LC Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding); provided that the
definition of “Secured Obligations” shall not create or include any guarantee by
any Loan Party of (or grant of a security interest by any Loan Party to support,
as applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“Secured Parties” means, collectively, the Administrative Agent, each Lender,
each Issuing Bank, each Secured Cash Management Provider, each Secured Swap
Provider, each Indemnitee, each other Agent, and any other Person owed Secured
Obligations and “Secured Party” means any of them individually.

 

“Secured Swap Agreement” means a Swap Agreement between (x) any Loan Party and
(y) a Secured Swap Provider.

 

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to any such Swap Agreement
with a Loan Party, or (b) any Person who

 

24

--------------------------------------------------------------------------------



 

was a Lender or an Affiliate of a Lender at the time when such Person entered
into any such Swap Agreement who is a counterparty to any such Swap Agreement
with a Loan Party.  [First Amendment]

 

“Securities Act” means the Securities Act of 1933.

 

“Security Instruments” means the Guarantee and Collateral Agreement, mortgages,
deeds of trust and other agreements, instruments or certificates described or
referred to in Exhibit F-1, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the
Borrower, the other Loan Parties or any other Person (other than Swap Agreements
with Secured Swap Providers or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Secured Obligations
pursuant to this Agreement) in connection with, or as security for the payment
or performance of the Secured Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

 

“Specified Additional Debt” means any unsecured senior or unsecured senior
subordinated Debt of the Borrower and any refinancing of such Debt; provided
that to continue to constitute “Specified Additional Debt” following a
refinancing thereof, any such Debt may be refinanced only to the extent that the
aggregate principal amount of such refinancing Debt does not result in an
increase in the principal amount thereof plus amounts to fund any original issue
discount or upfront fees relating thereto plus amounts to fund accrued interest,
fees, expenses and premiums (including make whole and prepayment premiums).

 

“Standard Interim Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which more than 50% of whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Parent.

 

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, floor, future or derivative transaction or option (including any put or
similar contract) or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions (including any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act);
provided that no phantom

 

25

--------------------------------------------------------------------------------



 

stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap PV” means, with respect to any Swap Agreement in respect of commodities,
the present value, discounted at 9% per annum, of the future receipts expected
to be paid to the Borrower or any other Loan Party under such Swap Agreement
based upon the Administrative Agent’s bank price deck for each of oil, natural
gas and other Hydrocarbons, as applicable; provided, that the “Swap PV” shall
never be less than $0.00.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Agent” means Morgan Stanley Energy Capital Inc., in its capacity as the
Administrative Agent together with its successors in such capacity under the
Term Credit Agreement or any replacement thereunder or under any Permitted
Refinancing Debt thereunder.

 

“Term Credit Agreement” means that certain Amended and Restated Term Loan Credit
Agreement dated as of the date hereof among the Parent, the Borrower, the Term
Agent and the Term Lenders party thereto (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time).

 

“Term Debt” has the meaning assigned to the term “Secured Obligations” under the
Term Credit Agreement or any similar term under any Permitted Refinancing Debt
in respect thereof.

 

“Term Lenders” has the meaning assigned to the term “Lenders” under the Term
Credit Agreement or any similar term under any Permitted Refinancing Debt in
respect thereof.

 

“Term Loan Documents” has the meaning assigned to the term “Loan Documents”
under the Term Credit Agreement or any similar term under any Permitted
Refinancing Debt in respect thereof.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

26

--------------------------------------------------------------------------------



 

“Third Amendment Effective Date” means May 15, 2019.

 

“Total Debt” means, at any date, all Debt of Parent, the Borrower and their
Subsidiaries on a consolidated basis, other than intercompany Debt.

 

“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

 

“Total Proved PV-9” means, as of any date of determination thereof with respect
to the Oil and Gas Properties described in the then most recent Reserve Report
delivered to the Administrative Agent pursuant to Section 8.12(a),
Section 8.12(b) or otherwise, the net present value, discounted at nine percent
(9%) per annum, of the future net revenues expected to accrue to the Loan
Parties’ collective interest in such Oil and Gas Properties from the date of
such determination during the remaining expected economic lives of such Oil and
Gas Properties.  Each calculation of such expected future net revenues shall be
made in accordance with SEC guidelines for reporting proved oil and gas
reserves, provided that in any event (a) appropriate deductions shall be made
for severance and ad valorem taxes, and for operating, gathering, transportation
and marketing costs required for the production and sale of such Oil and Gas
Properties, (b) the pricing assumptions used in determining Total Proved PV-9
for any Oil and Gas Properties shall be based upon the Strip Price, adjusted for
local basis differentials or premiums and transportation costs and to reflect
the Loan Parties’ Swap Agreements then in effect, in each case as determined in
the Administrative Agent’s reasonable discretion and (c) the cash-flows derived
from the pricing assumptions set forth in clause (b) shall be further adjusted
to account for the historical basis differential in a manner reasonably
acceptable to the Administrative Agent; provided however, that for purposes of
this calculation, no more than 40% of the Total Proved PV-9 shall be
attributable to Oil and Gas Properties described in the Reserve Report that
constitute Proved Reserves classified as “Developed Non-Producing Reserves” and
“Undeveloped Reserves”.  The amount of Total Proved PV-9 at any time shall be
calculated on a pro forma basis as of the date of any calculation thereof for
(i) production and depletion during the period from the “as of” date of the
Reserve Report through the date of determination and (ii) dispositions and
acquisitions of Oil and Gas Properties with fair market value or consideration
in excess of five percent (5%) of the then effective Borrowing Base consummated
by the Loan Parties since the date of the Reserve Report most recently delivered
hereto; provided that, (A) in the case of any such acquisition, the
Administrative Agent shall have received a Reserve Report evaluating the Proved
Reserves attributable to the Oil and Gas Properties subject thereto and (B) that
at the Borrower’s sole discretion, the amount of Total Proved PV-9 at any time
may be calculated on a pro forma basis as of the date of any calculation thereof
for acquisition or dispositions with aggregate fair market value or
consideration, as applicable, of less than five percent (5%) of the then
effective Borrowing Base if, in the case of any such acquisition, the
Administrative Agent shall have received a Reserve Report evaluating the Proved
Reserves attributable to the Oil and Gas Properties subject thereto.  As used
herein, “Strip Price” shall mean as of any date of determination, the forward
month prices as of the last Business Day of the fiscal year or fiscal quarter of
the Parent immediately preceding such date of determination for the most
comparable hydrocarbon commodity applicable to such future production month for
a four-year period (or such shorter period if forward month prices are not
quoted for a reasonably comparable hydrocarbon commodity for the full four year
period), with such price held flat for each subsequent year based on the average
forward month price for each of the twelve months in such fourth year, as such
prices are quoted on the NYMEX (or its successor) as of the date of
determination, without future escalation; provided that with respect to
estimated future production for which prices are defined, within the meaning of
SEC guidelines, by contractual arrangements excluding escalations based upon
future conditions, then such contract prices shall be applied to future
production subject to such arrangements.

 

27

--------------------------------------------------------------------------------



 

“Transaction Support Agreement” means that certain Transaction Support
Agreement, dated as of even date herewith, among Borrower, Pioneer Natural
Resources Company, a Delaware corporation, Newpek, LLC, a Delaware limited
liability company, and Reliance Holding USA, Inc., a Delaware corporation.

 

“Transactions” means, (I) with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement, each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, the Borrower’s grant of
the security interests and provision of collateral under the Security
Instruments and Borrower’s grant of Liens on Mortgaged Properties (if
applicable) and other Properties pursuant to the Security Instruments and
(b) each other Loan Party, the execution, delivery and performance by such Loan
Party of each Loan Document to which it is a party, the guaranteeing of the
Secured Obligations and the other obligations under the Guarantee and Collateral
Agreement by such Loan Party and such Loan Party’s grant of the security
interests and provision of collateral under the Security Instruments, and the
grant of Liens by such Guarantor on Mortgaged Properties (if applicable) and
other Properties pursuant to the Security Instruments and (II) the Acquisition
pursuant to the terms of the Acquisition PSA.

 

“TSA Bonds” means the Performance Bonds issued on behalf of Borrower in favor of
Pioneer Natural Resources Company, a Delaware corporation, Newpek, LLC, a
Delaware limited liability company, or Reliance Holding USA, Inc., a Delaware
corporation, under and in accordance with the Transaction Support Agreement.

 

“TSA Indemnity Agreements” means any indemnity agreements entered into by any
Loan Party in favor of Philadelphia Indemnity Insurance Company, as surety, in
respect of the TSA Bonds.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Unrestricted Cash” means cash and Cash Equivalents of the Parent, the Borrower
and their Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Parent, Borrower and their Subsidiaries.

 

“U.S. Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(ii)(B)(3).

 

“Vitol Prepayment Contract” means that certain purchase contract (contract no.
3131601), dated as of July 31, 2017, pursuant to which the Borrower, as seller,
has agreed to sell certain volumes of crude oil to Vitol, Inc., Crude Oil
Marketing Division, USA, as buyer, together with that certain Prepayment
Addendum to Purchase Contract dated of even date.

 

“Vitol Prepayments” has the meaning set forth in Section 7.23.

 

“Withholding Agent” means any Loan Party or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

28

--------------------------------------------------------------------------------



 

Section 1.03                             Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, and the word “or” is not
exclusive.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument, certificate,
organizational document or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” and “until” means “to but excluding” and the word
“through” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.04                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the financial statements delivered under Section 8.01 for the
fiscal year ending December 31, 2019, except for changes in which Parent’s
independent certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

Section 1.05     Timing of Payment or Performance. If the day specified in this
Agreement for giving any notice, the payment of any obligation, performing any
covenant, duty or obligation, or taking any action is not a Business Day (or if
the period during which any notice is required to be given, payment to be made,
any covenant, duty or obligation is required to be performed, or any action is
required to be taken expires on a day that is not a Business Day), then the date
for giving such notice, making such payment, performing such covenant, duty or
obligation, or taking such action (and the expiration date of such period during
which notice is required to be given, any covenant, duty or obligation is
required to be performed, or any action is required to be taken) shall be the
next day that is a Business Day.

 

ARTICLE II
THE CREDITS

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make revolving credit loans
to the Borrower during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (ii) the total Credit Exposures exceeding the total
Commitments.  Within the foregoing

 

29

--------------------------------------------------------------------------------



 

limits and subject to the terms and conditions set forth herein, including,
without limitation, Section 3.04, the Borrower may borrow, repay and reborrow
the Loans.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Eurodollar Loans.  Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing under the Commitments shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000.  There
shall not at any time be more than a total of seven (7) Eurodollar Borrowings
outstanding.  Base Rate Loans shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000. Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to continue, any Eurodollar Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

 

(d)                                 Notes.  If requested by a Lender, the Loans
made by such Lender shall each be evidenced by a single Note of the Borrower,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, (ii) any Lender that becomes a
party hereto in connection with an increase in the Aggregate Elected Commitments
pursuant to Section 2.06(c) or (iii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed.  Upon request from a Lender and upon the return of the Note issued to
it, or in the case of any loss, theft or destruction of any such Note, a lost
note affidavit in customary form, in the event that any such Lender’s Maximum
Credit Amount increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(b) or otherwise), the Borrower shall deliver or
cause to be delivered on the effective date of such increase or decrease, a new
Note payable to such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed.  The date, amount, interest rate and, if applicable, Interest Period
of each Loan made by such Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be recorded by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender.  Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.  Upon request of the Borrower, promptly following Payment in Full,
each Lender shall return to the Borrower any Note issued to it, or in the case
of any loss, theft or destruction of any such Note, a lost note affidavit in
customary form.

 

30

--------------------------------------------------------------------------------



 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing or any conversion or continuation of any Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing or other electronic
communication acceptable to the Administrative Agent, not later than 12:00 noon,
New York City time, at least (a) three (3) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Loans or
of any conversion of Eurodollar Loans to Base Rate Loans and
(b) one (1) Business Day prior to the requested date of any Borrowing of Base
Rate Loans; provided that, in each case, no such notice shall be required for
any deemed request of a Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e).  Each such Borrowing Request shall
be irrevocable and shall be a written Borrowing Request in substantially the
form of Exhibit B and signed by the Borrower.  Each such Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)                                     whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type of Loan to the other, or a
continuation of Eurodollar Loans;

 

(ii)                                  the principal amount of Loans to be
borrowed, converted or continued;

 

(iii)                               the Type of Loans to be borrowed or to which
existing Loans are to be converted;

 

(iv)                              the date of such Borrowing, conversion or
continuation, as the case may be, which shall be a Business Day;

 

(v)                                 if applicable, the duration of the Interest
Period with respect thereto;

 

(vi)                              the amount of the then effective Borrowing
Base and the then effective Aggregate Elected Commitments, the current total
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Credit Exposures (giving effect to the requested Borrowing);

 

(vii)                           the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

Each Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts, the
then effective Borrowing Base and the then effective Aggregate Elected
Commitments). If the Borrower fails to specify a Type of Loan in a Borrowing
Request, then the applicable Loans shall be made as Eurodollar Loans with a
one-month Interest Period, provided, that such Borrowing Request, is received by
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
prior to the requested date of such Borrowing or any conversion or continuation
of any Borrowing. If such notice is not received in accordance with the proviso
in the preceding sentence, then such Loans shall be made as Base Rate Loans. If
the Borrower fails to give timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to,
Eurodollar Loans with a one-month Interest Period. Any such automatic conversion
to Base Rate Loans or Eurodollar Loans with a one-month Interest Period, as
applicable, shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Loans. If the Borrower requests
a Borrowing or any conversion or continuation of any Borrowing in any such
Borrowing Request, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

 

31

--------------------------------------------------------------------------------



 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                             [Reserved].

 

Section 2.05                             Funding of Borrowings.

 

(a)                                 Funding by the Lenders.  Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 P.M., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make all such
requested Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that Loans made to
finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received written notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06                             Termination and Reduction of Aggregate
Maximum Credit Amounts; Reduction and Increase of Aggregate Elected Commitments.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum Credit Amounts or the Aggregate
Elected Commitments are terminated or reduced to zero, then the Commitments
shall terminate on the effective date of such termination or reduction.

 

(b)                                 Optional Termination and Reduction of
Aggregate Maximum Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(A) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000, (B) the
Borrower shall not terminate or reduce the Aggregate

 

32

--------------------------------------------------------------------------------



 

Maximum Credit Amounts if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(b), the total Credit Exposures would
exceed the total Commitments and (C) upon any reduction of the Aggregate Maximum
Credit Amount that would otherwise result in the Aggregate Maximum Credit
Amounts being less than the Aggregate Elected Commitments, the Aggregate Elected
Commitments shall be automatically reduced (ratably among the Lenders in
accordance with each Lender’s Applicable Percentage) so that they equal the
Aggregate Maximum Credit Amounts as so reduced.

 

(ii)                                  The Borrower shall notify the
Administrative Agent in writing of any election to terminate or reduce the
Aggregate Maximum Credit Amounts under Section 2.06(b)(i) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Any election by the Borrower to terminate or reduce the
Aggregate Maximum Credit Amounts pursuant to a notice delivered by the Borrower
pursuant to this Section 2.06(b)(ii) may be made to be contingent upon the
consummation of a refinancing, effectiveness of other credit facilities or
another transaction and such notice may otherwise be extended or revoked, in
each case, with the requirements of Section 5.02 to apply to any failure of the
contingency to occur and any such extension or revocation.  Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated.  Each reduction of the Aggregate Maximum Credit Amounts shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

 

(c)                                  Reduction/Termination of Aggregate Elected
Commitments; Additional Lenders; Increase in Aggregate Elected Commitments.

 

(i)                                     The Borrower may from time to time by
written notice to the Administrative Agent reduce or terminate the Aggregate
Elected Commitments; provided that (A) each reduction of the Aggregate Elected
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 (other than in connection with a Scheduled
Redetermination or Interim Redetermination) and (B) such reduction or
termination shall not become effective if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c)(i), the total
Revolving Credit Exposures would exceed the total Commitments.  The Borrower
shall notify the Administrative Agent of any election to reduce or terminate the
Aggregate Elected Commitments under this Section 2.06(c)(i) at least three
(3) Business Days prior to the effective date of such reduction or termination,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof; provided that a notice of termination of the Aggregate Elected
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Except as set
forth in the preceding sentence, and each notice delivered by the Borrower
pursuant to this Section 2.06(c)(i) shall be irrevocable.  Each reduction of the
Aggregate Elected Commitments shall occur on the effective date of such
reduction specified in such written notice and shall be made ratably among the
Lenders in accordance with each Lender’s Applicable Percentage. Any termination
or reduction of the Aggregate Elected Commitments shall be permanent and may not
be reinstated, except pursuant to Section 2.06(c)(ii).

 

33

--------------------------------------------------------------------------------



 

(ii)                                  (A) Subject to the conditions set forth in
Section 2.06(c)(ii)(B), the Borrower may, at any time and from time to time
increase the Aggregate Elected Commitments up to an amount not to exceed the
then effective Borrowing Base by providing written notice of such requested
increase to the Administrative Agent (an “Increase Notice”).  Each such Increase
Notice shall specify (x) the proposed effective date of the increase (the
“Increase Effective Date”), which date shall be no earlier than ten
(10) Business Days after receipt by the Administrative Agent of such Increase
Notice and (y) the amount of such requested increase to the Aggregate Elected
Commitments.

 

(B)                               Any increase in the Aggregate Elected
Commitments shall be subject to the following additional conditions:

 

(1)                                 such increase shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000 (or
such lesser amount up to the Borrowing Base), unless in each case the
Administrative Agent otherwise consents to a lesser amount;

 

(2)                                 both immediately before and immediately
after giving effect to such increase and any Borrowing made on the date of such
increase, no Default has occurred and is continuing, or Borrowing Base
Deficiency exists or would exist;

 

(3)                                 the Borrower shall have paid to any Lender
increasing its commitment pursuant to a Lender Certificate all fees and other
amounts due and payable on or prior to the effective date of such increase
(including in connection with such increase);

 

(4)                                 immediately after giving effect to such
increase, the Aggregate Elected Commitments do not exceed the Borrowing Base
then in effect;

 

(5)                                 no Lender shall be obligated to provide any
portion of such increase in the Aggregate Elected Commitments (it being
understood that any Lender’s decision to agree to participate in such increase
shall be made in its sole and absolute discretion and only with such Lender’s
prior written consent);

 

(6)                                 the Borrower may seek commitments in respect
of such increase, in its sole discretion, from either existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or from one or more additional banks or financial institutions with
the prior written consent of each of the Administrative Agent and the Issuing
Banks (each such consent not to be unreasonably withheld, conditioned or
delayed) (“Additional Lenders”); provided, however, in no case shall an
Additional Lender be the Borrower or any of the Borrower’s Subsidiaries or
Affiliates, any Defaulting Lender or any of its Subsidiaries, a natural person,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described herein;

 

34

--------------------------------------------------------------------------------



 

(7)                                 each existing Lender or Additional Lender
that agrees to provide any portion of such increase shall evidence its agreement
by executing and delivering to the Borrower and the Administrative Agent a
certificate in form and substance reasonably satisfactory to the Administrative
Agent (a “Lender Certificate”); and

 

(8)                                 the Administrative Agent shall have received
Lender Certificates with commitments in an aggregate amount equal to the
requested increase to the Aggregate Elected Commitments as specified in the
Increase Notice (or such lesser amount as the Borrower may elect in its sole
discretion).

 

(C)                               Subject to the satisfaction of the conditions
specified in Section 2.06(c)(ii)(B), the requested increase to the Aggregate
Elected Commitments shall become effective on the Increase Effective Date, and
upon such effectiveness:  (1) the Aggregate Elected Commitments automatically
without further action by the Borrower, the Administrative Agent, any Issuing
Bank or any Lender shall be increased by an amount equal to the aggregate amount
indicated in the executed Lender Certificates; and (2) the Aggregate Maximum
Credit Amounts of the Lenders will be reallocated so that after giving effect to
the increase to the Aggregate Elected Commitments, each Lender will hold a
Maximum Credit Amount equal to such Lender’s portion of the Aggregate Elected
Commitments.  The Administrative Agent, the Lenders and the Borrower hereby
consent and agree to such reallocation.  On the Increase Effective Date, the
Administrative Agent shall distribute to the Borrower and the Lenders (including
each Additional Lender) a revised Annex I to this Agreement, which shall set
forth the Maximum Credit Amount and the Elected Commitment of each Lender after
giving effect to such reallocation, and such revised Annex I shall amend and
restate and supersede and replace Annex I to this Agreement as in effect
immediately prior to the Increase Effective Date.  With respect to such
reallocation, each Lender shall be deemed to have acquired the Maximum Credit
Amount and Elected Commitment allocated to it from each of the other Lenders
pursuant to the terms of the Assignment and Assumption, as if the Lenders had
executed an Assignment Agreement with respect to such allocation.  On the
Increase Effective Date, the Administrative Agent shall take the actions
specified in Section 12.04(b)(v), including recording the assignments described
herein in the Register, and such assignments shall be effective for purposes of
this Agreement.  Notwithstanding Section 12.04(b)(iii)(C), no Person shall be
required to pay a processing and recordation fee of $3,500 to the Administrative
Agent in connection with such assignments.  If, on the Increase Effective Date,
any Eurodollar Loans have been funded, then the Borrower shall be obligated to
pay any breakage fees or costs that are payable pursuant to Section 5.02 in
connection with the reallocation of such outstanding Eurodollar Loans to
effectuate the provisions of this paragraph.

 

(iii)                               Upon any redetermination or other adjustment
in the Borrowing Base pursuant to this Agreement that would otherwise result in
the Borrowing Base becoming less than the Aggregate Elected Commitments, the
Aggregate Elected Commitments shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Percentage) so that they
equal such redetermined Borrowing Base.

 

(iv)                              Notwithstanding anything herein to the
contrary, contemporaneously with any increase in the Borrowing Base pursuant to
this Agreement, if (A) the Borrower elects

 

35

--------------------------------------------------------------------------------



 

to increase the Aggregate Elected Commitments ratably among the Lenders and
(B) each Lender has consented to such increase in the Aggregate Elected
Commitments, then the Aggregate Elected Commitments shall be increased (ratably
among the Lenders in accordance with each Lender’s Applicable Percentage) by the
amount requested by the Borrower (subject to the conditions set forth in
Section 2.06(c)(ii)(B)) without the requirement that any Lender deliver a Lender
Certificate.

 

Section 2.07                             Borrowing Base.

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Fourth Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be $210,000,000. 
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to the Borrowing Base Adjustment
Provisions.

 

(b)                                 Scheduled and Interim Redeterminations.  The
Borrowing Base shall be redetermined on a semi-annual basis, in each case in
accordance with this Section 2.07 (a “Scheduled Redetermination”).  Subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on the first Business Day of May and November of each year (commencing
with the first Scheduled Redetermination anticipated to occur on the first
Business Day of November, 2018), as applicable. In addition, the Borrower may,
by notifying the Administrative Agent in writing thereof, and the Administrative
Agent may, at the direction of the Required Lenders, by notifying the Borrower
in writing thereof, one time in between (i) the Effective Date and the initial
Scheduled Redetermination and (ii) subsequent Scheduled Redeterminations, each
elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (a “Standard Interim Redetermination”) in accordance with this
Section 2.07. Further, the Borrower may, upon an acquisition in which the Loan
Parties acquire Hydrocarbon Interests with a purchase price that is greater than
(i) 5% of the then-current Borrowing Base or (ii) $10,000,000, by notifying the
Administrative Agent in writing thereof within thirty (30) Business Days
following such acquisition, elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Acquisition Interim Redetermination”) in
accordance with this Section 2.07.

 

(c)                                  Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:

 

(i)                                     Upon receipt by the Administrative Agent
of (A) the Reserve Report and the Reserve Report Certificate and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.01 (as applicable) and Section 8.12,
as may, from time to time, be reasonably requested by the Administrative Agent
or the Required Lenders (the Reserve Report, such certificate and such other
reports, data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in its sole discretion, propose a new Borrowing Base (the
“Proposed Borrowing Base”) based upon any information and such other information
(including, without limitation, the status of title information with respect to
the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Debt, including, without limitation, the Term Debt) as
the Administrative Agent deems appropriate in its sole discretion and consistent
with its normal and customary oil and gas lending criteria as it exists at the
particular time.  In no event shall the Proposed Borrowing Base exceed the
Aggregate Maximum Credit Amounts.

 

36

--------------------------------------------------------------------------------



 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) in a timely
and complete manner, then on or before the 15th day following the date of
delivery (or such later date, within 30 days thereof, to which the Borrower and
the Administrative Agent agree) or (2) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) in a timely and complete manner, then promptly after
the Administrative Agent has received complete Engineering Reports from the
Borrower and has had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.07(c)(i); and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports (unless otherwise agreed by
the Borrower).

 

(iii)                               Decisions regarding the amount of the
Borrowing Base will be made at the sole credit discretion of the Lenders in
accordance with such Lenders’ normal and customary standards and practices for
determining the value of Oil and Gas Properties in connection with reserve based
oil and gas transactions consistently applied together with its other usual and
customary criteria for reserve based lending as they exist from time to time
(including, without limitation, the assets, liabilities, cash flow, business,
properties, prospects, management and ownership of the Borrower and the effect
of hedging arrangements). Any Proposed Borrowing Base that would (A) increase
the Borrowing Base then in effect must be approved by all Lenders (other than
Defaulting Lenders) and (B) decrease or maintain the Borrowing Base then in
effect must be approved or be deemed to have been approved by the Required
Lenders, in each case of (A) and (B), as provided in this Section 2.07(c)(iii). 
Upon receipt of the Proposed Borrowing Base Notice, each Lender shall have
fifteen (15) days to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base by proposing an alternate Borrowing Base.  If, at the
end of such fifteen (15) day period, in the case of a Proposed Borrowing Base
that would decrease or maintain the Borrowing Base then in effect, a Lender has
not communicated its approval or disapproval in writing to the Administrative
Agent, such silence shall be deemed to be an approval of such Proposed Borrowing
Base.  If, at the end of such fifteen (15) day period, all of the Lenders (other
than Defaulting Lenders), in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the Borrowing Base, effective on the date
specified in Section 2.07(d).  If, however, at the end of such fifteen (15) day
period, all of the Lenders (other than Defaulting Lenders) or the Required
Lenders, as applicable, have not approved or deemed to have approved the
Proposed Borrowing Base as indicated above, then the Administrative Agent shall
promptly thereafter poll the Lenders to ascertain the highest Borrowing Base
then acceptable to all of the Lenders (in the case of any increase to the
Borrowing Base) or a number of Lenders sufficient to constitute the Required
Lenders (in any other case) and such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d).

 

37

--------------------------------------------------------------------------------



 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  Subject to Section 2.07(e), after a redetermined Borrowing Base is
approved or is deemed to have been approved by all of the Lenders (other than
Defaulting Lenders) or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on May 1st and
November 1st of each year, as applicable (or such later time as (x) the Borrower
may agree upon request of the Administrative Agent or (y) the Required Lenders
may agree upon the request of the Borrower), as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such New Borrowing Base Notice; and

 

(ii)                                  in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such New Borrowing Base Notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under the Borrowing Base Adjustment Provisions,
whichever occurs first; provided that within three (3) Business Days after
delivery of the New Borrowing Base Notice for any redetermination of the
Borrowing Base, the Borrower may, by written notice to the Administrative Agent,
elect to have the Borrowing Base be an amount lower than that determined by the
Lenders until the next Scheduled Redetermination Date, the next Interim
Redetermination Date or the next adjustment to the Borrowing Base under the
Borrowing Base Adjustment Provisions, whichever occurs first.  Notwithstanding
the foregoing, no Scheduled Redetermination or Interim Redetermination shall
become effective until the New Borrowing Base Notice related thereto is received
by the Borrower.

 

(e)                                  Borrower’s Right to Elect Reduced Borrowing
Base.  Within three(3) Business Days of its receipt of a New Borrowing Base
Notice, the Borrower may provide written notice to the Administrative Agent and
the Lenders that specifies for the period from the effective date of the New
Borrowing Base Notice until the next succeeding Scheduled Redetermination Date,
the Borrowing Base will be a lesser amount than the amount set forth in such New
Borrowing Base Notice, whereupon such specified lesser amount will become the
new Borrowing Base.  The Borrower’s notice under this Section 2.07(d) shall be
irrevocable, but without prejudice to its rights to initiate Interim
Redeterminations.

 

(f)                                   Automatic Reduction of Borrowing Base upon
Issuance of Specified Additional Debt.  In addition to the other
redeterminations of and adjustments to the Borrowing Base provided for herein,
and notwithstanding anything to the contrary set forth herein, upon the issuance
or incurrence of any Specified Additional Debt, the Borrowing Base shall be
automatically reduced by an amount equal to 25% of the aggregate stated
principal amount of such Specified Additional Debt (without regard to any
original issue discount issued at such time).  Such decrease in the Borrowing
Base shall occur automatically upon the incurrence of such Specified Additional
Debt on the date of incurrence, without any vote of the Lenders or action by the
Administrative Agent.  For the avoidance of doubt, if such Specified Additional
Debt is being incurred in order to refinance outstanding Specified Additional
Debt, then the foregoing automatic

 

38

--------------------------------------------------------------------------------



 

reduction shall only apply to the portion of the newly issued or incurred
Specified Additional Debt that is in excess of the sum of (i) the principal
amount of the Specified Additional Debt so refinanced, (ii) amounts to fund any
original issue discount or upfront fees relating to such newly issued or
incurred Specified Additional Debt and (iii) amounts to fund interest, premium
(including make whole and prepayment premiums) and expenses thereon.  The
Borrowing Base so reduced shall become the new Borrowing Base immediately upon
the date of such issuance or incurrence, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Banks, and the Lenders on such
date until the next redetermination or other adjustment of the Borrowing Base
pursuant to this Agreement.  Upon any such reduction in the Borrowing Base, the
Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrower and the Lenders.

 

Section 2.08                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of dollar
denominated Letters of Credit for its own account or for the account of any
other Loan Party, in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank, at any time and from time to time during the
period from the Effective Date until the day which is five (5) Business Days
prior to the Maturity Date; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent (not
less than three (3) Business Days in advance of the requested date of issuance,
amendment, renewal or extension or such shorter period as the Issuing Bank may
agree) a notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(c));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

39

--------------------------------------------------------------------------------



 

(vi)                              specifying the amount of the then effective
Borrowing Base and then then effective Aggregate Elected Commitments and whether
a Borrowing Base Deficiency exists at such time, the current total Credit
Exposures (without regard to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma total Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Sublimit and (ii) the total Credit Exposures
shall not exceed the total Commitments (i.e. the lesser of the Aggregate Maximum
Credit Amounts, the then effective Borrowing Base and the then effective
Aggregate Elected Commitments).

 

If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit and shall guarantee the reimbursement of
any Letter of Credit issued hereunder.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension of a Letter of Credit, one year after such
renewal or extension), in each case unless consented to by the relevant Issuing
Bank and the Administrative Agent, and (ii) the date that is five Business Days
prior to the Maturity Date.  If the Borrower so requests, the Issuing Bank shall
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the relevant Issuing Bank to prevent any such
extension at least once in each 12-month period (commencing with the date of
issuance of such Letter of Credit and in no event extending beyond the date that
is five Business Days prior to the Maturity Date unless Cash Collateralized or
backstopped in a manner reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-extension Notice Date”) in each such 12-month
period to be mutually agreed upon at the time such Letter of Credit is issued. 
Unless otherwise directed by the relevant Issuing Bank, the Borrower shall not
be required to make a specific request to the relevant Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the date that is five Business Days prior to the Maturity
Date; provided that the relevant Issuing Bank shall not permit any such
extension if (A) the relevant Issuing Bank has determined that it would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof, or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-extension Notice Date from the Administrative Agent any Lender or the
Borrower that one or more of the applicable conditions specified in Section 6.02
is not then satisfied or waived.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank,

 

40

--------------------------------------------------------------------------------



 

such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in
Section 2.08(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.08(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default, the
existence of a Borrowing Base Deficiency or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 2:00 P.M., New York City time, on
the Business Day immediately following the later of the Business Day on which
such LC Disbursement is made and the Business Day the Borrower receives notice
thereof; provided that, unless the Borrower has notified the relevant Issuing
Bank and Administrative Agent that it will, and does, reimburse such LC
Disbursement by the required date and time, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with a Base Rate Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this Section 2.08(e), the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the applicable Issuing Bank, then
to such Lenders and the Issuing Bank as their interests may appear.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.08(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not substantially comply with the terms of such Letter of
Credit or any Letter of Credit Agreement, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.08(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder.  Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss

 

41

--------------------------------------------------------------------------------



 

or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised all requisite
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The applicable Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy or other electronic
transmission) of such demand for payment and whether the Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, until the Borrower shall have reimbursed such
Issuing Bank for such LC Disbursement (either with its own funds or a Borrowing
under Section 2.08(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Base Rate Loans.  Interest accrued pursuant to this
Section 2.08(h) shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)                                     Replacement of an Issuing Bank.  An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall also be deemed to refer to such successor. 
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to

 

42

--------------------------------------------------------------------------------



 

Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.

 

(i)                                     If any Event of Default shall occur and
be continuing and the Borrower receives notice from the Administrative Agent or
the Majority Lenders under the Facility demanding the deposit of cash collateral
pursuant to this Section 2.08(j), then the Borrower shall deposit, in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Secured Parties, an amount in cash equal to the LC Exposure. 
If the Borrower is required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), the Borrower shall deposit in such an account an amount equal
to the amount of such excess as provided in Section 3.04(c), as of such date
plus any accrued and unpaid interest thereon.  The obligation to deposit such
cash collateral pursuant to the two preceding sentences shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower or any Subsidiary described in Section 10.01(h) or
Section 10.01(i).

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 4.05(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(A)                               Grant of Security Interest.  The Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Banks, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ LC Exposure, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Banks as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(B)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 2.08(j) or Section 4.05 in respect of Letters of Credit shall be applied
to the satisfaction of the Defaulting Lender’s LC Exposure (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(C)                               Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Bank’s
Fronting Exposure shall no

 

43

--------------------------------------------------------------------------------



 

longer be required to be held as Cash Collateral pursuant to this
Section 2.08(j) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender) or (ii) the determination by the Administrative Agent and
each Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 4.05 the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                             Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.

 

Section 3.02                             Interest.

 

(a)                                 Loans.  Eurodollar Loans shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate. Base Rate Loans shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(b)                                 Post-Default and Borrowing Base Deficiency
Rate.  Notwithstanding the foregoing, (i) immediately upon the occurrence and
during the continuance of an Event of Default under Section 10.1(a), (b), (h) or
(i), or (ii) at the election of the Majority Lenders (or the Administrative
Agent at the direction of the Majority Lenders), upon the occurrence and during
the continuance of any other Event of Default, all outstanding amounts hereunder
and under any other Loan Document shall bear interest, after as well as before
judgment, at the rate then applicable to such amount payable (including the
Applicable Margin, as applicable) plus an additional two percent (2.0%), but in
no event to exceed the Highest Lawful Rate.

 

(c)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Maturity Date; provided that (i) interest accrued pursuant to
Section 3.02(b) shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

 

(d)                                 Interest Rate Computations.  All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBO Rate), will be made on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  All other interest hereunder shall be computed on the basis of a
year of 360 days unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Adjusted LIBO

 

44

--------------------------------------------------------------------------------



 

Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period;

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period; or

 

(c)                                  the Administrative Agent is advised by a
Lender that it has become unlawful for such Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, such Borrowing shall
be made at an alternate rate of interest reasonably determined by the Majority
Lenders or the applicable Lender(s) (in the case of clause (c)), in consultation
with the Borrower, as their cost of funds. If at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in Section 3.03(a) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 3.03(a) have not arisen but either (v) the supervisor for the
administrator of the LIBO Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (w) the
administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the supervisor for the
administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published, (y) the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
may no longer be used for determining interest rates for loans, or
(z) syndicated loans currently being executed, or that include language similar
to this Section 3.03, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark rate of interest to replace the LIBO Rate,
then the Administrative Agent, in consultation with the Majority Lenders and the
Borrower, shall endeavor in good faith to establish an alternate rate of
interest to the LIBO Rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and the Borrower and the
Administrative Agent shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable. Notwithstanding Section 12.02, any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.  Notwithstanding anything
else herein, any definition of an alternate rate of interest to the LIBO Rate

 

45

--------------------------------------------------------------------------------



 

(exclusive of any margin) shall provide that in no event shall such alternate
rate of interest be less than zero (0) for purposes of this Agreement. Until an
alternate rate of interest shall be determined in accordance with this
Section 3.03 (but, in the case of the circumstances described in clause (ii)(v),
clause (ii)(w) or clause (ii)(x) of the first sentence of this Section 3.03,
only to the extent the LIBO Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Borrowing Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Loan.

 

Section 3.04                             Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent in writing of any prepayment
hereunder, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment (or such shorter period as the Administrative
Agent may agree).  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and the Type(s) of Borrowing to be prepaid; provided any notice of
prepayment pursuant to a notice delivered by the Borrower pursuant to this
Section 3.04(b) may be made to be contingent upon the consummation of a
refinancing, effectiveness of other credit facilities or another transaction and
such notice may otherwise be extended or revoked, in each case, with the
requirements of Section 5.02 to apply to any failure of the contingency to occur
and any such extension or revocation.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
as provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02 and any
amounts due under Section 5.02.

 

(c)                                  Mandatory Prepayments of Loans.

 

(i)                                     Upon Optional Terminations and
Reductions.  If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b) or the Aggregate
Elected Commitment pursuant to Section 2.06(c), there is a Borrowing Base
Deficiency, then the Borrower shall (A) prepay the Loans on the date of such
termination or reduction in an aggregate principal amount equal to such
Borrowing Base Deficiency, and (B) if any Borrowing Base Deficiency remains
after prepaying all of the Loans as a result of LC Exposure, Cash Collateralize
such remaining deficiency as provided in Section 2.08(j).  The Borrower shall be
obligated to make such prepayment and/or deposit of Cash Collateral
substantially concurrently with the effectiveness of such termination or
reduction.

 

(ii)                                  Upon Redeterminations.  Upon any
redetermination of the Borrowing Base pursuant to Section 2.07(b), if there is a
Borrowing Base Deficiency, then the Borrower shall, within 10 Business Days
after its receipt of a New Borrowing Base Notice or effectiveness of the new
Borrowing Base which results in such Borrowing Base

 

46

--------------------------------------------------------------------------------



 

Deficiency, as the case may be, inform the Administrative Agent of the
Borrower’s election to:

 

(A)                               within 30 days following its receipt of such
New Borrowing Base Notice or effectiveness of the new Borrowing Base (1) prepay
the Loans in an aggregate principal amount equal to such Borrowing Base
Deficiency and (2) if any Borrowing Base Deficiency remains after prepaying all
of the Loans as a result of any LC Exposure, Cash Collateralize such excess as
provided in Section 2.08(j),

 

(B)                               prepay the Loans in five equal monthly
installments, commencing on the 30th day following its receipt of such New
Borrowing Base Notice or effectiveness of the new Borrowing Base with each
payment being equal to 1/5th of the aggregate principal amount of the Borrowing
Base Deficiency,

 

(C)                               within 30 days following its receipt of such
New Borrowing Base Notice or effectiveness of the new Borrowing Base, provide
additional collateral in the form of additional Oil and Gas Properties not
evaluated in the most recently delivered Reserve Report or other collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base value
(as proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 3.04(c) to eliminate any such excess, or

 

(D)                               undertake a combination of clauses (A),
(B) and (C).

 

provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Maturity Date. 
If, because of LC Exposure, a Borrowing Base Deficiency remains after prepaying
all of the Loans, the Borrower shall Cash Collateralize such remaining Borrowing
Base Deficiency as provided in Section 2.08(j).

 

(iii)                               Upon Borrowing Base Adjustments.  Upon any
adjustment to the amount of the Borrowing Base pursuant to the Borrowing Base
Adjustment Provisions, if there is a Borrowing Base Deficiency, then the
Borrower shall (A) prepay the Loans on the date of such Borrowing Base
adjustment in an aggregate principal amount equal to such Borrowing Base
Deficiency, and (B) if any Borrowing Base Deficiency remains after prepaying all
of the Loans as a result of LC Exposure, Cash Collateralize such remaining
deficiency as provided in Section 2.08(j).  The Borrower shall be obligated to
make such prepayment and/or deposit of Cash Collateral substantially
concurrently with the effectiveness of such Borrowing Base adjustment.

 

(d)                                 Premium or Penalty. Prepayments of Loans
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

(e)                                  Application of Prepayments.  Each
prepayment of Eurodollar Loans pursuant to Section 3.04 shall be applied ratably
to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

47

--------------------------------------------------------------------------------



 

(f)                                   Interest to be Paid with Prepayments. 
Prepayments pursuant to this Section 3.04 shall be accompanied by accrued
interest to the extent required by Section 3.02.

 

Section 3.05                             Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender (other than a
Defaulting Lender to the extent set forth in Section 4.05) a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
amount of the unused amount of the Commitment of such Lender (determined taking
into account both Loans and LC Exposure) during the period from and including
the date of this Agreement to but excluding the Maturity Date.  Accrued
commitment fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the Maturity Date, commencing
on the first such date to occur after the date hereof.  All commitment fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender (other
than a Defaulting Lender to the extent set forth in Section 4.05) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans (as such rate may be increased pursuant to
Section 3.02(b)) on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements
that has been funded by such Lender) during the period from and including the
date of this Agreement to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, (ii) to each applicable Issuing Bank a fronting fee in an
amount equal to 0.150% multiplied by the face amount of such Letter of Credit on
the average daily amount of the LC Exposure attributable to such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date of termination of the Commitments and the date on which
there ceases to be any LC Exposure and (iii) to each Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued to but excluding the last Business
Day of March, June, September and December of each year shall be payable on such
last Business Day, commencing on the first such date to occur after the date of
this Agreement; provided that all such fees shall be payable on the Maturity
Date and any such fees accruing after the Maturity Date shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this
Section 3.05(b) shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

48

--------------------------------------------------------------------------------



 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim.  Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01 or as otherwise directed by the Administrative Agent, except
payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If, other
than as provided elsewhere herein, any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the

 

49

--------------------------------------------------------------------------------



 

provisions of this Section 4.01(c) shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02                             Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders and/or any applicable Issuing Bank that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders and/or any
applicable Issuing Bank, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders and/or
any applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 4.03                             Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(a), Section 2.08(d), Section 2.08(e) or
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.  If at any time prior to the acceleration or
maturity of the Loans, the Administrative Agent shall receive any payment in
respect of principal of a Loan or a reimbursement of an LC Disbursement while
one or more Defaulting Lenders shall be party to this Agreement, the
Administrative Agent shall apply such payment first to the Borrowing(s) for
which such Defaulting Lender(s) shall have failed to fund its pro rata share
until such time as such Borrowing(s) are paid in full or each Lender (including
each Defaulting Lender) is owed its Applicable Percentage of all Loans then
outstanding.  After acceleration or maturity of the Loans, all principal will be
paid ratably as provided in Section 10.02(c).

 

Section 4.04                             Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors unto and
in favor of the Administrative Agent for the benefit of the Secured Parties of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower or another Loan Party and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Loan Party.

 

Section 4.05     Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

50

--------------------------------------------------------------------------------



 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Lenders or Required Lenders, as applicable.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.08(j);
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.08(j); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and LC Exposure is held by the Lenders pro rata in accordance
with the Commitments under the Facility without giving effect to
Section 4.05(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.05(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 3.05(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

51

--------------------------------------------------------------------------------



 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit fees pursuant to Section 3.05(b) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.08(j).

 

(C)                               With respect to any fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s LC Exposure that has been reallocated to such non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the Issuing Banks’ Fronting Exposure
in accordance with the procedures set forth in Section 2.08(j).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with the Commitments under the
Facility (without giving effect to Section 4.05(iv), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

52

--------------------------------------------------------------------------------



 

(c)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, no Issuing Bank shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)                                  subject any Credit Party to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender, such Issuing Bank or other Credit Party of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or such other Credit Party (whether of
principal, interest or any other amount), then, upon request of such
Lender, Issuing Bank or other Credit Party, the Borrower will pay to such Lender
or such other Credit Party such additional amount or amounts as will compensate
such Lender or such other Credit Party for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender or Issuing Bank determines that any Change in Law affecting such Lender
or Issuing Bank or any lending office of such Lender or such Lender’s or Issuing
Bank’s holding company, if any, regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by any Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

 

53

--------------------------------------------------------------------------------



 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in Section 5.01(a) or (b) shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or Issuing Bank pursuant to this Section 5.01
for any increased costs or reductions incurred more than nine months prior to
the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

Section 5.02                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the failure to borrow, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (c) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 5.04 then, in any such event and upon the request of any Lender, the
Borrower shall compensate such Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and demonstrating, in
reasonable detail, the computation of such amount or amounts shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 5.03                             Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.03, Section 5.04 and Section 5.05, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall

 

54

--------------------------------------------------------------------------------



 

be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.03), the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Credit Party, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.03) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 5.03, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (1) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments

 

55

--------------------------------------------------------------------------------



 

to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(i)                                     Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or W-BEN-E, as applicable (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI (or
any successor form);

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a

 

56

--------------------------------------------------------------------------------



 

“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN
(or any successor form); or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY(or any successor form),
accompanied by IRS Form W-8ECI (or any successor form), IRS Form W-8BEN (or any
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.03 (including by the payment of additional amounts pursuant to this
Section 5.03), it shall pay to the indemnifying party an amount equal to such
refund (but

 

57

--------------------------------------------------------------------------------



 

only to the extent of indemnity payments made under this Section 5.03 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival. Each party’s obligations under
this Section 5.03 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Documents.

 

Section 5.04                             Designation of Different Lending
Office.  If any Lender requests compensation under Section 5.01, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

Section 5.05                             Replacement of Lenders.  If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.04, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.04(b)),
all of its interests, rights (other than its existing rights to payments
pursuant to Section 5.01 or Section 5.03) and obligations under this Agreement
and the related Loan Documents to a replacement bank, financial institution or
other institutional lender that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.04, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, and under the other Loan Documents
(including any amounts under Section 5.02), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for

 

58

--------------------------------------------------------------------------------



 

compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law; and (v) in
the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                             Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)                                 The Administrative Agent shall have received
from each party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party.

 

(b)                                 The Administrative Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Instruments, including
the Guarantee and Collateral Agreement, and except in cases where no signature
is required, the other Security Instruments described on Exhibit F-1.  In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall be reasonably satisfied that the Security Instruments
create first priority Liens that may be perfected upon recordation of properly
completed financing statements and the Security Instruments in the appropriate
filing offices therefor (except that Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition may exist) on at least 90% of the Total Proved PV-9 of the
Borrowing Base Properties.

 

(c)                                  The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each Loan
Party setting forth (i) resolutions of its board of directors or other
appropriate governing body with respect to the authorization of such Loan Party
to execute and deliver the Loan Documents to which it is a party and to enter
into the transactions contemplated in those documents, (ii) the officers of such
Loan Party (y) who are authorized to sign the Loan Documents to which such Loan
Party is a party and (z) who will, until replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and by-laws or other applicable Organizational Documents of such
Loan Party, certified as being true and complete.  The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from such Loan Party to the contrary.

 

(d)                                 The Administrative Agent shall have received
certificates of the appropriate state agencies, as requested by the
Administrative Agent, with respect to the existence, qualification and good
standing of each Loan Party in each jurisdiction where any such Loan Party is
organized or owns Borrowing Base Properties.

 

59

--------------------------------------------------------------------------------



 

(e)                                  The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent certifying that
(i) all government and third party approvals necessary in connection with the
continued operations of the Loan Parties and the Transactions have been obtained
and are in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby on satisfactory terms and (ii) no action or
proceeding is pending or threatened in any court or before any Governmental
Authority seeking to enjoin or prevent the consummation of the Transactions
contemplated hereby.

 

(f)                                   The Administrative Agent shall have
received certificates of insurance coverage of the Loan Parties in form and
substance reasonably satisfactory to the Administrative Agent evidencing that
the Loan Parties are carrying insurance in accordance with Section 7.12.

 

(g)                                  The Administrative Agent shall have
received a certificate of a Responsible Officer of Parent and the Borrower
substantially in the form of Exhibit E certifying that, after giving effect to
the Borrowings under this Agreement and the other Transactions contemplated
hereunder, Parent, the Borrower and the other Loan Parties, on a consolidated
basis, are solvent.

 

(h)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent certifying that the Borrower
and the other Loan Parties will have outstanding no material Debt for borrowed
money other than Intercompany Debt, Disqualified Capital Stock, the Secured
Obligations under this Agreement, the Vitol Prepayments (which shall be
extinguished within three (3) Business Days after the Effective Date in
accordance with Section 8.20) or other Debt permitted by Section 9.02.

 

(i)                                     The Administrative Agent shall have
received the Initial Reserve Report accompanied by a certificate covering the
matters described in Section 8.12(c)(i)-(iii).

 

(j)                                    The Administrative Agent shall have
received, at least five (5) days prior to the Effective Date, all documentation
and other information previously requested and required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

(k)                                 The Administrative Agent shall have received
an opinion of (i) Bryan Cave Leighton Paisner LLP with respect to enforceability
under New York law and Hall Estill as to due execution and delivery and other
corporate matters, as counsel to the Loan Parties, (ii) Baker & McKenzie,
counsel for Parent and (iii) local counsel in any jurisdictions where Oil and
Gas Properties are located, in form and of substance reasonably acceptable to
the Administrative Agent.

 

(l)                                     The Administrative Agent, the Arranger
and the Lenders shall have received all fees and other amounts due and payable
on or prior to the Effective Date and, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

 

(m)                             The Administrative Agent shall have received
appropriate UCC search certificates reflecting no prior Liens encumbering the
Properties of the Borrower and the other Loan Parties other than those being
released on or prior to the Effective Date or Liens permitted by Section 9.03.

 

60

--------------------------------------------------------------------------------



 

(n)                                 The Administrative Agent shall have received
title information as the Administrative Agent may reasonably require that is
reasonably satisfactory to the Administrative Agent setting forth the status of
title to at least 80% of the Total Proved PV-9 of the Borrowing Base Properties.

 

(o)                                 The Administrative Agent shall have received
evidence that on or before, or substantially simultaneous with, the Effective
Date all Liens securing the Existing Credit Facilities are being released on
terms satisfactory to the Administrative Agent.

 

(p)                                 The Borrower shall have unrestricted cash
and unused availability under the Facility in an aggregate amount of not less
than $125,000,000 on the Effective Date (after giving effect to the Borrowings
and any application of the proceeds of the Loans incurred on the Effective Date
and less any amounts necessary to repay the Vitol Prepayments in full).

 

(q)                                 (i) The Borrower shall have
contemporaneously received total consideration from equity contributions in an
aggregate amount of not less than $260,000,000 with cash proceeds from such
equity contributions of not less than $240,000,000 upon terms and conditions
satisfactory to the Administrative Agent in its reasonable discretion, (ii) the
Term Credit Agreement, in form and substance satisfactory to the Administrative
Agent, shall have been executed and delivered by all parties thereto and
Borrower shall have received the proceeds of the Term Debt in an aggregate
principal amount of $250,000,000 and (iii) the Intercreditor Agreement, in form
and substance satisfactory to the Administrative Agent and the Majority Lenders,
shall have been executed and delivered by all parties thereto and be in full
force and effect.

 

(r)                                    The Acquisition shall have occurred in
accordance with the terms and conditions of the Acquisition PSA, including,
without limitation, the delivery of the TSA Bonds to each of Pioneer Natural
Resources Company, a Delaware corporation, Newpek, LLC, a Delaware limited
liability company, and Reliance Holding USA, Inc., a Delaware corporation, as
required pursuant to the Transaction Support Agreement, and the Administrative
Agent shall have received copies, certified as true and correct by a responsible
officer of the Borrower, of the Acquisition PSA and/or such other definitive
documentation related to the Acquisition that the Administrative Agent may
reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 4:00 P.M., New York City time, on
April 30, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Section 6.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Banks to issue, amend, renew or extend any Letter of Credit, including the
initial Borrowing or issuance of a Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)                                 At the time of and immediately after giving
pro forma effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default or Event of
Default (including, without limitation, compliance with all financial covenants
contained in Section 9.01) shall have occurred and be continuing.

 

61

--------------------------------------------------------------------------------



 

(b)                                 The representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) as of such specified earlier date.

 

(c)                                  At the time and immediately after giving
pro forma effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, there is exists no event or
circumstance that could have a Material Adverse Effect.

 

(d)                                 At the time of and immediately after giving
pro forma effect to any Borrowing of Loans, the Consolidated Cash Balance shall
not exceed the Consolidated Cash Balance Threshold.

 

(e)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit (or an amendment, extension or renewal of a Letter of Credit) in
accordance with Section 2.08(b), as applicable.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower and the other Loan Parties on the
date thereof as to the matters specified in Section 6.02(a) through (c).

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

Each of Parent and the Borrower, jointly and severally, represents and warrants
to the Lenders that:

 

Section 7.01                             Organization; Powers.  Each Loan Party
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all governmental licenses, authorizations, consents and approvals necessary, to
own its assets and to carry on its business as now conducted, and is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such licenses,
authorizations, consents, approvals and foreign qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.02                             Authority; Enforceability.  The
Transactions are within each Loan Party’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational action.  Each Loan Document to which a Loan Party is a party has
been duly executed and delivered by it and constitutes its legal, valid and
binding obligation, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 7.03                             Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person, nor is any such consent, approval, registration, filing or other
action necessary for the validity

 

62

--------------------------------------------------------------------------------



 

or enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of financing statements
and the Security Instruments as required by this Agreement and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect, or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate (i) in any material respect, any applicable law
or regulation or any order of any Governmental Authority or (ii) the
Organizational Documents of any Loan Party, (c) will not violate or result in a
default under any material indenture, note, credit agreement or other similar
instrument binding upon any Loan Party or its Properties, or give rise to a
right thereunder to require any payment to be made by any Loan Party and
(d) will not result in the creation or imposition of any Lien on any Property of
any Loan Party (other than the Liens created by the Loan Documents).

 

Section 7.04                             Financial Condition; No Material
Adverse Change.

 

(a)                                 Since December 31, 2017 and after giving
effect to the Transactions (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and the Loan Parties has
been conducted only in the ordinary course consistent with past business
practices (it being understood that changes in business practices that do not
change the nature of the business as an exploration and production company, such
as changes to respond to current market conditions, are consistent with past
business practices).

 

(b)                                 Neither the Borrower nor any other Loan
Party has on the date of this Agreement, after giving effect to the
Transactions, any material Debt (including Disqualified Capital Stock) other
than the Secured Obligations, Debt under the Term Loan Documents, Intercompany
Debt or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, or unusual forward or long-term commitments
or unrealized or anticipated losses from any unfavorable commitments.

 

Section 7.05                             Litigation.

 

(a)                                 Except as set forth on Schedule 7.05, there
are no actions, suits, investigations or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against any Group Member that (i) are not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) involve any Loan Document or the Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in a Material Adverse Effect.

 

Section 7.06                             Environmental Matters.  Except for such
matters as set forth on Schedule 7.06 or that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 the Group Members and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws;

 

63

--------------------------------------------------------------------------------



 

(b)                                 the Group Members have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and no Group Member has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be denied;

 

(c)                                  there are no claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to the Borrower’s knowledge, threatened
against any Group Member or any of their respective Properties or as a result of
any operations at the Properties;

 

(d)                                 none of the Properties of the Group Members
contain or, to the Borrower’s knowledge, have contained any:  (i) underground
storage tanks; (ii) asbestos-containing materials; (iii) landfills or dumps;
(iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

 

(e)                                  except as permitted under applicable laws,
there has been no Release or, to the Borrower’s knowledge, threatened Release,
of Hazardous Materials attributable to the operations of any Group Member at,
on, under or from any Group Member’s Properties and there are no investigations,
remediations, abatements, removals of Hazardous Materials required under
applicable Environmental Laws relating to such Releases or threatened Releases
or at such Properties and, to the knowledge of the Borrower, none of such
Properties are adversely affected by any Release or threatened Release of a
Hazardous Material originating or emanating from any other real property;

 

(f)                                   no Group Member has received any written
notice asserting an alleged liability or obligation under any Environmental Laws
with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials, including at, under, or Released or
threatened to be Released from any real properties offsite the Group Member’s
Properties and there are no conditions or circumstances that would reasonably be
expected to result in the receipt of such written notice;

 

(g)                                  there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any Group Member or relating to any of their
Properties that would reasonably be expected to form the basis for a claim
against any Group Member for damages or compensation and, to the Borrower’s
knowledge, there are no conditions or circumstances that would reasonably be
expected to result in the receipt of notice regarding such exposure; and

 

(h)                                 the Group Members have provided to the
Lenders complete and correct copies of all environmental site assessment
reports, investigations, studies, analyses, and correspondence on environmental
matters (including matters relating to any alleged non-compliance with or
liability under Environmental Laws) that are in any Group Member’s possession or
control and relating to their respective Properties or operations thereon.

 

64

--------------------------------------------------------------------------------



 

Section 7.07                             Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                 Each Loan Party is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 No Loan Party is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require such Loan Party to Redeem or make any offer to Redeem all or any
portion of any Debt outstanding under any material indenture, note, credit
agreement or other similar instrument pursuant to which any Material
Indebtedness is outstanding.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                             Investment Company Act.  No Loan Party
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

Section 7.09                             Taxes.  Each Loan Party has timely
filed or caused to be filed all tax returns and reports required to have been
filed and has paid or caused to be paid all taxes required to have been paid by
it, except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the applicable Loan Party has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.  To the knowledge of Borrower, no
material proposed tax assessment is being asserted with respect to any Loan
Party.

 

Section 7.10                             ERISA.

 

(a)                                 Each Plan is, and has been, operated,
administered and maintained in substantial compliance with, and the Borrower and
each ERISA Affiliate have complied in all material respects with, ERISA, the
terms of the applicable Plan and, where applicable, the Code.

 

(b)                                 No act, omission or transaction has occurred
which would result in imposition on any the Borrower or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

 

(c)                                  No liability to the PBGC (other than for
the payment of current premiums which are not past due) by the Borrower or any
ERISA Affiliate has been or is reasonably expected by any Loan Party or any
ERISA Affiliate to be incurred with respect to any Plan.  No ERISA Event with
respect to any Plan has occurred.

 

(d)                                 The actuarial present value of the benefit
liabilities under each Plan which is subject to Title IV of ERISA does not, as
of the end of the Borrower’s most recently ended fiscal year, exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by an
amount that could reasonably be expected to have a Material Adverse Effect.  The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

 

65

--------------------------------------------------------------------------------



 

(e)                                  Neither the Borrower nor any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, or had any actual or contingent liability to any Multiemployer Plan.

 

Section 7.11                             Disclosure; No Material Misstatements. 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Loan Party is subject, and all other existing facts and circumstances applicable
to the Loan Parties known to the Borrower, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Loan Parties to the Administrative Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial or other information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact peculiar to the Borrower or any
other Loan Party which could reasonably be expected to have a Material Adverse
Effect or in the future is reasonably likely to have a Material Adverse Effect
and which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any other Loan Party
prior to, or on, the date hereof in connection with the transactions
contemplated hereby.  There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and the Loan Parties do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate.

 

Section 7.12                             Insurance.  For the benefit of each
Loan Party, Parent or the Borrower has (a) all insurance policies sufficient for
the compliance by the Loan Parties with all material Governmental Requirements
and all material agreements and (b) insurance coverage, or self-insurance, in at
least such amounts and against such risk (including public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Loan Parties. 
Schedule 7.12, as of the date hereof, sets forth a list of all insurance
maintained by Parent or the Borrower.  The Administrative Agent, as agent for
the benefit of the Secured Parties, has been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent, as
agent for the benefit of the Secured Parties, has been named as loss payee with
respect to Property loss insurance.

 

Section 7.13                             Restriction on Liens.  Neither the
Borrower nor any Loan Party is a party to any material agreement or arrangement
(other than as permitted by Section 9.15), or subject to any order, judgment,
writ or decree, which either restricts or purports to restrict its ability to
grant Liens to the Administrative Agent and the Lenders on or in respect of
their Properties to secure the Secured Obligations and the Loan Documents.

 

Section 7.14                             Group Members.  Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, there are no other Group Members.  Each Guarantor and Material
Subsidiary has been so designated on Schedule 7.14.

 

66

--------------------------------------------------------------------------------



 

Section 7.15                             Foreign Operations.  The Borrower and
its Subsidiaries do not own any Oil and Gas Properties not located within the
geographical boundaries of the United States.

 

Section 7.16                             Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Colorado; the name of the Borrower as
listed in the public records of its jurisdiction of organization is Sundance
Energy, Inc. and the organizational identification number of the Borrower in its
jurisdiction of organization is 20031394742 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(l) in
accordance with Section 12.01).  The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(l) and
Section 12.01(c)).  Each Group Member’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(l)).

 

Section 7.17                             Properties; Titles, Etc.

 

(a)                                 Each Loan Party has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to, or valid leasehold interests in, licenses of,
or rights of use, all other Collateral owned or leased by such Loan Party and
all of its other material personal Properties necessary or used in the ordinary
conduct of its business other than Properties sold in compliance with
Section 9.11 from time to time, in each case, free and clear of all Liens except
Liens permitted by Section 9.03.  After giving full effect to the Excepted
Liens, the Loan Party specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and except as otherwise provided by statute,
regulation or the standard and customary provisions of any applicable joint
operating agreement, the ownership of such Properties shall not in any material
respect obligate the Loan Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Loan Party’s net revenue interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Loan Parties are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.

 

(c)                                  Except as could not reasonably be expected
to have a Material Adverse Effect, the rights and Properties presently owned,
leased or licensed by the Loan Parties including all easements and rights of
way, include all rights and Properties necessary to permit the Loan Parties to
conduct their business in the same manner as its business is conducted on the
date hereof.

 

(d)                                 Except for Properties being repaired, all of
the Properties of the Loan Parties which are reasonably necessary for the
operation of their businesses are in good working condition in all material
respects and are maintained in accordance with prudent business standards.

 

(e)                                  Each Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property necessary for the conduct of the business, and the use thereof by the
Loan Party does not, to its knowledge, infringe upon the rights of any other

 

67

--------------------------------------------------------------------------------



 

Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Loan Parties either own or have valid licenses or other rights to
use all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.18                             Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of the Loan Parties have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Loan Parties. 
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (i) no Oil and Gas
Property of the Loan Parties is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Loan Parties is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are bottomed under and are producing from, and the
well bores are wholly within, the Oil and Gas Properties (or in the case of
wells located on Properties unitized therewith, such unitized Properties) of the
Loan Parties.  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Loan Parties that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Loan Parties, in a manner
consistent with the Loan Parties’ past practices (other than those the failure
of which to maintain in accordance with this Section 7.18 could not reasonably
be expected to have a Material Adverse Effect).

 

Section 7.19                             Gas Imbalances; Prepayments.  Except as
set forth on Schedule 7.19 or on the most recent certificate delivered pursuant
to Section 8.12(c), on a net basis there are no gas imbalances, take-or-pay or
other prepayments which would require any Loan Party to deliver Hydrocarbons
produced from their Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding two percent (2.0%) of the
aggregate volumes of Hydrocarbons (on an Mcf equivalent basis) listed in the
most recent Reserve Report.

 

Section 7.20                             Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.20, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report, (a) the Loan Parties are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity and (b) no material agreements exist which are not cancelable on 90
days’ notice or less without penalty or detriment for the sale of production
from the Loan Parties’ Hydrocarbons (including calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (i) pertain to the sale of production at a fixed price and (ii) have a
maturity or expiry date of longer than six (6) months from the date hereof.

 

Section 7.21                             Security Instruments.  The Security
Instruments are effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security

 

68

--------------------------------------------------------------------------------



 

interest in the Mortgaged Property and Collateral and proceeds thereof.  To the
extent required herein and in the other Loan Documents, the Secured Obligations
are and shall be at all times secured by a legal, valid and enforceable
perfected first priority Liens in favor of the Administrative Agent, covering
and encumbering the Mortgaged Properties and other Collateral, to the extent
perfection has occurred or will occur, by the recording of a mortgage, the
filing of a UCC financing statement or, with respect to Equity Interests
represented by certificates, by possession (in each case, to the extent
available in the applicable jurisdiction); provided that, except in the case of
pledged Equity Interests or as otherwise provided herein, Liens permitted by
Section 9.03 may exist.

 

Section 7.22                             Swap Agreements and Eligible Contract
Participant.  Schedule 7.22, as of the date hereof, and after the date hereof,
each report required to be delivered by the Borrower pursuant to
Section 8.01(e), sets forth, a true and complete list of all Swap Agreements of
the Loan Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the estimated
net mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied, but excluding the Security
Instruments) and the counterparty to each such agreement.  The Borrower is an
“eligible contract participant” as defined in the Commodity Exchange Act and
each other Loan Party is a Qualified ECP Guarantor.

 

Section 7.23                             Use of Loans and Letters of Credit. 
The proceeds of the Loans shall be used (a) to refinance the Existing Credit
Facilities, (b) to finance the development of the Borrowing Base Properties
including those acquired in the Acquisition, (c) to extinguish the amounts of
all Prepayments (as defined in the Vitol Prepayment Contract) (the “Vitol
Prepayments”) and (d) for the working capital needs and general corporate
purposes of the Loan Parties.  The proceeds of the Letters of Credit shall be
used as credit support for (i) the Borrower’s obligations under the Transaction
Support Agreement and (ii) other obligations of the Loan Parties (not
constituting Debt) arising in the ordinary course of business. No Loan Party is
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).  No part of the proceeds of any Loan or Letter of
Credit will be used, directly or indirectly to purchase or carry any margin
stock, to extend credit to others for the purpose of purchasing or carrying
margin stock, to reduce or retire any indebtedness that was originally incurred
to purchase or carry any margin stock or for any purpose which violates the
provisions of Regulations T, U or X of the Board.

 

Section 7.24                             Solvency.  After giving effect to the
Transactions and the other transactions contemplated hereby, (a) the aggregate
assets (after giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement), at a fair
valuation, of the Loan Parties, taken as a whole, will exceed the aggregate Debt
of the Loan Parties on a consolidated basis, as the Debt becomes absolute and
matures, (b) each Loan Party will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by it
and the amounts to be payable on or in respect of its liabilities, and giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement) as such Debt becomes absolute and
matures in the ordinary course of business and (c) each Loan Party will not have
(and will have no reason to believe that it will have thereafter) unreasonably
small capital for the conduct of its business.

 

Section 7.25                             Sanctions; Anti-Corruption.

 

(a)                                 Neither the Group Members, nor, to the
Borrower’s knowledge, any director, officer, agent, employee or Affiliate of the
Group Members is currently subject to any material Sanctions.

 

69

--------------------------------------------------------------------------------



 

(b)                                 No Group Member, nor, to the knowledge of
the Borrower after reasonable inquiry, any director, officer, agent, or employee
of any Group Member, is aware of or has taken any action, directly or
indirectly, that would result in a material violation by such Persons of all
applicable Sanctions and the FCPA, including without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA;

 

(c)                                  The Group Members and, to the knowledge of
the Borrower after reasonable inquiry, any director, officer, agent, or employee
of any Group Member, are in compliance with all applicable Sanctions and with
the FCPA and any other applicable anti-corruption law, in all material respects
and the Loan Parties have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

 

(d)                                 No Borrowing or Letter of Credit, direct use
of proceeds or other transaction by the Borrower or its Subsidiaries
contemplated by this Agreement will unlawfully violate any applicable Sanctions,
the FCPA or any applicable anti-corruption law.

 

Section 7.26                             Anti-Terrorism Laws.  None of the Group
Members, nor, to the Borrower’s knowledge, any of their Affiliates is in
violation of any laws relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Patriot Act.

 

(a)                                 None of the Group Members, nor, to the
Borrower’s knowledge, any of their Affiliates or their respective brokers or
other agents acting or benefiting in any capacity in connection with the Loans
is any of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a Sanctioned Person.

 

(b)                                 None of the Group Members, nor, to the
Borrower’s knowledge, any of its brokers or other agents acting in any capacity
in connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (a) above, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii)

 

70

--------------------------------------------------------------------------------



 

engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

Section 7.27                             Money Laundering.  The operations of
the Group Members are and have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements of
the Money Laundering Laws, and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving any
Group Member with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Borrower, threatened in writing.

 

Section 7.28                             EEA Financial Institutions.  No Group
Member is an EEA Financial Institution.

 

Section 7.29                             Beneficial Ownership.  As of the First
Amendment Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.  [First Amendment]

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until Payment in Full, each of Parent and the Borrower, jointly and severally,
covenants and agrees with the Lenders that:

 

Section 8.01                             Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 120 days after the end of each fiscal year of the Parent (or such earlier
date that any Loan Party is required to publicly file a Form 10-K with the SEC),
(i) the audited consolidated statement of financial position for Parent and its
Subsidiaries and related statements of profit or loss or other comprehensive
income, changes in equity, as applicable, and cash flows as of the end of and
for such year, setting forth in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) internally prepared unaudited consolidating
statement of financial position and statement of profit or loss or other
comprehensive income of Parent which agree in total to the corresponding audited
consolidated statements of Parent for the fiscal year, all certified by one of
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Parent and its Subsidiaries on
a consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event not later than 60 days after the end of each of the
first three fiscal quarters of each fiscal year of Parent, (i) the unaudited
consolidated statement of financial position for Parent and its Subsidiaries and
related statements of profit or loss or other comprehensive income, changes in
equity, as applicable, and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in
comparative form the figures for the corresponding period or periods of (or, in
the case of the statement of financial position, as of the end of) the previous
fiscal year and (ii) internally prepared unaudited consolidating statement of
financial position and statement profit or

 

71

--------------------------------------------------------------------------------



 

loss or other comprehensive income of Parent which agree in total to the
corresponding unaudited consolidated statements of Parent for such fiscal
quarter, all certified by one of its Financial Officers as presenting fairly in
all material respects the financial condition and results of operations of
Parent and its Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer of
Parent in substantially the form of Exhibit D hereto (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 9.01 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recently
delivered financial statements referred to in Section 8.01(a) and (b) and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate.

 

(d)                                 [Reserved].

 

(e)                                  Certificate of Financial Officer — Swap
Agreements.  Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of the period covered by such Reserve Report, a true and complete list of
all Swap Agreements of each Loan Party, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto (other than Security Instruments) not listed on
Schedule 7.22, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

(f)                                   Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), and within ten (10) Business Days following each change in the
insurance maintained in accordance with Section 8.07, certificates of insurance
coverage with respect to the insurance required by Section 8.07, in form and
substance reasonably satisfactory to the Administrative Agent, and, if requested
by the Administrative Agent or any Lender, all copies of the applicable
policies.

 

(g)                                  Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter submitted to any Loan
Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of any such Person, and a copy of any
response by such Person, or the board of directors or other appropriate
governing body of such Person, to such letter or report.

 

(h)                                 SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party with the SEC or with any other national securities exchange (other
than relating to beneficial ownership of the Equity Interests of the Parent);
provided, however, that the Loan Parties shall be deemed to have furnished the
information required by this Section 8.01(h) if it shall have timely made the
same available publicly on its website, “EDGAR” or an equivalent website.

 

72

--------------------------------------------------------------------------------



 

(i)                                     Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar material
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 8.01.

 

(j)                                    Lists of Purchasers.  Concurrently with
the delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, a list of all Persons purchasing Hydrocarbons from any Loan Party
(or, with respect to Oil and Gas Properties that are not operated by a Loan
Party, a list of the operators of such properties).

 

(k)                                 Notice of Sales of Oil and Gas Properties
and Unwinds of Swap Agreements.  In the event the Borrower or any other Loan
Party intends to (i) sell, transfer, assign or otherwise dispose of any Oil and
Gas Properties (or any Equity Interests of any Loan Party that owns Oil and Gas
Properties) or (ii) terminate, unwind, cancel or otherwise dispose of Swap
Agreements which could result in an anticipated decline in the mark-to-market
value thereof or net cash proceeds therefrom in excess of $2,000,000 (in a
single transaction or in multiple transactions over any one-month period), in
each case, in accordance with Section 9.11, prior written notice of the
foregoing (of at least 5 Business Days or such shorter time as the
Administrative Agent may agree), the price thereof, in the case of Oil and Gas
Properties (or any Equity Interests of any Loan Party that owns Oil and Gas
Properties), and the anticipated decline in the mark-to-market value thereof or
net cash proceeds therefrom, in the case of Swap Agreements, and the anticipated
date of closing and any other details thereof reasonably requested by the
Administrative Agent or any Lender.

 

(l)                                     Notice of Casualty Events.  Prompt
written notice, and in any event within three Business Days, of the occurrence
of any Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

 

(m)                             Information Regarding Borrower and Guarantors. 
Prompt written notice of (and in any event within ten (10) days prior thereto or
such other time as the Administrative Agent may agree) any change (i) in a Loan
Party’s corporate name or in any trade name used to identify such Person in the
conduct of its business or in the ownership of its Properties, (ii) in the
location of the Loan Party’s chief executive office or principal place of
business, (iii) in the Loan Party’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in the Loan
Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in the Loan
Party’s federal taxpayer identification number.

 

(n)                                 Production Report and Lease Operating
Statements.  Concurrently with any delivery of financials statements under
Section 8.01(a) or Section 8.01(b), a report setting forth, for each calendar
month during the then current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

 

(o)                                 Patriot Act.  Promptly upon request, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

 

73

--------------------------------------------------------------------------------



 

(p)                                 Annual Budget.  Concurrently with delivery
of the financial statements required to be delivered pursuant to
Section 8.01(a), a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth a budget
(including, without limitation, a cash flow and capital expenditure forecast)
for the immediately succeeding twelve months in form and substance reasonably
satisfactory to the Administrative Agent.

 

(q)                                 Other Requested Information.  Promptly
following any written request therefor, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Subsidiary (including any Plan or Multiemployer Plan and any reports or
other information required to be filed under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.

 

(r)                                    Beneficial Ownership.  Prompt written
notice of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.  [First Amendment]

 

(s)                                   Incurrence of Specified Additional Debt or
New Debt.  In the event Parent or any other Loan Party intends to incur
Specified Additional Debt or New Debt, at least five (5) Business Days’ (or such
later date as the Administrative Agent may agree in its sole discretion) prior
written notice of such intended incurrence, the intended principal amount
thereof and the anticipated date of closing, together with a certificate from a
Responsible Officer evidencing that the Loan Parties are permitted to incur such
Debt in accordance with the terms of this Agreement.

 

Section 8.02                             Notices of Material Events.  The
Borrower will furnish to the Administrative Agent prompt written notice of the
following after any Responsible Officer of any Loan Party has knowledge thereof:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting the Group
Members thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower or any other Loan
Party in an aggregate amount exceeding $2,000,000; and

 

(d)                                 the occurrence of any Material Adverse
Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                             Existence; Conduct of Business.  Parent
and the Borrower will, and will cause each Loan Party to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which

 

74

--------------------------------------------------------------------------------



 

its Oil and Gas Properties is located or the ownership of its Properties
requires such qualification, except where failure to have such rights, licenses,
permits, privileges, franchises and foreign qualifications could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.10.

 

Section 8.04                             Payment of Obligations.  Parent and the
Borrower will, and will cause each other Loan Party to, pay its obligations,
including tax liabilities of the Borrower and all of the other Loan Parties
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such other Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 8.05                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans in accordance with the terms hereof,
and cause each other Loan Party to, do and perform every act and discharge all
of the obligations to be performed and discharged by them under the Loan
Documents, including this Agreement, at the time or times and in the manner
specified.

 

Section 8.06                             Operation and Maintenance of
Properties.  Parent and the Borrower, each at its own expense, will, and will
cause each other Loan Party to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or use commercially reasonable efforts to cause such Oil and
Gas Properties and other material Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all applicable Governmental Requirements, including applicable pro ration
requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect.

 

(b)                                 maintain and keep or use commercially
reasonable efforts to cause to be maintained and kept in good repair, working
order and efficiency (ordinary wear and tear excepted) all of its material Oil
and Gas Properties and other Properties material to the conduct of its business,
including all equipment, machinery and facilities.

 

(c)                                  promptly pay and discharge, or use
commercially reasonable efforts to cause to be paid and discharged, all material
delay rentals, royalties, expenses and indebtedness accruing under the leases or
other agreements affecting or pertaining to its Oil and Gas Properties and will
do all other things necessary, in accordance with industry standards, to keep
unimpaired their rights with respect thereto and prevent any forfeiture thereof
or default thereunder.

 

(d)                                 promptly perform or use commercially
reasonable efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.

 

Section 8.07                             Insurance.  Parent or the Borrower will
maintain, with financially sound and reputable insurance companies, insurance
covering all Loan Parties, in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the

 

75

--------------------------------------------------------------------------------



 

same or similar locations.  The loss payable clauses or provisions in the
applicable insurance policy or policies insuring any of the collateral for the
Loans shall be endorsed in favor of and made payable to the Administrative Agent
as a “loss payee” or other formulation reasonably acceptable to the
Administrative Agent and such liability policies shall name the Administrative
Agent, as agent for the benefit of the Secured Parties,  as “additional
insured”.  Such policies will also provide that the insurer will endeavor to
give at least 30 days prior notice of any cancellation to the Administrative
Agent.

 

Section 8.08                             Books and Records; Inspection Rights. 
Parent and the Borrower will, and will cause each other Loan Party to, keep
proper books of record and account in accordance with GAAP.  Parent and the
Borrower will, and will cause each other Loan Party to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested.

 

Section 8.09                             Compliance with Laws.  Parent and the
Borrower will, and will cause each Loan Party to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 8.10                             Environmental Matters.

 

(a)                                 Parent and the Borrower shall: (i) comply,
and shall cause its Properties and operations and each other Group Member and
each other Group Member’s Properties and operations to comply, with all
applicable Environmental Laws, except to the extent any breach thereof could not
be reasonably expected to have a Material Adverse Effect; (ii) not dispose of or
otherwise Release, and shall cause each other Group Member not to dispose of or
otherwise Release, any Hazardous Material, or solid waste on, under, about or
from any of the Borrower’s or the other Group Members’ Properties or any other
Property to the extent caused by the Borrower’s or any of the other Group
Members’ operations except in compliance with applicable Environmental Laws, the
disposal or Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each other Group
Member to timely obtain or file, all notices, and Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or the other Group
Members’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each of other Group Member
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other Release of any
Hazardous Materials on, under, about or from any of the Borrower’s or the other
Group Members’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) use commercially reasonable efforts to conduct, and cause each other Group
Member to conduct, their respective operations and businesses in a manner that
will not expose any Property or Person to Hazardous Materials that could
reasonably be expected to form the basis for a claim for damages or
compensation; and (vi) establish and implement, and shall cause each other Group
Member to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and the other Group
Members’ obligations under this

 

76

--------------------------------------------------------------------------------



 

Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Parent and the Borrower will promptly, but
in no event later than five Business Days of Parent or the Borrower becoming
aware thereof, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
demand or lawsuit by any landowner or other third party threatened in writing
against Parent or the Borrower or the other Group Members or their Properties of
which Parent and or Borrower has knowledge in connection with any Environmental
Laws (excluding routine testing and corrective action) if Parent or the Borrower
reasonably anticipates that such action will result in liability (whether
individually or in the aggregate) in excess of $2,000,000, not fully covered by
insurance, subject to normal deductibles.

 

(c)                                  If an Event of Default has occurred and is
continuing, the Administrative Agent may (but shall not be obligated to), at the
reasonable and documented expense of the Borrower and to the extent that the
Borrower or any other Loan Party has the right to do so, conduct such Remedial
Work as it deems appropriate to determine the nature and extent of any
noncompliance with applicable Environmental Laws, the nature and extent of the
presence of any Hazardous Material and the nature and extent of any other
environmental conditions that may exist at or affect any of the Mortgaged
Properties, and the Group Members shall cooperate with the Administrative Agent
in conducting such Remedial Work.  Such Remedial Work may include a detailed
visual inspection of the Mortgaged Properties, including all storage areas,
storage tanks, drains and dry wells and other structures and locations, as well
as the taking of soil samples, surface water samples, and ground water samples
and such other investigations or analyses as the Administrative Agent deems
appropriate.  The Administrative Agent and its officers, employees, agents and
contractors shall have and are hereby granted the right to enter upon the
Mortgaged Properties for the foregoing purposes.

 

Section 8.11                             Further Assurances.

 

(a)                                 Parent and the Borrower, each at its sole
expense will, and will cause each other Loan Party to, promptly execute and
deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the conditions precedent, covenants and
agreements of any Loan Party, as the case may be, in the Loan Documents or to
further evidence and more fully describe the collateral intended as security for
the Secured Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

 

(b)                                 Parent and the Borrower hereby authorize the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Loan Party where permitted by
law.  A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

77

--------------------------------------------------------------------------------



 

Section 8.12                             Reserve Reports.

 

(a)                                 On or before March 31st and
September 30th of each year, as applicable, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and the other Loan Parties in the United States as of
the immediately preceding January 1st or July 1st, as applicable.  The Reserve
Report as of January 1st and delivered on or before March 31th of each year (the
“January 1 Reserve Report”) shall be prepared by one or more Approved Petroleum
Engineers, and each other Reserve Report of each year may be prepared in form
reasonably acceptable by one or more Approved Petroleum Engineers or internally
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and, except
as otherwise specified therein, to have been prepared in all material respects
in accordance with the procedures used in the immediately preceding January 1
Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and, except as otherwise specified therein, to have been
prepared in all material respects in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.  For any Interim Redetermination
requested by the Administrative Agent or the Borrower pursuant to
Section 2.07(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate (a “Reserve Report Certificate”) from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or the other Loan Parties own good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by
Section 9.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.19 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any other Loan Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their proved Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
exhibit shall list all of its Oil and Gas Properties sold and in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into by a Loan Party subsequent to
the later of the date hereof or the most recently delivered Reserve Report which
the Borrower could reasonably be expected to have been obligated to list on
Schedule 7.20 had such agreement been in effect on the date hereof,
(vi) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the total value of the proved Oil and Gas Properties that the
value of such Mortgaged Properties represent and that such percentage is in
compliance with Section 8.14(a) and (vii) attached thereto is a computation of
Total Proved PV-9 for the Oil and Gas Properties evaluated in such Reserve
Report.

 

Section 8.13                             Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.12(a), the Borrower will make available to the Administrative

 

78

--------------------------------------------------------------------------------



 

Agent title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Borrowing Base Properties evaluated
by such Reserve Report that were not included in the immediately preceding
Reserve Report, so that the Administrative Agent shall have had the opportunity
to review (including title information previously made available to the
Administrative Agent), satisfactory title information on Hydrocarbon Interests
constituting at least 80% of the Total Proved PV-9 of the Borrowing Base
Properties evaluated by such Reserve Report.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 60 days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or
(iii) deliver title information in form and substance reasonably acceptable to
the Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on Hydrocarbon Interests constituting at
least 80% of the Total Proved PV-9 of the Borrowing Base Properties evaluated by
such Reserve Report.

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the 60-day period or the Borrower does not comply with the requirements to
provide acceptable title information covering 80% of the Total Proved PV-9 of
the Borrowing Base Properties evaluated in the most recent Reserve Report, such
default shall not be a Default, but instead the Administrative Agent and/or the
Majority Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Majority Lenders are not satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the 80% requirement, and the Administrative
Agent may send a notice to the Borrower and the Lenders that the then
outstanding Borrowing Base shall be reduced by an amount as determined by the
Required Lenders to cause the Borrower to be in compliance with the requirement
to provide acceptable title information on Hydrocarbon Interests constituting
80% of the Total Proved PV-9 of the Borrowing Base Properties evaluated by such
Reserve Report.  This new Borrowing Base shall become effective immediately
after receipt of such notice.

 

Section 8.14                             Additional Collateral; Additional
Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain
whether the Mortgaged Properties represent at least 90% of the Total Proved PV-9
of the Borrowing Base Properties evaluated in the most recently completed
Reserve Report after giving effect to exploration and production activities,
acquisitions, dispositions and production.  In the event that the Mortgaged
Properties do not represent at least 90% of such Total Proved PV-9, then Parent
and the Borrower shall, and shall cause the other Loan Parties to, grant, within
thirty (30) days of delivery of the certificate required under
Section 8.12(c) (or such later date as the Administrative Agent may agree), to
the Administrative Agent as security for the Secured Obligations a
first-priority Lien interest (provided that Excepted Liens of the type described
in clauses (a) to (d) and (f) of the definition thereof may exist, but subject
to the provisos

 

79

--------------------------------------------------------------------------------



 

at the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 90% of such Total
Proved PV-9.  All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Subsidiary grants a
Lien on its Oil and Gas Properties pursuant to Section 8.14(a) and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

 

(b)                                 Parent and the Borrower shall promptly cause
each newly created or acquired Subsidiary (other than any Immaterial Subsidiary)
and any Immaterial Subsidiary that becomes a Material Subsidiary to guarantee
the Secured Obligations pursuant to the Guarantee and Collateral Agreement,
including pursuant to a supplement or joinder thereto.  In connection with any
such guaranty, Parent and the Borrower shall, or shall cause (i) such Subsidiary
(other than any Immaterial Subsidiary) to execute and deliver the Guarantee and
Collateral Agreement (or a supplement thereto, as applicable) and (ii) the
owners (other than any Immaterial Subsidiary) of the Equity Interests of such
Subsidiary to pledge all of the Equity Interests of such new Subsidiary
(including delivery of original stock certificates evidencing the Equity
Interests of such Subsidiary, together with an appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and
to execute and deliver such other additional closing documents and certificates
as shall reasonably be requested by the Administrative Agent.  [First Amendment]

 

(c)                                  In the event that any Loan Party becomes
the direct owner of a Domestic Subsidiary, then the Loan Party shall promptly
(i) pledge 100% of all the Equity Interests of such Domestic Subsidiary, in each
case, that are owned by such Loan Party and to the extent such pledge does not
occur automatically under the Guarantee and Collateral Agreement (including, in
each case, delivery of original stock certificates, if any, evidencing such
Equity Interests, together with appropriate stock powers for each certificate
duly executed in blank by the registered owner thereof) and (ii) (along with
such Domestic Subsidiary) execute and deliver such other additional closing
documents and certificates as shall reasonably be requested by the
Administrative Agent.

 

(d)                                 In the event that any Loan Party becomes the
direct owner of a Foreign Subsidiary, then the Loan Party shall promptly
(i) pledge 66-2/3% of all the Equity Interests of such Foreign Subsidiary, in
each case, that are owned by such Loan Party and to the extent such pledge does
not occur automatically under the Guarantee and Collateral Agreement (including,
in each case, delivery of original stock certificates, if any, evidencing such
Equity Interests, together with appropriate stock powers for each certificate
duly executed in blank by the registered owner thereof) and (ii) (along with
such Foreign Subsidiary) execute and deliver such other additional closing
documents and certificates as shall reasonably be requested by the
Administrative Agent.

 

(e)                                  The Borrower hereby guarantees the payment
of all Secured Obligations of each Loan Party (other than the Borrower) and
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time to each Loan Party (other than
the Borrower) in order for such Loan Party to honor its obligations under the
Guarantee and Collateral Agreement and other Security Instruments including
obligations with respect to Swap Agreements (provided, however, that the
Borrower shall only be liable under this Section 8.14(e) for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 8.14(e), or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
law relating to fraudulent

 

80

--------------------------------------------------------------------------------



 

conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 8.14(e) shall remain in full
force and effect until Payment in Full.  The Borrower intends that this
Section 8.14(e) constitute, and this Section 8.14(e) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Loan Party (other than the Borrower) for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 8.15                             ERISA Compliance.  Parent and the
Borrower will promptly furnish and will cause each other Group Member and any
ERISA Affiliate to promptly furnish to the Administrative Agent (i)  upon
becoming aware of the occurrence of any ERISA Event or of any Prohibited
Transaction, which could reasonably be expected to result in liability of
Parent, the Borrower or such other Group Member in an aggregate amount exceeding
$2,000,000, in connection with any Plan or any trust created thereunder, a
written notice of Parent, the Borrower or Subsidiary of the Borrower, as the
case may be, specifying the nature thereof, what action such Person is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (ii) upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan.  Promptly following receipt thereof, Parent and the Borrower will furnish
and will cause each Subsidiary to promptly furnish to the Administrative Agent
copies of any documents described in Sections 101(k) or 101(l) of ERISA that any
Group Member may request with respect to any Multiemployer Plan for which the
Borrower, any Group Member or any of their ERISA Affiliates may be subject to
any current or future liability; provided, that if the Group Members have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Group Members shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof.

 

Section 8.16                             Marketing Activities.  Parent and the
Borrower will not, and will not permit any of the other Loan Parties to, engage
in marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and the other Loan Parties that the
Borrower or one of the other Loan Parties has the right to market pursuant to
joint operating agreements, unitization agreements or other similar contracts
that are usual and customary in the oil and gas business and (iii) other
contracts for the purchase and/or sale of Hydrocarbons of third parties
(A) which have generally offsetting provisions (i.e. corresponding pricing
mechanics, delivery dates and points and volumes) such that no “position” is
taken and (B) for which appropriate credit support has been taken to alleviate
the material credit risks of the counterparty thereto.

 

Section 8.17                             Swap Agreements.  Within fifteen (15)
Business Days of the Effective Date (or such later date as the Administrative
Agent may agree), the Borrower shall enter into 100% of the Required Hedges
described in clause (a) of the definition thereof, and at all times thereafter
the Borrower shall establish and maintain the Required Hedges described in
clause (b) of the definition thereof.

 

Section 8.18                             Sanctions, Money Laundering Laws;
Anti-Corruption Laws.  The Borrower will maintain in effect policies and
procedures designed to promote compliance by the Borrower and the other Loan
Parties, and their respective directors, officers, employees and agents with all
applicable Sanctions, Money Laundering Laws and with the FCPA, and any other
applicable anti-corruption laws. The Loan Parties will, and will cause their
subsidiaries to, comply with all applicable Sanctions, Money Laundering Laws and
with the FCPA, and any other applicable anti-corruption laws.

 

81

--------------------------------------------------------------------------------



 

Section 8.19                             Deposit Accounts.  Borrower shall cause
each of the Borrower’s and the other Loan Parties’ deposit accounts, commodities
accounts and securities accounts (excluding Excluded Accounts) to at all times
be subject to a deposit account control agreement or securities account control
agreement, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent naming the Administrative Agent as the secured party
thereunder for the benefit of the Secured Parties; provided that with respect to
deposit accounts, commodities accounts and securities accounts maintained by the
Loan Parties as of the Closing Date, the Loan Parties shall have until the date
that is sixty (60) days following the Closing Date (as such date may be extended
by the Administrative Agent in its sole discretion) to deliver control
agreements covering such accounts.  The Administrative Agent may only deliver
notices to the depositary banks and securities intermediaries to obtain
exclusive control of such accounts pursuant to any control agreement under any
one or more of the following circumstances: (x) following the occurrence of and
during the continuation of an Event of Default, (y) as otherwise agreed to in
writing by the Borrower or any Loan Party, as applicable, and (z) as otherwise
permitted by applicable law.

 

Section 8.20                             Vitol Prepayments.  Within three
(3) Business Days of the Effective Date, the Borrower shall extinguish the Vitol
Prepayments in full.

 

Section 8.21                             Anti-Cash Hoarding.  If, (a) as of the
end of any calendar month, the Consolidated Cash Balance exceeds the
Consolidated Cash Balance Threshold and (b) any Loans are then outstanding, then
the Borrower shall, within five (5) Business Days of becoming aware of any such
excess repay any Loans outstanding in an aggregate principal amount, plus
accrued interest, if any, equal to such excess.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until Payment in Full, each of Parent and the Borrower, jointly and severally,
covenant and agree with the Lenders that:

 

Section 9.01                             Financial Covenants.

 

(a)                                 Current Ratio.  Parent and the Borrower will
not, as of the last day of any fiscal quarter, commencing with the quarter
ending June 30, 2018, permit the ratio of (i) consolidated current assets of
Parent, the Borrower and their Subsidiaries (including the Available Commitment,
but excluding non-cash assets under ASC 815) to (ii) consolidated current
liabilities of Parent, the Borrower and their Subsidiaries (excluding
(x) noncash obligations under ASC 815, (y) reclamation obligations to the extent
classified as current liabilities under GAAP, and (z) current maturities under
this Agreement) to be less than 1.0 to 1.0.  Notwithstanding the actual
classification under GAAP or anything else contained herein to the contrary,
solely for the purpose of calculating the foregoing ratio for the quarter ending
December 31, 2018 (and, for the avoidance of doubt, without duplication to the
extent such assets otherwise constitute current assets), the Borrower’s Oil and
Gas Properties located in Dimmit County, Texas shall be deemed to constitute
current assets of the Borrower.

 

(b)                                 Ratio of Total Debt to EBITDAX.  Parent and
the Borrower will not, as of the last day of any fiscal quarter, commencing with
the quarter ending December 31, 2019, permit the ratio of (i) (A) Total Debt
minus the lesser of (B) (I) unrestricted Cash Equivalents of the Loan Parties on
such day that are subject to a perfected Lien in favor of the Administrative
Agent and (II) $20,000,000 to (ii) EBITDAX for the four fiscal quarters ending
on such day to be greater than 3.50 to 1.0.

 

82

--------------------------------------------------------------------------------



 

(c)                                  Interest Coverage Ratio.  For so long as
the Term Debt (and any Permitted Refinancing Debt thereof) or Specified
Additional Debt remains outstanding and contains a covenant similar to an
interest coverage ratio of any Loan Party, Parent and the Borrower will not, as
of the last day of any fiscal quarter, commencing with the quarter ending
December 31, 2019, permit the ratio of EBITDAX to Consolidated Interest Expense
for the four fiscal quarters ending on such day to be less than 1.50 to 1.0.

 

Section 9.02                             Debt.  Parent and the Borrower will
not, and will not permit any other Loan Party to, incur, create, assume or
suffer to exist any Debt, except:

 

(a)                                 the Loans or other Secured Obligations.

 

(b)                                 Debt of any Loan Party under Capital Leases
or incurred in connection with fixed or capital assets acquired, constructed or
improved by any Loan Party not to exceed $10,000,000.

 

(c)                                  Debt associated with worker’s compensation
claims, bonds or surety obligations required by Governmental Requirements or by
third parties in the ordinary course of business in connection with the
operation of, or provision for the abandonment and remediation of, the Oil and
Gas Properties.

 

(d)                                 Intercompany Debt.

 

(e)                                  endorsements of negotiable instruments for
collection in the ordinary course of business.

 

(f)                                   Debt representing deferred compensation to
employees of Parent or any of its Subsidiaries incurred in the ordinary course
of business not to exceed an aggregate amount at any one time outstanding the
greater of (i) $1,250,000 and (ii) one percent (1%) of the then effective
Borrowing Base, in the aggregate at any one time outstanding.

 

(g)                                  Debt incurred by the Borrower or any Loan
Party in any Investment permitted hereunder, merger or any Disposition permitted
hereunder, in each case, constituting indemnification obligations or obligations
in respect of purchase price or other similar adjustments not to exceed
$5,000,000 in the aggregate at any one time outstanding.

 

(h)                                 Debt consisting of the financing of
insurance premiums not to exceed the greater of (i) $1,250,000 and (ii) one
percent (1%) of the then effective Borrowing Base, in the aggregate at any one
time outstanding.

 

(i)                                     Debt in respect of Cash Management
Services and other Debt in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business.

 

(j)                                    Debt arising under Swap Agreements
permitted under Section 9.17.

 

(k)                                 other Debt not to exceed $25,000,000 in the
aggregate at any one time outstanding.

 

(l)                                     any guarantee of any other Debt
permitted to be incurred hereunder.

 

(m)                             Debt under the Term Loan Documents and any
Permitted Refinancing Debt thereof, provided that the aggregate principal amount
(including reimbursement obligations) of

 

83

--------------------------------------------------------------------------------



 

such Debt does not exceed $250,000,000 plus interest (including interest
accruing, including at any post-default rate, during the pendency of an
insolvency or liquidation proceeding, regardless of whether allowed or allowable
in such insolvency or liquidation proceeding), premium (if any), make-whole
obligations, fees, indemnifications, reimbursements, expenses and other
liabilities payable under the Term Loan Documents or any Permitted Refinancing
Debt thereof.

 

(n)                                 Debt under the Transaction Support Agreement
and Parent’s guarantee of such Debt (including, for the avoidance of doubt, the
Buyer Parent Guaranty (as defined in the Transaction Support Agreement)),
including, without limitation, Debt associated with the TSA Bonds and the TSA
Letters of Credit, in a combined aggregate amount at any one time outstanding
not to exceed $42,000,000, and the TSA Indemnity Agreements.

 

(o)                                 unsecured Specified Additional Debt;
provided that (i) there is no Term Debt (or any Permitted Refinancing thereof)
outstanding or any commitment to lend under any instruments with respect thereto
(ii) immediately prior to and after giving effect to the incurrence of such
Debt, no Default shall have occurred and be continuing, (iii) such Debt does not
have any scheduled principal payments until the date that is one hundred eighty
days following the Maturity Date, (iv) immediately after giving effect to such
Debt, Borrower shall be in compliance with Section 9.01(b), recalculated as of
the last day of the most recently ended fiscal quarter, (v) no agreement with
respect to such Debt has any covenant, representation or warranty, event of
default, or other provision that is more restrictive than any provision of (or
lack of provision with respect to) the Loan Documents, and (vi) on the same day
as the incurrence of such Debt, the Borrowing Base shall be adjusted to the
extent required by Section 2.07(f), prepayment is made to the extent required by
Section 3.04(c)(iii) and no Borrowing Base Deficiency would then exist after
giving effect to such adjustment and prepayment.

 

Section 9.03                             Liens.  Parent and the Borrower will
not, and will not permit any other Loan Party to, create, incur, assume or
permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:

 

(a)                                 Liens securing the payment of any Secured
Obligations.

 

(b)                                 Excepted Liens.

 

(c)                                  Liens securing Capital Leases permitted by
Section 9.02(b) but only on the Property that is the subject of any such lease,
accessions and improvements thereto, insurance thereon, and the proceeds of the
foregoing.

 

(d)                                 Liens securing any Permitted Refinancing
Debt provided that any such Permitted Refinancing Debt is not secured by any
additional or different Property not securing the Refinanced Debt.

 

(e)                                  Liens with respect to property or assets of
the Borrower or any other Loan Party securing obligations in an aggregate
principal amount outstanding at any time not to exceed $10,000,000.

 

(f)                                   Liens securing the Term Debt to the extent
permitted by, and for so long as such Liens remain subject to, the Intercreditor
Agreement.

 

(g)                                  Liens which are disclosed to the Lenders in
Schedule 9.03.

 

84

--------------------------------------------------------------------------------



 

Section 9.04                             Restricted Payments.  Parent and the
Borrower will not, and will not permit any other Loan Party to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except,
as long as no Default or Event of Default exists at the time such Restricted
Payment is made or will occur as a result thereof, (a) Restricted Payments
payable to any Loan Party other than Parent; and (b) Restricted Payments payable
to Parent, if (A) immediately after giving pro forma effect to such Restricted
Payment, the ratio of Total Debt to EBITDAX is less than or equal to 2.50 to
1.00, (B) immediately after giving pro forma effect to such Restricted Payment,
the Loan Parties will have an Available Commitment in an aggregate amount of not
less than 20.0% of the then-current Borrowing Base and (C) prior to such
Restricted Payment, the Borrower has delivered to Administrative Agent a
certificate signed by a Responsible Officer certifying Borrower’s compliance
with the foregoing requirements.

 

Section 9.05                             Investments, Loans and Advances. 
Parent and the Borrower will not, and will not permit any other Loan Party to,
make or permit to remain outstanding any Investments in or to any Person, except
that the foregoing restriction shall not apply to:

 

(a)                                 Investments which are disclosed to the
Lenders in Schedule 9.05.

 

(b)                                 accounts receivable and notes receivable
arising from the grant of trade credit arising in the ordinary course of
business.

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of acquisition
thereof.

 

(d)                                 commercial paper maturing within one year
from the date of acquisition thereof rated in one of the two highest grades by
S&P or Moody’s.

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$500,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

 

(f)                                   Investments in money market or similar
funds with assets of at least $1,000,000,000 and rated Aaa by Moody’s or AAA by
S&P.

 

(g)                                  Investments (i) made by the Borrower in or
to any Loan Parties or (ii) made by Loan Parties in or to each other or the
Borrower.

 

(h)                                 if (w) there is no Default at the time of
such Investment, (x) immediately after giving pro forma effect to such
Investment the ratio of Total Debt to EBITDAX is less than or equal to 2.50 to
1.00, (y) immediately after giving pro forma effect to such Investment, the Loan
Parties will have an Available Commitment in an amount of not less than 20.0% of
the then-current Borrowing Base and (z) prior to such Investment, the Borrower
has delivered to Administrative Agent a certificate signed by a Responsible
Officer certifying Borrower’s compliance with the foregoing
requirements, Investments in:

 

(i)                                     direct ownership interests in additional
Oil and Gas Properties and oil and gas gathering systems related thereto or
related to farm-out, farm-in, joint operating, joint

 

85

--------------------------------------------------------------------------------



 

venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America; and

 

(ii)                                  Persons engaged primarily in the business
of acquiring, developing and producing Oil and Gas Properties within the
geographic boundaries of the United States of America; provided that with
respect to any Investment described in this clause (ii), immediately after
making such Investment, such Person becomes as Loan Party in accordance with
Section 8.14.

 

(i)                                     loans or advances to employees, officers
or directors in the ordinary course of business of the Borrower or any of the
other Loan Parties, in each case only as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to exceed
$1,000,000 in the aggregate at any time.

 

(j)                                    Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any other Loan Party as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any Lien in favor of the Borrower or
any of the other Loan Parties or in connection with the settlement of delinquent
accounts and disputes with customers and suppliers; provided that the Borrower
shall give the Administrative Agent prompt written notice in the event that the
aggregate amount of all Investments held at any one time under this
Section 9.05(j) exceeds $500,000.

 

(k)                                 Investments pursuant to Swap Agreements or
hedging agreements otherwise permitted under this Agreement.

 

(l)                                     other Investments not to exceed
$20,000,000 in the aggregate at any one time outstanding.

 

Section 9.06                             Nature of Business; No International
Operations.  Parent and the Borrower will not allow any material change to be
made in the character of its business as an independent oil and gas exploration
and production company.  The Loan Parties will not acquire or make any other
expenditures (whether such expenditure is capital, operating or otherwise) in or
related to any Oil and Gas Properties not located within the geographical
boundaries of the United States.  The Borrower will not acquire or create any
Foreign Subsidiary.

 

Section 9.07                             Proceeds of Loans.  Parent and the
Borrower will not permit the proceeds of the Loans to be used for any purpose
other than those permitted by Section 7.23.  No Loan Party nor any Person acting
on behalf of the Borrower has taken or will take any action which causes any of
the Loan Documents to violate Regulations T, U or X or any other regulation of
the Board or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender FR Form U-1 or
such other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

Section 9.08                             ERISA Compliance.  Except as could not
reasonably be expected to result in a Material Adverse Effect, the Borrower will
not, and will not permit any other Group Member to, at any time:

 

86

--------------------------------------------------------------------------------



 

(a)                                 Allow any ERISA event to occur.

 

(b)                                 contribute to or assume an obligation to
contribute to, or permit any Subsidiary to contribute to or assume an obligation
to contribute to, any Multiemployer Plan.

 

(c)                                  acquire, or permit any Subsidiary to
acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to any Subsidiary if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, any Multiemployer Plan.

 

Section 9.09                             Sale or Discount of Receivables. 
Except for receivables obtained by the Loan Parties out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, Parent and the Borrower will not, and
will not permit any other Loan Party to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

 

Section 9.10                             Mergers, Etc.  Neither the Borrower nor
any other Loan Party will merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property to any other Person,
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve, except that (a) any Subsidiary of
Borrower may be merged into or consolidated with (i) another Subsidiary of
Borrower, so long as a Guarantor is the surviving business entity, or
(ii) Borrower, so long as Borrower is the surviving business entity, (b) any
Subsidiary of Parent (that is not a Subsidiary of Borrower) may be merged or
consolidated with (i) a Subsidiary of Borrower, so long as a Guarantor is the
surviving business entity, (ii) Borrower, so long as Borrower is the surviving
business entity or (iii) another Subsidiary of Parent (that is not a Subsidiary
of Borrower), so long as if either Subsidiary is a Guarantor, a Guarantor is the
surviving business entity and (c) in connection with any disposition permitted
by Section 9.11.

 

Section 9.11                             Sale of Properties and Termination of
Hedging Transactions.  Parent and the Borrower will not, and will not permit any
other Loan Party to, sell, assign, farm-out, convey or otherwise transfer any
Property (subject to Section 9.10) except for:

 

(a)                                 the sale of Hydrocarbons in the ordinary
course of business (including oil and gas sold as produced and seismic data);

 

(b)                                 to the extent no Borrowing Base Value is
allocated thereto, farmouts in the ordinary course of business of undeveloped
acreage or undrilled depths and assignments in connection with such farmouts;

 

(c)                                  the sale or transfer of (i) equipment that
is no longer necessary for the business of the Borrower or such other Loan Party
or are replaced by equipment of at least comparable value and use and
(ii) immaterial assets (including allowing any registrations or any applications
for registration of any intellectual property to lapse or go abandoned in the
ordinary course of business) and (iii) termination of leases and licenses in the
ordinary course of business, in each case so long as, after giving effect to the
disposition, no Event of Default would exist or result therefrom;

 

87

--------------------------------------------------------------------------------



 

(d)                                 the sale or other disposition of any Oil and
Gas Property to which no Proved Reserves are attributed and the pooling or
unitization of Oil and Gas Properties to which no Proved Reserves are
attributed, so long as, after giving effect to the disposition and the
concurrent payment of Loans, no Event of Default would exist or result
therefrom;

 

(e)                                  the sale or other disposition (including
Casualty Events) of any Hydrocarbon Interests or any interest therein (including
any Equity Interest in any Loan Party that owns Hydrocarbon Interests), or the
termination, unwinding, cancellation or other disposition of Swap Agreements;
provided that:

 

(i)                                     100% of the consideration received in
respect of such sale or other disposition of any such Hydrocarbon Interests (or
such Equity Interest) shall be cash;

 

(ii)                                  (other than in respect of Casualty Events)
the consideration received in respect of a sale or other disposition of such
Hydrocarbon Interests or interest therein (or such Equity Interest) shall be
equal to or greater than the fair market value of such Hydrocarbon Interests or
interest therein (or such Equity Interest) subject of such sale or other
disposition (as reasonably determined by a Responsible Officer of the Borrower
and if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to the
foregoing); and

 

(iii)                               if, during any period between two successive
Scheduled Redetermination Dates, Total Proved PV-9 (as reasonably determined by
the Administrative Agent) of all Hydrocarbon Interests that are sold or
otherwise disposed of during such period (including any Equity Interests in any
Loan Party that owns Borrowing Base Properties) during such period exceeds five
percent (5%) of the then effective Borrowing Base, individually or in the
aggregate, the Borrowing Base shall be contemporaneously reduced in an amount
equal to the Borrowing Base Value of the Hydrocarbon Interests sold or otherwise
disposed.

 

(iv)                              if, during any period between two successive
Scheduled Redetermination Dates, the Swap PV of all Swap Agreements (after
giving effect to any replacement Swap Agreements) terminated or off-set
(regardless of how evidenced) during such period exceeds five percent (5%) of
the then effective Borrowing Base, individually or in the aggregate, the
Borrowing Base shall be contemporaneously reduced, in an amount equal to the
Borrowing Base Value of all such Swap Agreements (after giving effect to any
replacement Swap Agreements) terminated or off-set.

 

(f)                                   Transfers of Properties from any Loan
Party to another Loan Party;

 

(g)                                  Casualty Events with respect to Properties
that are not Oil and Gas Properties;

 

(h)                                 Dispositions or discounts without recourse
of accounts receivable in connection with the compromise or collection thereof
in the ordinary course of business; and

 

(i)                                     Transfers of Properties (not otherwise
regulated by Section 9.11(a) through (h)) that are not included in the Borrowing
Base for fair market value so long as, after giving effect to the Transfer, no
Event of Default would exist or result therefrom.

 

Section 9.12                             Sales and Leasebacks.  Parent and the
Borrower will not, and will not permit any other Loan Party to enter into any
arrangement with any Person providing for the leasing by any Loan Party

 

88

--------------------------------------------------------------------------------



 

of real or personal property that has been or is to be sold or transferred by
such Loan Party to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of such Loan Party.

 

Section 9.13                             Environmental Matters.  Parent and the
Borrower will not, and will not permit any other Group Member to, (a) cause or
knowingly permit any of its Property to be in violation of, or (b) do anything
or knowingly permit anything to be done which will subject any such Property to
any Remedial Work (other than Remedial Work done in the ordinary course of
business) under, any Environmental Laws that could reasonably be expected to
have a Material Adverse Effect; it being understood that clause (b) above will
not be deemed as limiting or otherwise restricting any obligation to disclose
any relevant facts, conditions and circumstances pertaining to such Property to
the appropriate Governmental Authority.

 

Section 9.14                             Transactions with Affiliates.  Except
for (x) payment of Restricted Payments permitted by Section 9.04 and (y) for
transactions set forth on Schedule 9.14 (in each case consistent with past
practices), Parent and the Borrower will not, and will not permit any other Loan
Party to, enter into any material transaction, including any purchase, sale,
lease or exchange of Property or the rendering of any service, with any
Affiliate (other than between Borrower and Loan Parties) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.

 

Section 9.15                             Negative Pledge Agreements; Dividend
Restrictions.  Parent and the Borrower will not, and will not permit any other
Loan Party to, create, incur, assume or suffer to exist any contract, agreement
or understanding which in any way prohibits or restricts (a) the granting,
conveying, creation or imposition of any Lien on any of its Property to secure
the Secured Obligations or which requires the consent of other Persons in
connection therewith or (b) the Borrower or any other Loan Party from paying
dividends or making distributions to any Loan Party or receiving any money in
respect of Debt or other obligations owed to it, or which requires the consent
of or notice to other Persons in connection therewith; provided that (i) the
foregoing shall not apply to restrictions and conditions under the Loan
Documents, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of any asset or another
Loan Party pending such sale; provided such restrictions and conditions apply
only to the asset or other Loan Party that is to be sold and such sale is
permitted hereunder and shall not apply to restrictions on cash earnest money
deposits in favor of sellers in connection with acquisitions not prohibited
hereunder, (iii) the foregoing shall not apply to customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted hereunder and applicable solely to such joint venture and its equity,
(iv) the foregoing shall not apply to the Intercreditor Agreement, the Term Loan
Documents and any agreement governing Permitted Refinancing Debt with respect to
the Term Debt and (v) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to Capital
Leases or purchase money Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Secured
Obligations, (B) customary provisions in leases and licenses restricting the
assignment thereof, and (C) limitations and restrictions arising or existing by
reason of applicable Governmental Requirement.

 

Section 9.16                             Take-or-Pay or other Prepayments. 
Parent and the Borrower will not, and will not permit any other Loan Party to,
allow take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any other Loan Party that would require the
Borrower or such other Loan Party to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor.

 

Section 9.17                             Swap Agreements.  Parent and the
Borrower will not, and will not permit any other Loan Party to, enter into any
Swap Agreements with any Person other than (a) Swap Agreements (i) with

 

89

--------------------------------------------------------------------------------



 

a Secured Swap Provider or an Approved Counterparty, (ii) which have a tenor of
less than five (5) years and (iii) the notional volumes for which (when
aggregated and netted with other commodity Swap Agreements then in effect other
than basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date such Swap Agreement is executed and at
any time thereafter (such notional volumes to be based upon the projections
contained in the then-most recently delivered Reserve Report and drilling plan
furnished to the Lenders), (A) 85% of the reasonably projected production from
the Proved Reserves attributable to the Oil and Gas Properties of the Loan
Parties for each of crude oil and natural gas, calculated separately, for each
month during the period commencing on the month when such Swap Agreement is
executed and ending 24 months later; and (B) 75% of the reasonably projected
production from the Proved Reserves attributable to the Oil and Gas Properties
of the Loan Parties for each of crude oil and natural gas, calculated
separately, for each month during the period commencing on the 25th month after
when such Swap Agreement is executed and ending on the 60th month after when
such Swap Agreement is executed; provided, that if the Borrower and the Required
Lenders agree in writing (including by email), then (x) the notional volumes
referred to in this Section 9.17(a)(iii) (when aggregated and netted with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) may instead not exceed
a percentage of reasonably projected production from the Oil and Gas Properties
of the Loan Parties for each of crude oil and natural gas, calculated
separately, that is reasonably acceptable to the Required Lenders and agreed to
by the Borrower and (y) the projections of notional volume upon which the
percentage referred to in clause (x) are based may be as are reasonably
acceptable to the Required Lenders and agreed to by the Borrower, and (b) Swap
Agreements in respect of interest rates with a Secured Swap Provider which do
not exceed 50% of the then outstanding principal amount of the Borrower’s Debt
for borrowed money and do not have a tenor beyond the maturity date of the
relevant Debt, in each case in the ordinary course of the Loan Parties’ business
and not for speculative purposes, provided that at all times: (i) no such Swap
Agreements fixes a price for a period later than 12 months after such contract
is entered into, (ii) the Loan Parties must maintain at all times Cash
Equivalents at least equal to the aggregate notional amount of all such
contracts, (iii) if any monthly notional amount of currency subject to any such
Swap Agreements is on deposit in any Section 1031 tax-deferred exchange account
(or other similar restricted account), then such amount must be permanently
released from such account or restrictions prior to the date on which the Swap
Agreements for such month is settled, (iv) each such contract is with an
Approved Counterparty and (v) unless such Swap Agreement is being entered into
in connection with an issuance of Equity Interests of Parent, the Administrative
Agent has consented to the entry into such Swap Agreements; provided that (1) in
no event shall any Swap Agreement contain any requirement, agreement or covenant
for any Loan Party to post collateral or margin to secure their obligations
under such Swap Agreement or to cover market exposures (other than under the
Security Instruments), (2) Swap Agreements shall only be entered into in the
ordinary course of business (and not for speculative purposes), (3) any Swap
Agreement with an Approved Counterparty that is not a Secured Swap Provider
shall contain the following terms (each of which shall be subject to the prior
written approval of the Administrative Agent):   (i) an express acknowledgment
of the Liens granted by the applicable Loan Party to the Administrative Agent
(for the benefit of the Lenders) of any amounts payable to such Loan Party under
such Swap Agreement and that such Approved Counterparty has not taken and will
not require any cash margin or other collateral or credit support to secure such
Loan Party’s obligations thereunder, (ii) an agreement to pay all such amounts
payable to such Loan Party (without deduction, counterclaim or setoff) to the
Administrative Agent from and after delivery of a notice to such effect by the
Administrative Agent to such Approved Counterparty, and (iii) an agreement that
Administrative Agent and the Lenders (x) are third party beneficiaries to such
Swap Agreement with respect to foregoing provisions, (y) are entitled to enforce
such provisions directly against such Approved Counterparty, and (z) must
approve any waiver, amendment or modification of such provisions, and (4) no
Swap Agreement in respect of commodities shall be terminated, unwound, cancelled
or otherwise disposed of except to the extent permitted by Section 9.11;
provided, further, that nothing in this Section 9.17 (other

 

90

--------------------------------------------------------------------------------



 

than the immediately preceding clause (3)) shall restrict the ability of the
Loan Parties to enter into puts and floor contracts.  [First Amendment]

 

Section 9.18                             Amendments to Organizational Documents,
Term Loan Documents, and Material Contracts.  Parent and the Borrower shall not,
and shall not permit any other Loan Party to, (a) amend, supplement or otherwise
modify (or permit to be amended, supplemented or modified) its Organizational
Documents in any material respect that could reasonably be expected to be
adverse to the interests of the Administrative Agent or the Lenders without the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), other than amendments that delete or reduce any fees payable by any
Loan Party to a Person other than the Administrative Agent or any Lender,
(b) amend, modify or waive any provision of any Term Loan Document if such
amendment, modification or waiver is prohibited under the Intercreditor
Agreement, (c) grant a Lien on any Property to secure the Term Debt without
contemporaneously granting to Administrative Agent, as security for the Secured
Obligations, a first priority Lien on the same Property pursuant to Security
Instruments in form and substance satisfactory to Administrative Agent,
(d) call, make or offer to make any Redemption of or otherwise Redeem any Term
Debt (including any optional or mandatory prepayment of any Term Debt) other
than (i) to the extent required pursuant to the terms of Section 3.04 of the
Term Credit Agreement, the Borrower may make mandatory prepayments of the Term
Debt, so long as after giving pro forma effect to such prepayment (A) no Event
of Default or Borrowing Base Deficiency exists and is continuing and
(B) Liquidity is not less than 30.0% of the then effective Borrowing Base,
(ii) by converting or exchanging the Term Debt into Equity Interests of Parent
or (iii) with the cash proceeds received from (A) the issuance of Equity
Interests of the Parent or (B) any Permitted Refinancing Debt in respect of the
Term Debt, (e) call, make or offer to make any Redemption of or otherwise Redeem
any Specified Additional Debt (including any optional or mandatory prepayment of
any Specified Additional Debt) other than (i) with the proceeds of any
incurrence of Specified Additional Debt, so long as such Redemption occurs
concurrently with the receipt of such proceeds, (ii) by converting or exchanging
the Specified Additional Debt into Equity Interests of Parent or (iii) with the
cash proceeds received from the issuance of Equity Interests of the Parent or
(f) (i) amend, supplement or otherwise modify (or permit to be amended,
supplemented or modified) any agreement to which it is a party, (ii) terminate,
replace or assign any of the Loan Party’s interests in any agreement or
(iii) permit any agreement not to be in full force and effect and binding upon
and enforceable against the parties thereto, in each case if such occurrence
could be reasonably expected to result in a Material Adverse Effect.

 

Section 9.19                             Changes in Fiscal Periods.  Parent and
the Borrower shall not, and shall not permit any other Loan Party to have its
fiscal year end on a date other than December 31 or change the its method of
determining fiscal quarters.

 

Section 9.20                             Anti-Terrorism Laws.  Parent and the
Borrower shall not permit, and shall not permit the other Loan Parties to
(a) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
Section 7.26 above, (b) deal in, or otherwise engage in any transaction relating
to, any property of interests in property blocked pursuant to the Executive
Order of any other Anti-Terrorism Law or (c) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, (x) any of the prohibitions set forth in any
Anti-Terrorism Law or (y) any prohibitions set forth in the rules or regulations
issued by OFAC (and, in each case, the Borrower shall, and shall cause each of
the Loan Parties to, promptly deliver or cause to be delivered to the Lenders
any certification or other evidence requested from time to time by any Lender in
its reasonable discretion, confirming the Loan Parties’ compliance with this
Section 9.20).

 

91

--------------------------------------------------------------------------------



 

Section 9.21                             Sanctions. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not, directly
or indirectly, use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not, directly or
indirectly, use, the proceeds of any Borrowing or Letter of Credit
directly(a)  in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption
laws, (b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions by any Person (including any Person participating in the Loans or
Letters of Credit, whether as Administrative Agent, Arranger, Issuing Bank,
Lender, underwriter, advisor, investor, or otherwise).

 

Section 9.22                             Gas Imbalances.  Parent and the
Borrower shall not and shall not permit any other Loan Party to allow on a net
basis gas imbalances with respect to the Oil and Gas Properties of the Borrower
or any Loan Party that would require the Borrower or such Loan Party to deliver
Hydrocarbons produced from their Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding two percent
(2.0%) of the aggregate volumes of Hydrocarbons (on an Mcf equivalent basis)
listed in the most recent Reserve Report.

 

Section 9.23                             Minimum Revenue Contracts.  Parent and
the Borrower will not, and will not permit any other Loan Party to, allow
unutilized capacity under any minimum revenue commitment, minimum volume
commitment or similar provision in any operating, gathering, handling,
transportation, processing or marketing contracts attributable to the Oil and
Gas Properties of the Borrower or any other Loan Party to exceed $5,000,000 in
the aggregate for any fiscal quarter.  In the event of such shortfall, then the
Borrower shall cure such shortfall, or cause such shortfall to be cured, within
90 days with the net cash proceeds received from the issuance of Equity
Interests of the Parent.

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                      Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof, by acceleration or otherwise.

 

(b)                                 any Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in Section 10.01(a)) payable under any Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in any report, notice,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made (or, to the extent that any such representation and
warranty is qualified by materiality, such representation and

 

92

--------------------------------------------------------------------------------



 

warranty (as so qualified) shall prove to have been incorrect in any respect
when made or deemed made).

 

(d)                                 the Borrower or any other Loan Party shall
fail to observe or perform any covenant, condition or agreement contained in
Section 8.02(a), Section 8.03, Section 8.14 or in ARTICLE IX.

 

(e)                                  the Borrower or any other Loan Party shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in Section 10.01(a),
Section 10.01(b), Section 10.01(c) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (A) written notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of the Borrower or such other Loan Party otherwise
becoming aware of such default.

 

(f)                                   the Borrower or any other Loan Party shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after giving effect to any grace periods applicable
thereto.

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the Redemption thereof or any offer to Redeem to be made in
respect thereof, prior to its scheduled maturity or require the Borrower or any
other Loan Party to make an offer in respect thereof.

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party, or its or their
debts, or of a substantial part of its or their assets, under any  Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other Loan
Party or for a substantial part of its or their assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered.

 

(i)                                     the Borrower or any other Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other Loan
Party or for a substantial part of its or their assets, (iv) file an answer
admitting the material allegations of a petition filed against it or them in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take any action for the purpose of effecting any of the foregoing; or
(vii) become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $4,000,000 (to the extent not covered
by independent third party insurance as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) shall be rendered
against

 

93

--------------------------------------------------------------------------------



 

any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party to enforce any such
judgment.

 

(k)                                 any Loan Documents after delivery thereof
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with their terms against the Borrower or a Loan Party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any material portion of the Collateral purported to
be covered thereby except to the extent permitted by the terms of this
Agreement, or the Borrower or any other Loan Party or any of their Affiliates
shall so state in writing.

 

(l)                                     a Change in Control shall occur.

 

(m)                             the Intercreditor Agreement, after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with its terms against the Borrower or any other party thereto or
shall be repudiated in writing by any Loan Party, or any payment is made by any
Loan Party in violation of the terms of the Intercreditor Agreement.

 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default (other
than one described in Section 10.01(h) or Section 10.01(i)), at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may with the consent of the Majority Lenders or shall at the request of
the Majority Lenders, by notice to the Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) by written notice to the Borrower, declare the Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder and under the Notes and the
other Loan Documents (including the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall become due and payable
immediately, without presentment, demand (other than written notice), protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by each Loan Party; and in case of an Event
of Default described in Section 10.01(h) or Section 10.01(i), the Commitments
shall automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the other Loan Parties accrued hereunder and
under the Notes and the other Loan Documents (including the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically and immediately become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration, or
other notice of any kind, all of which are hereby waived by each Loan Party.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

94

--------------------------------------------------------------------------------



 

(c)                                  All proceeds realized from the liquidation
or other disposition of collateral or otherwise received after maturity of the
Loans, whether by acceleration or otherwise, shall be applied:

 

(i)                                     first, to payment or reimbursement of
that portion of the Secured Obligations constituting fees, expenses and
indemnities payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Secured Obligations constituting fees,
expenses and indemnities payable to the Lenders;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of principal
outstanding on the Loans and Secured Obligations referred to in clause (y) of
the definition of Secured Obligations in respect of Secured Cash Management
Agreements and Secured Swap Agreements;

 

(v)                                 fifth, pro rata to any other Secured
Obligations;

 

(vi)                              sixth, to serve as cash collateral to be held
by the Administrative Agent to secure the LC Exposure; and

 

(vii)                           seventh, any excess, after all of the Secured
Obligations shall have been indefeasibly paid in full in cash, shall be paid to
the Borrower or as otherwise required by any Governmental Requirement.

 

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Secured Obligations
other than Excluded Swap Obligations as a result of this this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Secured Obligations described in clause fourth above by the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Secured Obligations pursuant to
clause fourth above).

 

ARTICLE XI
THE ADMINISTRATIVE AGENT

 

Section 11.01                      Appointment; Powers.  Each of the Lenders and
the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any

 

95

--------------------------------------------------------------------------------



 

applicable law; rather, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties), (b) the Administrative Agent shall have no
duty to take any discretionary action or exercise any discretionary powers,
except as provided in Section 11.03, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any Loan Party that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and the other Group Members or any other obligor or guarantor, or
(vii) any failure by the Borrower or any other Person (other than itself) to
perform any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein.  For purposes of determining compliance
with the conditions specified in ARTICLE VI, each Lender and the Issuing Bank
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender or the Issuing Bank unless
the Administrative Agent shall have received written notice from such Lender
prior to the Effective Date specifying its objection thereto.

 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which, in its
opinion, or the opinion of its counsel, exposes the Administrative Agent to
liability or which is contrary to this Agreement, the Loan Documents or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law.  If a Default has
occurred and is continuing, no Agent shall have any obligation to perform any
act in respect thereof.  The Administrative

 

96

--------------------------------------------------------------------------------



 

Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Majority Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower and the Lenders and the Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 11.06                      Resignation of Administrative Agent.

 

(a)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this Section 11.06, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a qualified financial institution as successor Administrative Agent. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this ARTICLE XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

97

--------------------------------------------------------------------------------



 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Majority Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

Section 11.07                      Administrative Agent as Lender.  The
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any other Group Member or other Affiliate thereof as if it were
not the Administrative Agent hereunder.

 

Section 11.08                      No Reliance.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is a party.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or any other Lender, and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower, or
any of the other Group Members of this Agreement, the Loan Documents or any
other document referred to or provided for herein or to inspect the Properties
or books of any such Person.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent nor any  Arranger shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
Group Member (or any of their Affiliates) which may come into the possession of
such Agent or any of its Affiliates.  In this regard, each Lender acknowledges
that Haynes and Boone, LLP is acting in this transaction as special counsel to
the Administrative Agent only, except to the extent otherwise expressly stated
in any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the other Group Members,
the Administrative Agent (irrespective of whether the principal of any Loan or
LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Disbursements and all other Secured Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders

 

98

--------------------------------------------------------------------------------



 

and the Administrative Agent under Section 2.08, Section 3.05 and Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 3.05 and Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank or to authorize the Administrative Agent to vote in respect of the claim of
any Lender in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.  The Lenders and the Issuing Bank, and by accepting the
benefits of the Collateral, each Secured Swap Provider and each Secured Cash
Management Provider:

 

(a)                                 irrevocably authorize the Administrative
Agent to comply with the provisions of Section 12.18.

 

(b)                                 authorize the Administrative Agent to
execute and deliver to the Loan Parties, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents as reasonably requested by such Loan Party in connection with
any Disposition of Property to the extent such Disposition is permitted by the
terms of Section 9.11 or is otherwise authorized by the terms of the Loan
Documents.

 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 11.10 or Section 12.18.

 

Section 11.11                      Duties of the Arranger.  The Arranger shall
not have any duties, responsibilities or liabilities under this Agreement and
the other Loan Documents.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

99

--------------------------------------------------------------------------------



 

(i)                                     if to the Borrower, to it at 1050 17th
Street, Suite 700 Denver, Colorado 80265, Attention: Eric P. McCrady (Telephone
303-543-5700);

 

(ii)                                  if to the Parent, to it at 1050 17th
Street, Suite 700 Denver, Colorado 80265, Attention: Eric P. McCrady (Telephone
303-543-5700);

 

(iii)                               if to the Administrative Agent, to it at
Toronto Dominion (Texas) LLC, Ernst &Young Tower, 222 Bay Street, 15th Floor,
Toronto, Ontario M5K1A2, Attention: Administrative Agent (Telephone: N/A), fax:
(416) 982-5535, email addresses: TDSAgencyAdmin@tdsecurities.com;

 

With a copy to:

 

Toronto Dominion (Texas) LLC, 31 West 52nd Street, New York, NY 10019,
Attention: Ronald Davis (Telephone: (212) 827-2752), fax: (212) 827-7227, email
addresses: TDSUSA-Agency@tdsecurities.com;

 

With a copy to:

 

Toronto Dominion (Texas) LLC, 909 Fannin, Suite 1100, Houston, Texas 77010,
Attention: Liana Chernysheva (Telephone: (713) 653-8225), fax: (713) 652-2647,
email addresses: liana.chernysheva@tdsecurities.com;

 

(iv)                              if to TDNY, as the Issuing Bank, to it at The
Toronto-Dominion Bank, New York Branch, Ernst &Young Tower, 222 Bay Street, 15th
Floor, Toronto, Ontario M5K1A2, Attention: Administrative Agent (Telephone:
N/A), fax: (416) 982-5535, email addresses: TDSAgencyAdmin@tdsecurities.com;

 

With a copy to:

 

The Toronto-Dominion Bank, New York Branch, 31 West 52nd Street, New York, NY
10019, Attention: Ronald Davis (Telephone: (212) 827-2752), fax: (212) 827-7227,
email addresses: TDSUSA-Agency@tdsecurities.com; and

 

(v)                                 if to any other Lender or Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

100

--------------------------------------------------------------------------------



 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, any other Agent, the Issuing Bank or Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of the Administrative Agent, each other Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and/or the other applicable Loan Parties, Administrative Agent
and the Majority Lenders or by the Borrower and/or the other applicable Loan
Parties and the Administrative Agent with the consent of the Majority Lenders;
provided that no such agreement shall (i) increase the Maximum Credit Amount or
portion of the Aggregate Elected Commitments of any Lender without the written
consent of such Lender, (ii) except as otherwise provided in Section 2.07,
increase the Borrowing Base without the written consent of each non-Defaulting
Lender, or decrease or maintain the Borrowing Base without the consent of the
Required Lenders; provided that a Scheduled Redetermination may be postponed by
the Required Lenders, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Secured Obligations hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby, (iv) postpone the scheduled date of payment or prepayment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or any other Secured Obligations hereunder or under any
other Loan Document, or reduce the amount of, waive or excuse any such payment,
or postpone or extend the Maturity Date or the Termination Date without the
written consent of each Lender directly affected thereby, (v) change
Section 4.01(b) or Section 4.01(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (vi) waive or amend Section 3.04(c)-(d), Section 6.01,
Section 10.02(c) or Section 12.18 without the written consent of each Lender
directly affected thereby (other than any Defaulting Lender), (vii) release any
Guarantor (except as set forth in Section 11.10 or the Guarantee and Collateral
Agreement), release all or substantially all of the Collateral (other than as
provided in Section 11.10), or reduce the percentages set forth in
Section 8.14(a), without the written consent of each Lender (other than any
Defaulting Lender), (viii) change any of the provisions of this
Section 12.02(b) or the definitions of “Majority Lenders” or “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender directly affected
thereby (other than any Defaulting Lender); provided, however, that any waiver
or amendment that relates to the

 

101

--------------------------------------------------------------------------------



 

reduction of voting percentages related to Lenders, solely as a class, shall
require the consent of each such Lender; (ix) change Section 10.02(c) without
the consent of each Person to whom a Secured Obligation is owed; or
(x) contractually subordinate the payment of all the Secured Obligations to any
other Debt or contractually subordinate the priority of any of the
Administrative Agent’s Liens to the Liens securing any other Debt, in each case,
without the written consent of each Person to whom a Secured Obligation is owed
(other than any Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent or Issuing Bank,
as the case may be.  Notwithstanding the foregoing, any supplement to any
Schedule shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders. 
Notwithstanding the foregoing, the Borrower and the Administrative Agent may
amend this Agreement or any other Loan Document without the consent of the
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 Parent and the Borrower, jointly and
severally, shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of one primary counsel
for the Administrative Agent and its Affiliates, one local counsel for the
Administrative Agent and its Affiliates (x) in each jurisdiction, other than
Texas or Delaware, in which any Loan Party is formed or organized and (y) in
each jurisdiction, other than Texas, in which any Borrowing Base Property is
located, and to the extent necessary as reasonably determined by the
Administrative Agent, other outside consultants for the Administrative Agent,
the reasonable and documented travel, photocopy, mailing, courier, telephone,
distributions, insurance, bank meetings and other similar expenses, and the
reasonable and documented cost of environmental invasive and non-invasive
assessments and audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented costs,
expenses, Taxes, assessments and other charges incurred by the Administrative
Agent in connection with any search, filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iv) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any other Agent,
the Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any other Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit (including, without limitation, periodic

 

102

--------------------------------------------------------------------------------



 

collateral/financial control, field examinations, asset appraisal expenses, the
monitoring of assets, enforcement or rights and other miscellaneous
disbursements).

 

(b)                                 PARENT AND THE BORROWER, JOINTLY AND
SEVERALLY, SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL ACTUAL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE AND DOCUMENTED
OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF ONE FIRM OF COUNSEL FOR ALL
INDEMNITEES TAKEN AS A WHOLE (AND, IF NECESSARY, BY A SINGLE FIRM OF LOCAL
COUNSEL IN EACH APPROPRIATE JURISDICTION FOR ALL INDEMNITEES, TAKEN AS A WHOLE
(AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST WHERE THE
INDEMNITEE AFFECTED BY SUCH CONFLICT INFORMS THE BORROWER OF SUCH CONFLICT AND
THEREAFTER RETAINS ITS OWN COUNSEL, OF ANOTHER FIRM OF COUNSEL FOR SUCH AFFECTED
INDEMNITEE)), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO
ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY LOAN PARTY TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY LOAN PARTY SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (vi) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vii) THE OPERATIONS OF THE BUSINESS OF THE BORROWER OR ANY
OTHER GROUP MEMBER BY SUCH PERSONS, (viii) ANY ASSERTION THAT THE LENDERS WERE
NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS, (ix) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OTHER
GROUP MEMBER OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING THE PRESENCE,
GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (x) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY OTHER GROUP MEMBER WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO THE BORROWER OR ANY OTHER GROUP MEMBER, (xi) THE PAST
OWNERSHIP BY THE BORROWER OR ANY OTHER GROUP

 

103

--------------------------------------------------------------------------------



 

MEMBER OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY OTHER GROUP MEMBER OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OTHER
GROUP MEMBER, (xiii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OTHER GROUP MEMBER, (xiv) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE
RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF
STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES
INCLUDING ORDINARY NEGLIGENCE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO (X) ARISE FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (Y) ARISE SOLELY
OUT OF ANY CLAIM, ACTION, INQUIRY, SUIT, LITIGATION, INVESTIGATION OR PROCEEDING
THAT DOES NOT INVOLVE AN ACT OR OMISSION OF ANY LOAN PARTY, ANY OF THEIR
AFFILIATES OR SUBSIDIARIES AND THAT IS BROUGHT BY AN INDEMNITEE AGAINST ANY
OTHER INDEMNITEE (OTHER THAN ANY CLAIM, ACTION, SUIT, INQUIRY,
LITIGATION, INVESTIGATION OR PROCEEDING AGAINST THE ADMINISTRATIVE AGENT IN ITS
CAPACITY OR IN FULFILLING ITS ROLE AS AN ADMINISTRATIVE AGENT OR (Z) RELATE TO
TAXES, WHICH SHALL BE SUBJECT TO INDEMNIFICATION PURSUANT TO SECTION 5.03.

 

(c)                                  NEITHER PARENT NOR THE BORROWER SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH INDEMNITEE AFFECTED THEREBY, SETTLE
ANY THREATENED OR PENDING CLAIM OR ACTION THAT WOULD GIVE RISE TO THE RIGHT OF
ANY INDEMNITEE TO CLAIM INDEMNIFICATION HEREUNDER UNLESS SUCH SETTLEMENT
(X) INCLUDES A FULL AND UNCONDITIONAL RELEASE (WITH SUCH RELEASE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO INDEMNITEE) OF ALL LIABILITIES ARISING OUT
OF SUCH CLAIM OR ACTION AGAINST SUCH INDEMNITEE, (Y) DOES NOT INCLUDE ANY
STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON
BEHALF OF SUCH INDEMNITEE AND (Z) REQUIRES NO ACTION ON THE PART OF THE
INDEMNITEE OTHER THAN ITS CONSENT.

 

104

--------------------------------------------------------------------------------



 

(d)                                 NO INDEMNITEE SEEKING INDEMNIFICATION OR
CONTRIBUTION UNDER THIS AGREEMENT WILL, WITHOUT THE BORROWER’S WRITTEN CONSENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED),
SETTLE, COMPROMISE, CONSENT TO THE ENTRY OF ANY JUDGMENT IN OR OTHERWISE SEEK TO
TERMINATE ANY INVESTIGATION, LITIGATION OR PROCEEDING REFERRED TO HEREIN;
HOWEVER IF ANY OF THE FOREGOING ACTIONS IS TAKEN WITH THE BORROWER’S CONSENT OR
IF THERE IS A FINAL AND NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION FOR THE PLAINTIFF IN ANY SUCH INVESTIGATION, LITIGATION OR
PROCEEDING, THE BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE
FROM AND AGAINST ANY AND ALL ACTUAL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES BY REASON OF SUCH ACTION OR JUDGMENT IN
ACCORDANCE WITH THE PROVISIONS OF THE PRECEDING PARAGRAPHS. NOTWITHSTANDING THE
IMMEDIATELY PRECEDING SENTENCE, IF AT ANY TIME AN INDEMNITEE SHALL HAVE
REQUESTED INDEMNIFICATION OR CONTRIBUTION IN ACCORDANCE WITH THIS AGREEMENT,
PARENT AND THE BORROWER SHALL BE LIABLE FOR ANY SETTLEMENT OR OTHER ACTION
REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE EFFECTED WITHOUT THE
BORROWER’S CONSENT IF (A) SUCH SETTLEMENT OR OTHER ACTION IS ENTERED INTO MORE
THAN 30 DAYS AFTER RECEIPT BY THE BORROWER OF SUCH REQUEST FOR SUCH
INDEMNIFICATION OR CONTRIBUTION AND (B) THE BORROWER SHALL NOT HAVE PROVIDED
SUCH INDEMNIFICATION OR CONTRIBUTION IN ACCORDANCE WITH SUCH REQUEST PRIOR TO
THE DATE OF SUCH SETTLEMENT OR OTHER ACTION.

 

(e)                                  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent that such damages have resulted from the willful misconduct, bad
faith or gross negligence of any Indemnitee (as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

(f)                                   To the extent that Parent or the Borrower
fails to pay any amount required to be paid by it to the Administrative Agent,
any Agent, any Arranger or any Issuing Bank under Section 12.03(a) or (b), each
Lender severally agrees to pay to the Administrative Agent, such Agent, such
Arranger or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (as determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Agent, such Arranger or such Issuing Bank in its
capacity as such.

 

(g)                                  To the extent permitted by applicable law,
Parent and the Borrower shall not, and shall cause each Group Member not to,
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.  No Indemnitee, Loan Party or Subsidiary
shall be liable for any special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated

 

105

--------------------------------------------------------------------------------



 

hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing contained in this sentence shall
limit any Indemnitee’s rights to indemnification under this Section 12.03.

 

(h)                                 All amounts due under this Section 12.03
shall be payable not later than 10 days after written demand therefor.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (2)  Subject to the conditions set forth in
Section 12.04(b)(iii), any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld), provided that no consent of the Borrower shall be
required if (1) an Event of Default has occurred and is continuing or (2) at any
other time, such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received written notice thereof; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
Assignee that is a Lender immediately prior to giving effect to such assignment;
and

 

(C)                               each Issuing Bank, provided that no consent of
any Issuing Bank shall be required for an assignment to an Assignee that is a
Lender immediately prior to giving effect to such assignment.

 

(ii)                                  [Reserved]

 

(iii)                               Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or an assignment of the
entire remaining amount of the

 

106

--------------------------------------------------------------------------------



 

assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $4,000, payable by the assigning
Lender; and

 

(D)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
all documentation and other information required by Governmental Authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act;

 

(E)                                the Assignee must not be a natural person, a
Defaulting Lender or an Affiliate or Subsidiary of the Borrower; and

 

(F)                                 the Applicable Percentage of the Maximum
Credit Amount and the portion of the Aggregate Elected Commitments assigned are
equal.

 

(iv)                              Subject to Section 12.04(b)(v) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(v)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Maximum Credit Amount and the portion of the Aggregate Elected Commitments of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each

 

107

--------------------------------------------------------------------------------



 

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  In connection with any changes to the Register,
if necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(vi)                              Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
Assignee’s completed Administrative Questionnaire, all documentation and other
information required by Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act,  and, if required hereunder, applicable tax
forms (unless the Assignee shall already be a Lender hereunder), the processing
and recordation fee referred to in this Section 12.04(b) and any written consent
to such assignment required by this Section 12.04(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 12.04(b).

 

(vii)                           Notwithstanding the foregoing, no assignment or
participation shall be made to any Loan Party or any Affiliate of a Loan Party.

 

(c)                                  (i)  Any Lender may at any time, without
the consent of, or notice to, the Borrower, the Administrative Agent, Issuing
Bank or any other Person, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) the selling Lender shall maintain the Participant Register.  Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02(b) that
affects such Participant.  In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(iii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a

 

108

--------------------------------------------------------------------------------



 

Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(g) as though it were a
Lender (it being understood the documentation required under
Section 5.03(g) shall be provided only to the selling Lender).

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the other Loan
Parties to file a registration statement with the SEC or to qualify the Loans
under the “Blue Sky” laws of any state.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any other
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
or other Secured Obligations are outstanding and so long as the Commitments have
not expired or been terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

109

--------------------------------------------------------------------------------



 

(b)                                 To the extent that any payments on the
Secured Obligations or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Secured Obligations
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall, and shall
cause each other Loan Party to, take such action as may be reasonably requested
by the Administrative Agent and the Lenders to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, facsimile or other similar electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including obligations under Swap Agreements) at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any of and all the obligations of the Borrower
or any other Loan Party owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this

 

110

--------------------------------------------------------------------------------



 

Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 12.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE NOTES AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK.

 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY: SUBMITS (AND PARENT AND THE BORROWER SHALL CAUSE EACH GROUP
MEMBER TO SUBMIT) FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE JURISDICTION OF THE DISTRICT COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE
COURTS FROM ANY THEREOF; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER
LOAN DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY
AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER
FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH

 

111

--------------------------------------------------------------------------------



 

PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders (severally and not jointly) agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and required to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority) having authority over the
Administrative Agent or any Lender, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement or any other Loan Document, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 12.11, to (i) any Assignee of or Participant in, or any prospective
Assignee of or Participant in, any of its rights or obligations under this
Agreement (provided that such Person agrees to be bound by the provisions of
this Section 12.11) or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement or any other agreement under which payments are
to be made or may be made by reference to the Loan Documents relating to the
Borrower and its obligations (provided that such Person agrees to be bound by
the provisions of this Section 12.11), (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section 12.11,
“Information” means all information received from Parent, the Borrower or any
Subsidiary relating to Parent, the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Parent, the Borrower or a Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 12.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender and each Issuing Bank shall
conform strictly to usury laws applicable to it.  Accordingly, if the
transactions contemplated hereby would be usurious as to any Lender or any
Issuing Bank under laws applicable to it (including the laws of the United
States of America and the State of New York or any other jurisdiction whose laws
may be mandatorily applicable to such Lender or such Issuing Bank
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  (a) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender or such Issuing Bank under any of
the Loan Documents or agreements or otherwise in connection with the Loans or
Notes shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall

 

112

--------------------------------------------------------------------------------



 

be canceled automatically and if theretofore paid shall be credited by such
Lender on the principal amount of the Secured Obligations (or, to the extent
that the principal amount of the Secured Obligations shall have been or would
thereby be paid in full, refunded by such Lender or such Issuing Bank to the
Borrower); and (b) in the event that the maturity of the Loans or Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender or any Issuing Bank may never
include more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender or such Issuing Bank as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender or such Issuing Bank on the principal amount of the Debt (or, to the
extent that the principal amount of the Debt shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower).  All sums paid or agreed
to be paid to any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to such Lender or
such Issuing Bank, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law.  If at any time and from time to time (i) the
amount of interest payable to any Lender or any Issuing Bank on any date shall
be computed at the Highest Lawful Rate applicable to such Lender or such Issuing
Bank pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender or such Issuing Bank would be less than the amount of interest payable to
such Lender computed at the Highest Lawful Rate applicable to such Lender or
such Issuing Bank, then the amount of interest payable to such Lender or such
Issuing Bank in respect of such subsequent interest computation period shall
continue to be computed at the Highest Lawful Rate applicable to such Lender or
such Issuing Bank until the total amount of interest payable to such Lender
shall equal the total amount of interest which would have been payable to such
Lender or such Issuing Bank if the total amount of interest had been computed
without giving effect to this Section 12.12.

 

Section 12.13                      Collateral Matters; Swap Agreements.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Secured Obligations shall also extend to
and be available to the Secured Swap Providers in respect of the Secured Swap
Agreements as set forth herein.  No Lender or any Affiliate of a Lender shall
have any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

 

Section 12.14                      No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and any Issuing Bank to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Borrower, and no other Person
(including any other Loan Party of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, Issuing Bank or Lender for any reason whatsoever.  There
are no third party beneficiaries.

 

Section 12.15                      EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY

 

113

--------------------------------------------------------------------------------



 

IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.16                      USA Patriot Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

 

Section 12.17                      Flood Insurance Provisions.  Notwithstanding
any provision in this Agreement or any other Loan Document to the contrary, in
no event is any Building (as defined in the applicable Flood Insurance
Regulation) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulation) included in the definition of “Mortgaged Property” and no
Building or Manufactured (Mobile) Home is hereby encumbered by this Agreement or
any other Loan Document.  As used herein, “Flood Insurance Regulations” means
(a) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statue thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, (d) the Flood Insurance Reform
Act of 2004 and (e) the Biggert-Waters Flood Reform Act of 2012, and any
regulations promulgated thereunder.

 

Section 12.18                      Releases.

 

(a)                                 Release Upon Payment in Full.  Upon (i) the
irrevocable and indefeasible payment in full in cash of all principal, interest
(including interest accruing during the pendency of an insolvency or liquidation
proceeding, regardless of whether allowed or allowable in such insolvency or
liquidation proceeding) and premium, if any, on all Loans outstanding under this
Agreement, (ii) the payment in full in cash or posting of cash collateral in
respect of all other obligations or amounts that are outstanding under this
Agreement (other than indemnity obligations not yet due and payable of which the
Borrower has not received a notice of potential claim), including the posting of
the cash collateral for outstanding Letters of Credit as required by the terms
of this Agreement (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made), (iii) the termination of all Commitments, (iv) payment in full
in cash of all amounts owed under and the termination of all obligations under
each Secured Cash Management Agreement (other than obligations under Secured
Cash Management Agreements not yet due and payable),  and (v) the termination of
all Secured Swap Agreements and the payment in full in cash or posting of
acceptable collateral in respect of all other obligations or amounts that are
owed to any Lender (or Lender Affiliate) under such Secured Swap Agreements as
required by the terms thereof or the novation of such Secured Swap Agreements to
third parties (the satisfaction of each of the foregoing clauses (i) through
(v), “Payment in Full”) the Administrative Agent, at the written request and
expense of the Borrower, will promptly release, reassign and transfer the
Collateral to the applicable Loan Parties.

 

114

--------------------------------------------------------------------------------



 

(b)                                 Further Assurances.  If any of the
Collateral shall be sold, transferred or otherwise disposed of by any Loan Party
in a transaction permitted by the Loan Documents, such Collateral shall be
automatically released from the Liens created by the Loan Documents and the
Administrative Agent, at the request and sole expense of the applicable Loan
Party, shall promptly execute and deliver to such Loan Party all releases or
other documents reasonably necessary or desirable for the release of the Liens
created by the applicable Security Instrument on such Collateral.  At the
request and sole expense of the Borrower, a Loan Party shall be released from
its obligations under the Loan Documents in the event that all the capital stock
or other Equity Interests of such Loan Party shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Loan Documents; provided
that the Borrower shall have delivered to the Administrative Agent, at least
five Business Days (or such shorter period as the Administrative Agent may agree
in its sole discretion) prior to the date of the proposed release, a written
request for release identifying the relevant Loan Party and the terms of the
sale or other disposition in reasonable detail, including the price thereof and
any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents.

 

Section 12.19                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 12.20                      Intercreditor Agreements.  Each Lender
hereunder (a) acknowledges that it has received a copy of the Intercreditor
Agreement, (b) consents to the terms and provisions of the Intercreditor
Agreement, (c) agrees that it will be bound by and will not take any actions
contrary to the provisions of the Intercreditor Agreement or, and (d) authorizes
and instructs the Administrative Agent to enter into the Intercreditor Agreement
as Senior Representative on behalf of such Lender.

 

Section 12.21                      Acknowledgement Regarding Any Supported
QFCs.  To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for any Swap Agreement or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a

 

115

--------------------------------------------------------------------------------



 

“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States:

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                                 As used in this Section 12.21, the following
terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[SIGNATURES BEGIN NEXT PAGE]

 

116

--------------------------------------------------------------------------------



 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

PARENT:

SUNDANCE ENERGY INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BORROWER:

SUNDANCE ENERGY, INC.,

 

a Colorado corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

TORONTO DOMINION (TEXAS) LLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

LENDER:

THE TORONTO-DOMINION BANK,

 

New York Branch, as an Issuing Bank and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

LENDER:

[•],

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts and Elected Commitments

 

Name of Lender

 

Applicable
Percentage

 

Applicable Percentage
of the Initial Borrowing
Base

 

Maximum Credit
Amount

 

Aggregate Elected
Commitments

 

The Toronto-Dominion Bank, New York Bank

 

26.578947368

%

26.578947368

%

$

132,894,736.84

 

$

50,500,000

 

KeyBank National Association

 

21.052631579

%

21.052631579

%

$

105,263,157.89

 

$

40,000,000

 

ABN AMRO Capital USA LLC

 

21.052631579

%

21.052631579

%

$

105,263,157.89

 

$

40,000,000

 

Credit Agricole Corporate and Investment Bank

 

16.842105263

%

16.842105263

%

$

84,210,526.32

 

$

32,000,000

 

Truist Bank

 

9.210526316

%

9.210526316

%

$

46,052,631.58

 

$

17,500,000

 

Morgan Stanley Capital Group Inc.

 

5.263157895

%

5.263157895

%

$

26,315,789.47

 

$

10,000,000

 

TOTAL:

 

100.0

%

100.0

%

$

500,000,000.00

 

$

190,000,000.00

 

 

ANNEX I - 1

--------------------------------------------------------------------------------



 

Schedule 7.14

 

Group Members

 

Legal Name

 

Jurisdiction of
Organization

 

Organizational
Identification Number

 

Principal Place of Business
and Chief Executive Office

 

Status

Sundance Energy Inc.

 

Delaware

 

7547249

 

1050 17th Street, Suite 700
Denver, Colorado 80265

 

Guarantor

Sundance Energy, Inc.

 

Colorado

 

20031394742

 

1050 17th Street, Suite 700
Denver, Colorado 80265

 

Borrower

Sundance Energy Australia Limited

 

South Australia, Australia

 

ACN 112 202 883

 

1050 17th Street, Suite 700
Denver, Colorado 80265

 

Immaterial Subsidiary

New Standard Energy PEL570 Pty Ltd

 

Victoria, Australia

 

ACN 161 624 335

 

1050 17th Street, Suite 700
Denver, Colorado 80265

 

Immaterial Subsidiary

Armadillo (Eagle Ford) Pty Ltd

 

Victoria, Australia

 

ACN 153 229 095

 

1050 17th Street, Suite 700
Denver, Colorado 80265

 

Immaterial Subsidiary

Armadillo E&P, Inc.

 

Delaware

 

4261017

 

1050 17th Street, Suite 700
Denver, Colorado 80265

 

Guarantor

SEA Eagle Ford, LLC

 

Texas

 

801741859

 

1050 17th Street, Suite 700
Denver, Colorado 80265

 

Guarantor

 

Fourth Amendment to Credit Agreement – Schedule 7.14

 

--------------------------------------------------------------------------------